Name: Regulation (EEC) No 2842/72 of the Council of 19 December 1972 concluding an Agreement between the European Economic Community and the Republic of Iceland and adopting provisions for its implementation
 Type: Regulation
 Subject Matter: international trade;  European construction;  cooperation policy;  Europe;  tariff policy
 Date Published: nan

 31.12.1972 EN Official Journal of the European Communities L 301/3 REGULATION (EEC) No 2842/72 OF THE COUNCIL of 19 December 1972 concluding an Agreement between the European Economic Community and the Republic of Iceland and adopting provisions for its implementation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement between the European Economic Community and the Republic of Iceland signed in Brussels on 22 July 1972 should be concluded and the Declarations annexed to the Final Act, likewise signed in Brussels on 22 July 1972, should be adopted; Whereas, since the Agreement establishes a Joint Committee, representatives of the Community on this Committee should be appointed; HAS ADOPTED THIS REGULATION: Article 1 The Agreement between the European Economic Community and the Republic of Iceland, the Annexes and Protocols thereto, and the Declarations annexed to the Final Act are hereby concluded, adopted and confirmed on behalf of the Community. The texts of the Agreement and of the Final Act are annexed to this Regulation. Article 2 Pursuant to Article 37 of the Agreement, the President of the Council of the European Communities shall give notification that the procedures necessary for the entry into force of the Agreement have been completed on the part of the Community. Article 3 Within the Joint Committee provided in Article 30 of the Agreement, the Community shall be represented by the Commission, assisted by the representatives of the Member States. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation is binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1972. For the Council The President T. WESTERTERP AGREEMENT between the European Economic Community and the Republic of Iceland THE EUROPEAN ECONOMIC COMMUNITY, of the one part, and THE REPUBLIC OF ICELAND, of the other part, DESIRING to consolidate and to extend, upon the enlargement of the European Economic Community, the economic relations existing between the Community and Iceland and to ensure, with due regard for fair conditions of competition, the harmonious development of their commerce for the purpose of contributing to the work of constructing Europe, RESOLVED to this end to eliminate progressively the obstacles to substantially all their trade, in accordance with the provisions of the General Agreement on Tariffs and Trade concerning the establishment of free trade areas, DECLARING their readiness to examine, in the light of any relevant factor, and in particular of developments in the Community, the possibility of developing and deepening their relations where it would appear to be useful in the interests of their economies to extend them to fields not covered by this Agreement, HAVE DECIDED, in pursuit of these objectives and considering that no provision of this Agreement may be interpreted as exempting the Contracting Parties from the obligations which are incumbent upon them under other international agreements, TO CONCLUDE THIS AGREEMENT: Article 1 The aim of this Agreement is: (a) to promote through the expansion of reciprocal trade the harmonious development of economic relations between the European Economic Community and the Republic of Iceland and thus to foster in the Community and in Iceland the advance of economic activity, the improvement of living and employment conditions, and increased productivity and financial stability, (b) to provide fair conditions of competition for trade between the Contracting Parties, (c) to contribute in this way, by the removal of barriers to trade, to the harmonious development and expansion of world trade. Article 2 The Agreement shall apply to products originating in the Community or Iceland: (i) which fall within Chapters 25 to 99 of the Brussels Nomenclature, excluding the products listed in Annex I; (ii) which are specified in Protocols Nos 2 and 6, with due regard to the arrangements provided for in those Protocols. Article 3 1. No new customs duty on imports shall be introduced in trade between the Community and Iceland. 2. The Community as originally constituted and Ireland shall progressively abolish customs duties on imports in accordance with the following timetable: (a) on 1 April 1973 each duty shall be reduced to 80 % of the basic duty; (b) four further reductions of 20 % each shall be made on: 1 January 1974, 1 January 1975, 1 January 1976, 1 July 1977. 3. The basic duty to which the successive reductions provided for in this Article and in Protocol No 1 are to be applied shall, for each product, be the duty actually applied on 1 January 1972. If, after 1 January 1972, any tariff reductions resulting from the tariff agreements concluded as a result of the Trade Conference held in Geneva from 1964 to 1967 become applicable, such reduced duties shall replace the basic duties referred to in the previous subparagraph. 4. The reduced duties calculated in accordance with this Article and Protocol No 1 shall be applied rounded to the first decimal place. Subject to the application by the Community of Article 39 (5) of the Act concerning the Conditions of Accession and the Adjustments to the Treaties drawn up and adopted within the Conference between the European Communities and the Kingdom of Denmark, Ireland, the Kingdom of Norway and the United Kingdom of Great Britain and Northern Ireland, as regards the specific duties or the specific part of the mixed duties in the Irish Customs Tariff, this Article and Protocol No 1 shall be applied, with rounding to the fourth decimal place. Article 4 1. On the dates indicated Iceland shall reduce customs duties on imports from the Community as originally constituted and from Ireland to the rates of the various basic duties applicable on 1 March 1970 specified below. Basic duties 2 4 5 10 12 15 20 25 30 35 40 50 60 65 70 75 80 90 100 1 April 1973 2 4 4 7 8 11 14 18 21 25 30 35 40 45 50 55 55 65 70 1 January 1974 0 3 3 6 7 9 12 15 18 21 24 30 35 40 40 45 50 55 60 1 January 1975 0 3 3 5 6 7 10 13 15 17 20 25 30 30 35 35 40 45 50 1 January 1976 0 2 2 4 5 6 8 10 12 14 16 20 24 25 30 30 30 35 40 1 January 1977 0 2 2 3 4 4 6 7 9 10 12 15 18 20 21 22 25 25 30 1 January 1978 0 0 0 2 2 3 4 5 6 7 8 10 12 13 14 15 16 18 20 1 January 1979 0 0 0 2 2 2 2 2 3 3 4 5 6 6 7 7 8 9 10 1 January 1980 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2. After 1 January 1974 Iceland shall continue to reduce customs duties in respect of Denmark, Norway and the United Kingdom in accordance with the timetable shown in paragraph 1. Article 5 1. The provisions concerning the progressive abolition of customs duties on imports shall also apply to customs duties of a fiscal nature. The Contracting Parties may replace a customs duty of a fiscal nature or the fiscal element of a customs duty by an internal tax. 2. Iceland may temporarily retain, with due regard to the conditions of Article 19, customs duties of a fiscal nature on the products specified in Annex II. When production is started in Iceland of a product of like kind to one of those listed in Annex II, the duty to which the latter product is subject must be reduced to the level which would have been reached if that duty had been reduced in accordance with the timetable contained in Article 4 (1) since the entry into force of the Agreement. If in respect of third countries a customs duty lower than the duty of a fiscal nature is introduced, the tariff reductions shall be made on the basis of the former duty. Subsequent reductions shall be made in accordance with the timetable laid down in Article 4 (1). 3. Denmark, Ireland, Norway and the United Kingdom may retain until 1 January 1976 a customs duty of a fiscal nature or the fiscal element of a customs duty upon implementation of Article 38 of the Act concerning the Conditions of Accession and the Adjustments to the Treaties drawn up and adopted within the Conference between the European Communities and the Kingdom of Denmark, Ireland, the Kingdom of Norway and the United Kingdom of Great Britain and Northern Ireland. Article 6 1. No new charge having an effect equivalent to a customs duty on imports shall be introduced in trade between the Community and Iceland. 2. Charges having an effect equivalent to customs duties on imports introduced on or after 1 January 1972 in trade between the Community and Iceland shall be abolished upon the entry into force of the Agreement. Any charge having an effect equivalent to a customs duty on imports, the rate of which on 31 December 1972 is higher than that actually applied on 1 January 1972, shall be reduced to the latter rate upon the entry into force of the Agreement. 3. Charges having an effect equivalent to customs duties on imports shall be progressively abolished in accordance with the following timetable: (a) by 1 January 1974 at the latest each charge shall be reduced to 60 % of the rate applied on 1 January 1972; (b) three further reductions of 20 % each shall be made on: 1 January 1975, 1 January 1976, 1 July 1977. Article 7 1. No customs duty on exports or charge having equivalent effect shall be introduced in trade between the Community and Iceland. Customs duties on exports and charges having equivalent effect shall be abolished not later than 1 January 1974. 2. Iceland may retain the system of export levy on fish products applicable on 1 January 1972, which is set out in Annex III. Any changes must not alter the character or aims of the system. The Joint Committee shall be notified beforehand of any changes. Article 8 Protocol No 1 lays down the tariff treatment and arrangements applicable to certain products. Article 9 Protocol No 2 lays down the tariff treatment and arrangements applicable to certain goods obtained by processing agricultural products. Article 10 1. In the event of specific rules being established as a result of the implementation of its agricultural policy or of any alteration of the current rules the Contracting Party in question may adapt the arrangements resulting from this Agreement in respect of the products which are the subject of those rules or alterations. 2. In such cases the Contracting Party in question shall take due account of the interests of the other Contracting Party. To this end the Contracting Parties may consult each other within the Joint Committee provided for in Article 30. Article 11 Protocol No 3 lays down the rules of origin. Article 12 A Contracting Party which is considering the reduction of the effective level of its duties or charges having equivalent effect applicable to third countries benefiting from most-favoured-nation treatment, or which is considering the suspension of their application, shall, as far as may be practicable, notify the Joint Committee not less than thirty days before such reduction or suspension comes into effect. It shall take note of any representations by the other Contracting Party regarding any distortions which might result therefrom. Article 13 1. No new quantitative restriction on imports or measures having equivalent effect shall be introduced in trade between the Community and Iceland. 2. The Community shall abolish quantitative restrictions on imports on 1 January 1973 and any measures having an effect equivalent to quantitative restrictions on imports not later than 1 January 1975. Iceland shall abolish quantitative restrictions on imports and any measures having an effect equivalent to quantitative restrictions on imports not later than 1 January 1975. Article 14 1. The Community reserves the right to modify the arrangements applicable to the petroleum products falling within headings Nos 27.10, 27.11, 27.12, ex 27.13 (paraffin wax, micro-crystalline wax, or bituminous shale and other mineral waxes) and 27.14 of the Brussels Nomenclature upon adoption of a common definition of origin for petroleum products, upon adoption of decisions under the common commercial policy for the products in question or upon establishment of a common energy policy. In this event the Community shall take due account of the interests of Iceland; to this end it shall inform the Joint Committee, which shall meet under the conditions set out in Article 32. 2. Iceland reserves the right to take similar action should it be faced with like situations. 3. Subject to paragraphs 1 and 2, the Agreement shall not prejudice the non-tariff rules applied to imports of petroleum products. Article 15 1. The Contracting Parties declare their readiness to foster, so far as their agricultural policies allow, the harmonious development of trade in agricultural products to which the Agreement does not apply. 2. The Contracting Parties shall apply their rules in veterinary, health and plant health matters in a non-discriminatory fashion and shall not introduce any new measures that have the effect of unduly obstructing trade. 3. The Contracting Parties shall examine, under the conditions set out in Article 33, any difficulties that might arise in their trade in agricultural products and shall endeavour to seek appropriate solutions. Article 16 From 1 July 1977 products originating in Iceland may not enjoy more favourable treatment when imported into the Community than that applied by the Member States of the Community between themselves. Article 17 Protocol No 6 lays down the special provisions applicable to imports of certain fish products into the Community. Article 18 The Agreement shall not preclude the maintenance or establishment of customs unions, free trade areas or arrangements for frontier trade, except in so far as they alter the trade arrangements provided for in this Agreement, in particular the provisions concerning rules of origin. Article 19 The Contracting Parties shall refrain from any measure or practice of an internal fiscal nature establishing, whether directly or indirectly, discrimination between the products of one Contracting Party and like products originating in the territory of the other Contracting Party. Products exported to the territory of one of the Contracting Parties may not benefit from repayment of internal taxation in excess of the amount of direct or indirect taxation imposed on them. Article 20 Payments relating to trade in goods and the transfer of such payments to the Member State of the Community in which the creditor is resident or to Iceland shall be free from any restrictions. Article 21 The Agreement shall not preclude prohibitions or restrictions on imports, exports or goods in transit justified on grounds of public morality, law and order or public security, the protection of life and health of humans, animals or plants, the protection of national treasures of artistic, historic or archaeological value, the protection of industrial and commercial property, or rules relating to gold or silver. Such prohibitions or restrictions must not, however, constitute a means of arbitrary discrimination or a disguised restriction on trade between the Contracting Parties. Article 22 Nothing in the Agreement shall prevent a Contracting Party from taking any measures: (a) which it considers necessary to prevent the disclosure of information contrary to its essential security interests; (b) which relate to trade in arms, munitions or war materials or to research, development or production indispensable for defence purposes, provided that such measures do not impair the conditions of competition in respect of products not intended for specifically military purposes; (c) which it considers essential to its own security in time of war or serious international tension. Article 23 1. The Contracting Parties shall refrain from any measure likely to jeopardize the fulfilment of the objectives of the Agreement. 2. They shall take any general or specific measures required to fulfil their obligations under the Agreement. If either Contracting Party considers that the other Contracting Party has failed to fulfil an obligation under the Agreement, it may take appropriate measures under the conditions and in accordance with the procedures laid down in Article 28. Article 24 1. The following are incompatible with the proper functioning of the Agreement in so far as they may affect trade between the Community and Iceland: (i) all agreements between undertakings, decisions by associations of undertakings and concerted practices between undertakings which have as their object or effect the prevention, restriction or distortion of competition as regards the production of or trade in goods; (ii) abuse by one or more undertakings of a dominant position in the territories of the Contracing Parties as a whole or in a substantial part thereof; (iii) any public aid which distorts or threatens to distort competition by favouring certain undertakings or the production of certain goods. 2. Should a Contracting Party consider that a given practice is incompatible with this Article, it may take appropriate measures under the conditions and in accordance with the procedures laid down in Article 28. Article 25 Where an increase in imports of a given product is or is likely to be seriously detrimental to any production activity carried on in the territory of one of the Contracting Parties and where this increase is due to: (i) the partial or total reduction in the importing Contracting Party, as provided for in the Agreement, of customs duties and charges having equivalent effect levied on the product in question; and (ii) the fact that the duties or charges having equivalent effect levied by the exporting Contracting Party on imports of raw materials or intermediate products used in the manufacture of the product in question are significantly lower than the corresponding duties or charges levied by the importing Contracting Party; the Contracting Party concerned may take appropriate measures under the conditions and in accordance with the procedures laid down in Article 28. Article 26 If one of the Contracting Parties finds that dumping is taking place in trade with the other Contracting Party, it may take appropriate measures against this practice in accordance with the Agreement on Implementation of Article VI of the General Agreement on Tariffs and Trade, under the conditions and in accordance with the procedures laid down in Article 28. Article 27 If serious disturbances arise in any sector of the economy or if difficulties arise which could bring about serious deterioration in the economic situation of a region, the Contracting Party concerned may take appropriate measures under the conditions and in accordance with the procedures laid down in Article 28. Article 28 1. In the event of a Contracting Party subjecting imports of products liable to give rise to the difficulties referred to in Articles 25 and 27 to an administrative procedure, the purpose of which is to provide rapid information on the trend of trade flows, it shall inform the other Contracting Party. 2. In the cases specified in Articles 23 to 27, before taking the measures provided for therein or, in cases to which paragraph 3 (d) applies, as soon as possible, the Contracting Party in question shall supply the Joint Committee with all relevant information required for a thorough examination of the situation with a view to seeking a solution acceptable to the Contracting Parties. In the selection of measures, priority must be given to those which least disturb the functioning of the Agreement. The safeguard measures shall be notified immediately to the Joint Committee and shall be the subject of periodical consultations within the Committee, particularly with a view to their abolition as soon as circumstances permit. 3. For the implementation of paragraph 2, the following provisions shall apply: (a) As regards Article 24, either Contracting Party may refer the matter to the Joint Committee if it considers that a given practice is incompatible with the proper functioning of the Agreement within the meaning of Article 24 (1). The Contracting Parties shall provide the Joint Committee with all relevant information and shall give it the assistance it requires in order to examine the case and, where appropriate, to eliminate the practice objected to. If the Contracting Party in question fails to put an end to the practice objected to within the period fixed by the Joint Committee, or in the absence of agreement in the Joint Committee within three months of the matter being referred to it, the Contracting Party concerned may adopt any safeguard measures it considers necessary to deal with the serious difficulties resulting from the practices in question; in particular it may withdraw tariff concessions. (b) As regards Article 25, the difficulties arising from the situation referred to in that Article shall be referred for examination to the Joint Committee which may take any decision needed to put an end to such difficulties. If the Joint Committee or the exporting Contracting Party has not taken a decision putting an end to the difficulties within thirty days of the matter being referred, the importing Contracting Party is authorized to levy a compensatory charge on the product imported. The compensatory charge shall be calculated according to the incidence on the value of the goods in question of the tariff disparities in respect of the raw materials or intermediate products incorporated therein. (c) As regards Article 26, consultation in the Joint Committee shall take place before the Contracting Party concerned takes the appropriate measures. (d) Where exceptional circumstances requiring immediate action make prior examination impossible, the Contracting Party concerned may, in the situations specified in Articles 25, 26 and 27 and also in the case of export aids having a direct and immediate incidence on trade, apply forthwith the precautionary measures strictly necessary to remedy the situation. Article 29 Where one or more Member States of the Community or Iceland is in difficulties or is seriously threatened with difficulties as regards its balance of payments, the Contracting Party concerned may take the necessary safeguard measures. It shall inform the other Contracting Party forthwith. Article 30 1. A Joint Committee is hereby established which shall be responsible for the administration of the Agreement and shall ensure its proper implementation. For this purpose, it shall make recommendations and take decisions in the cases provided for in the Agreement. These decisions shall be put into effect by the Contracting Parties in accordance with their own rules. 2. For the purpose of the proper implementation of the Agreement the Contracting Parties shall exchange information and, at the request of either Party, shall hold consultations within the Joint Committee. 3. The Joint Committee shall adopt its own rules of procedure. Article 31 1. The Joint Committee shall consist of representatives of the Community, on the one hand, and of representatives of Iceland, on the other. 2. The Joint Committee shall act by mutual agreement. Article 32 1. Each Contracting Party shall preside in turn over the Joint Committee, in accordance with the arrangements to be laid down in its rules of procedure. 2. The Chairman shall convene meetings of the Joint Committee at least once a year in order to review the general functioning of the Agreement. The Joint Committee shall, in addition, meet whenever special circumstances so require, at the request of either Contracting Party, in accordance with the conditions to be laid down in its rules of procedure. 3. The Joint Committee may decide to set up any working party that can assist it in carrying out its duties. Article 33 1. Where a Contracting Party considers that it would be useful in the common interest of both Contracting Parties to develop the relations established by the Agreement by extending them to fields not covered thereby, it shall submit a reasoned request to the other Contracting Party. The Contracting Parties may instruct the Joint Commitee to examine this request and, where appropriate, to make recommendations to them, particularly with a view to opening negotiations. 2. The agreements resulting from the negotiations referred to in paragraph 1 will be subject to ratification or approval by the Contracting Parties in accordance with their own procedures. Article 34 The Annexes and Protocols to the Agreement shall form an integral part thereof. Article 35 Either Contracting Party may denounce the Agreement by notifying the other Contracting Party. The Agreement shall cease to be in force twelve months after the date of such notification. Article 36 The Agreement shall apply, on the one hand, to the territories to which the Treaty establishing the European Economic Community applies upon the terms laid down in that Treaty and, on the other, to the territory of the Republic of Iceland. Article 37 This Agreement is drawn up in duplicate in the Danish, Dutch, English, French, German, Icelandic, Italian and Norwegian languages, each of these texts being equally authentic. This Agreement will be approved by the Contracting Parties in accordance with their own procedures. It shall enter into force on 1 January 1973, provided that the Contracting Parties have notified each other before that date that the procedures necessary to this end have been completed. After this date this Agreement shall enter into force on the first day of the second month following such notification. The final date for such notification shall be 30 November 1973. The provisions applicable on 1 April 1973 shall be applied upon the entry into force of this Agreement if it enters into force after that date. UdfÃ ¦rdiget i Bruxelles, den toogtyvende juli nitten hundrede og tooghalvfjerds. Geschehen zu BrÃ ¼ssel am zweiundzwanzigsten Juli neunzehnhundertzweiundsiebzig. Done at Brussels on this twenty-second day of July in the year one thousand nine hundred and seventy-two. Fait Ã Bruxelles, le vingt-deux juillet mil neuf cent soixante-douze. Fatto a Bruxelles, il ventidue lulgio millenovecentosettantadue. Gedaan te Brussel, de tweeÃ «ntwintigste juli negentienhonderdtweeÃ «nzeventig. Utferdiget i Brussel, tjueandre juli nitten hundre og syttito. GjÃ ¶rt Ã ­ Bruxelles, tuttugasta og annan dag jÃ ºlÃ ­mÃ ¡naÃ °ar nÃ ­tjÃ ¡nhundruÃ ° sjÃ ¶tÃ ­u og tvÃ ¶. PÃ ¥ RÃ ¥det for De europÃ ¦iske FÃ ¦llesskabers vegne Im Namen des Rates der EuropÃ ¤ischen Gemeinschaften In the name of the Council of the European Communities Au nom du Conseil des CommunautÃ ©s europÃ ©ennes A nome del Consiglio delle ComunitÃ Europee Namens de Raad van de Europese Gemeenschappen For RÃ ¥det for De Europeiske Fellesskap Fyrir hÃ ¶nd LÃ ½Ã °veldisins Ã slands ANNEX 1 List of products referred to in Article 2 of the Agreement Brussels Nomenclature heading No Description 35.02 Albumins, albuminates and other albumin derivatives: A. Albumins: II. other: (a) Ovalbumin and lactalbumin: 1. dried (for example, in sheets, scales, flakes, powder) 2. other 45.01 Natural cork, unworked, crushed, granulated or ground; waste cork 54 01 Flax, raw or processed but not spun: flax tow and waste (including pulled or garnetted rags) 57 01 True hemp (Cannabis sativa), raw or processed but not spun; tow and waste of true hemp (including pulled or garnetted rags or ropes) ANNEX II Customs duties of a fiscal nature drawn up on 1 April 1972 Icelandic Customs Tariff heading No Description Rate of duty  % 25.01 Common salt (including rock salt, sea salt and table salt); pure sodium chloride; salt liquors; sea water: 01 Common salt (rock salt, sea salt and table salt) in retail packings of 5 kg or less 5 09 Other 1 000 kg 1 Ikr 25.02.00 Unroasted iron pyrites 10 25.03.00 Sulphur of all kinds, other than sublimed sulphur, precipitated sulphur and colloidal sulphur 10 25.04.00 Natural graphite 20 25.05.00 Natural sands of all kinds, whether or not coloured, other than metal-bearing sands falling within heading No 26.01 15 25.06.00 Quartz (other than natural sands); quartzite, including quartzite not further worked than roughly split, roughly squared or squared by sawing 20 25.07.00 Clay (for example, kaolin and bentonite), andalusite, kyanite and sillimanite, whether or not calcined, but not including expanded clays falling within heading No 68.07; mullite; chamotte and dinas earths 15 25.08.00 Chalk 20 25.09.00 Earth colours, whether or not calcined or mixed together; natural micaceous iron oxides 20 25.10 Natural calcium phosphates, natural aluminium calcium phosphates, apatite and phosphatic chalk: 09 Other 20 25.11.00 Natural barium sulphate (barytes); natural barium carbonate (witherite), whether or not calcined, other than barium oxide 20 25.12 Infusorial earths, siliceous fossil meals and similar siliceous fossil meals and similar siliceous earths (for example, kieselguhr, tripolite or diatomite), whether or not calcined, of an apparent specific gravity of 1 or less: 09 Other 20 25.13.00 Pumice stone; emery; natural corundum, natural garnet and other natural abrasives, whether or not heat-treated 20 25.14.00 Slate, including slate not further worked than roughly split, roughly squared or squared by sawing 20 25.15.00 Marble, travertine, ecaussine and other calcareous monumental and building stone of an apparent specific gravity of 2Ã 5 or more and alabaster, including such stone not further worked than roughly split, roughly squared or squared by sawing 20 25.16.00 Granite, porphyry, basalt, sandstone and other monumental and building stone, including such stone not further worked than roughly split, roughly squared or squared by sawing 20 25.17.00 Pebbles and crushed or broken stone (whether or not heat-treated), gravel, macadam and tarred macadam, of a kind commonly used for concrete aggregates, for road metalling or for railway or other ballast; flint and shingle, whether or not heat-treated; granules and chippings (whether or not heat-treated) and powder of stones falling within heading No 25.15 or 25.16 20 25.18.00 Dolomite, whether or not calcined, including dolomite not further worked than roughly split, roughly squared or squared by sawing; agglomerated dolomite (including tarred dolomite) 20 25.19.00 Natural magnesium carbonate (magnesite), whether or not calcined, other than magnesium oxide 20 25.20 Gypsum; anhydrite; calcined gypsum, and plasters with a basis of calcium sulphate, whether or not coloured, but not including plasters specially prepared for use in dentistry: 01 Gypsum, unworked, whether or not ground 10 09 Other 20 25.21 Limestone flux and calacareous stone, commonly used for the manufacture of lime or cement: 09 Other 20 25.22.00 Quicklime, slaked lime and hydraulic lime, other than calcium oxide and hydroxide 20 25.24.00 Asbestos 20 25.25.00 Meerschaum (whether or not in polished pieces) and amber; agglomerated meerschaum and agglomerated amber, in plates, rods, sticks, or similar forms, not worked after moulding; jet 20 25.26.00 Mica, including splittings; mica waste 20 25.27.00 Natural steatite, including natural steatite not further worked than roughly split, roughly squared or squared by sawing; talc 20 25.28.00 Natural cryolite and natural chiolite 20 25.29.00 Natural arsenic sulphides 20 25.30.00 Crude natural borates and concentrates thereof (calcined or not), but not including borates separated from natural brine; crude natural boric acid containing not more than 85 per cent of H3 BO3 calculated on the dry weight 20 25.31.00 Felspar, leucite, nepheline and nepheline syenite; fluorspar 20 25.32.00 Strontianite (whether or not calcined), other than strontium oxide; mineral substances not elsewhere specified or included; broken pottery 20 26.01 Metallic ores and concentrates and roasted iron pyrites: 81 Iron ore and concentrates (except roasted iron pyrites) 10 82 Roasted iron pyrites 10 83 Copper ore and concentrates 10 84 Nickel ore and concentrates 10 85 Bauxite and concentrates 10 86 Lead ore and concentrates 10 87 Zinc ore and concentrates 10 88 Tin ore and concentrates 10 89 Manganese ore and concentrates 10 91 Chromium ore and concentrates 10 92 Tungsten ore and concentrates 10 93 Ores and concentrates of titanium, vanadium, molybdenum, tantalum and zirconium 10 94 Base metal ores and concentrates (other than those falling within No 26.01.81 to 26.01.93 and No 26.01.96) 10 95 Ores and concentrates of silver, platinum and other metals of the platinum group 10 96 Ores and concentrates of uranium and thorium 10 91 Gold ore 10 26.02.00 Slag, dross, scalings and similar waste from the manufacture of iron or steel 10 26.03.00 Ash and residues (other than from the manufacture of iron or steel), containing metals or metallic compounds 10 26.04.00 Other slag and ash, including kelp 10 27.01 Coal; briquettes, ovoids and similar solid fuels manufactured from coal: 10 Coal 1 000 kg 2 Ikr 20 Coal briquettes and other solid fuels manufactured from coal 1 000 kg 2 Ikr 27.02.00 Lignite, whether or not agglomerated 1 000 kg 2 Ikr 27.03.00 Peat (including peat litter), whether or not agglomerated 1 000 kg 2 Ikr 27.04.00 Coke and semi-coke of coal, of lignite or of peat 1 000 kg 2 Ikr 27.05.00 Retort carbon 1 000 kg 2 Ikr 27.06 Tar distilled from coal, from lignite or from peat, and other mineral tars, including partially distilled tars and blends of pitch with creosote oils or with other coal tar distillation products: 01 Net tar and the like for the manufacture of nets, subject to compliance with definition and decision of the Ministry of Finance 2 09 Other 20 27.07.00 Oils and other products of the distillation of high temperature coal tar; other oils and products as defined in Note 2 to this Chapter 15 27.08 Pitch and pitch coke, obtained from coal tar or from other mineral tars: 10 Pitch 20 20 Pitch coke 20 27.09.00 Petroleum oils and oils obtained from bituminous minerals, crude 100 kg 35 au. 27.10 Petroleum oils and oils obtained from bituminous minerals, other than crude; preparations not elsewhere specified or included, containing not less than 70 per cent by weight of petroleum oils or of oils obtained from bituminous minerals, these oils being the basic constituents of the preparations: 10 Partly refined petroleum, including topped crudes 100 kg 35 au. Motor spirit: 21 Aircraft motor spirit 15 29 Other motor spirit 50 27.10 Kerosene (including jet fuel) and white spirit: 31 Kerosene refined as fuel for lamps 15 32 Jet fuel 15 33 White spirit 15 39 Other 15 40 Distillate fuels 100 kg 35 au. 50 Residual fuel oils 100 kg 35 au. 60 Lubricating oils and greases 2 Other: 71 Impregnating materials for fishing gear 2 72 Rust-preventing materials and rust oil 20 79 Other 10 27.11 Petroleum gases and other gaseous hydrocarbons: 01 Gases for use as fuel, and for lamps 2 09 Other 20 27.12.00 Petroleum jelly 20 27.13.00 Paraffin wax, micro-crystalline wax, slack wax, ozokerite, lignite wax, peat wax and other mineral waxes, whether or not coloured 15 27.14 Petroleum bitumen, petroleum coke and other residues of petroleum oils or of oils obtained from bituminous minerals: 10 Petroleum coke 20 20 Other 20 27.15.00 Bitumen and asphalt, natural; bituminous shale, asphaltic rock and tar sands 35 27.16.00 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, cut-backs) 35 27.17.00 Electric current 2 28.01 Halogens (fluorine, chlorine, bromine and iodine): 10 Chlorine 18 20 Other 18 28.02.00 Sulphur, sublimed or precipitated; colloidal sulphur 18 28.03.00 Carbon, including carbon black, anthracene black, acetylene black and lamp black 18 28.04 Hydrogen, rare gases and other non-metals: 20 Nitrogen 18 30 Hydrogen and rare gases 7 40 Other 18 28.05 Alkali, alkaline-earth and rare earth metals; yttrium and scandium; mercury: 10 Mercury 18 20 Other 18 28.06.00 Hydrochloric acid and chlorosulphonic acid 18 28.07.00 Sulphur dioxide 18 28.08.00 Sulphuric acid; oleum 10 28.09.00 Nitric acid; sulphonitric acids 18 28.10.00 Phosphorus pentoxide and phosphoric acids (meta-, ortho- and pyro-) 18 28.11.00 Arsenic trioxide, arsenic pentoxide and acids of arsenic 18 28.12.00 Boric oxide and boric acid 18 28.13 Other inorganic acids and oxygen compounds of non-metals (excluding water): 01 Carbon dioxide 18 09 Other 18 28.14.00 Halides, oxyhalides and other halogen compounds of non-metals 18 23.15.00 Sulphides of non-metals; phosphorus trisulphide 18 23.16.00 Ammonia, anhydrous or in aqueous solution 18 23.17 Sodium hydroxide (caustic soda); potassium hydroxide (caustic potash); peroxides of sodium or potassium: 10 Sodium hydroxide (caustic soda) 10 Other: 21 Potassium hydroxide 10 29 Peroxides of sodium or potassium 18 28.18.00 Oxides, hydroxides and peroxides, of strontium, barium or magnesium 18 28.19.00 Zinc oxide and zinc peroxide 18 28.20 Aluminium oxide and hydroxide, artificial corundum: 10 Aluminium oxide and hydroxide 18 20 Artificial corundum 18 28.21.00 Chromium oxides and hydroxides 18 28.22.00 Manganese oxides 18 28.23.00 Iron oxides and hydroxides; earth colours containing 70 % or more by weight of combined iron evaluated as Fe2O3 18 28.24.00 Cobalt oxides and hydroxides 18 28.25.00 Titanium oxides 15 28.26.00 Tin oxides (stannous oxide and stannic oxide) 18 28.27.00 Lead oxides; red lead and orange lead 18 28.28.00 Hydrazine and hydroxylamine and their inorganic salts; other inorganic bases and metallic oxides, hydroxides and peroxides 18 28.29.00 Fluorides; fluorosilicates, fluoroborates and other complex fluorine salts 18 28.30 Chlorides and oxychlorides: 01 Calcium chloride 10 09 Other 14 28.31.00 Chlorites and hypochlorites 18 28.32.00 Chlorates and perchlorates 18 28.33.00 Bromides, oxybromides, bromates and perbromates, and hypobromites 18 28.34.00 Iodides, oxyiodides, iodates and periodates 18 28.35.00 Sulphides; polysulphides 18 28.36.00 Dithionites, including those stabilised with organic substances; sulphoxylates 18 28.37.00 Sulphites and thiosulphates 18 28.38.00 Sulphates (including alums) and persulphates 18 28.39 Nitrites and nitrates: 01 Sodium nitrate 10 09 Other 18 28.40.00 Phosphites, hypophosphites and phosphates 18 28.41.00 Arsenites and arsenates 18 28.42 Carbonates and percarbonates; commercial ammonium carbonate containing ammonium carbamate: 10 Sodium carbonate neutral 10 20 Other 18 28.43.00 Cyanides and complex cyanides 18 28.44.00 Fulminates, cyanates and thiocyanates 18 28.45.00 Silicates; commercial sodium and potassium silicates 18 28.46.00 Borates and perborates 18 28.47.00 Salts of metallic acids (for example, chromates, permanganates, stannates) 18 28.48.00 Other salts and peroxysalts of inorganic acids, but not including azides 18 28.49.00 Colloidal precious metals; amalgams of precious metals; salts and other compounds, inorganic or organic, of precious metals, including albuminates, proteinates, tannates and similar compounds, whether or not chemically defined 18 28.50.00 Fissile chemical elements and isotopes; other radio-active chemical elements and radio-active isotopes; compounds, inorganic or organic, of such elements or isotopes, whether or not chemically defined; alloys, dispersions and cermets, containing any of these elements, isotopes or compounds 18 28.51.00 Isotopes and their compounds, inorganic or organic, whether or not chemically defined, other than isotopes and compounds falling within heading No 28.50 18 28.52.00 Compounds, inorganic or organic, of thorium, of uranium depleted in U 235, of rare earth metals, of yttrium or of scandium, whether or not mixed together 18 28.53.00 Liquid air (whether or not rare gases have been removed); compressed air 18 28.54.00 Hydrogen peroxide (including solid hydrogen peroxide) 18 28.55.00 Phosphides 18 28.56 Carbides (for example, silicon carbide, boron carbide, metallic carbides): 10 Calcium carbide 18 20 Other 18 28.57.00 Hydrides, nitrides and azides, silicides and borides 18 28.58.00 Other inorganic compounds (including distilled and conductivity water and water of similar purity); amalgams, except amalgams of precious metals 18 29.10 Hydrocarbons: 10 Styrene 18 Other: 22 Aromatic hydrocarbons, other than styrene, subject to compliance with definition and decision of the Ministry of Finance 15 29 Other 18 29.02.00 Halogenated derivatives of hydrocarbons 18 29.03.00 Sulphonated, nitrated or nitrosated derivatives of hydrocarbons 18 29.04 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives: 10 Methanol (methyl alcohol) 18 Other: 21 Ethylene glycol (anti-freeze agent) 35 29 Other 18 29.05.00 Cyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives 18 29.06.00 Phenols and phenol-alcohols 18 29.07.00 Halogenated, sulphonated, nitrated or nitrosated derivatives of phenols or phenol-alcohols 18 29.08.00 Ethers, ether-alcohols, ether-phenols, ether-alcohol-phenols, alcohol peroxides and ether peroxides, and their halogenated, sulphonated, nitrated or nitrosated derivatives 18 29.09.00 Epoxides, epoxyalcohols, epoxyphenols and epoxyethers, with a three or four member ring, and. their halogenated, sulphonated, nitrated or nitrosated derivatives 14 29.10.00 Acetals and hemiacetals and single or complex oxygen-function acetals and hemiacetals, and their halogenated, sulphonated, nitrated or nitrosated derivatives 18 29.11 Aldehydes, aldehyde-alcohols, aldehyde-ethers, aldehyde-phenols and other single or complex oxygen-function aldehydes: 01 Formaldehyde and formalin 10 09 Other 18 29.12.00 Halogenated, sulphonated, nitrated or nitrosated derivatives of products falling within heading No 29.11 18 29.13.00 Ketones, ketone-alcohols, ketone-phenols, ketone-aldehydes, quinones, quinone-alcohols, quinone-phenols, quinone-aldehydes and other single or complex oxygen-function ketones and quinones, and their halogenated, sulphonated, nitrated or nitrosated derivatives 18 29.14 Monoacids and their anhydrides, acid halides, acid peroxides and peracids, and their halogenated, sulphonated, nitrated or nitrosated derivatives: 01 Acetic acid, its salts, esters and anhydrides 18 09 Other 18 29.15.00 Polyacids and their anhydrides, acid halides, acid peroxides and peracids, and their halogenated, sulphonated, nitrated or nitrosated derivatives 18 29.16.00 Alcohol-acids, aldehyde-acids, ketone-acids, phenol-acids and other single or complex oxygen-function acids, and their anhydrides, acid halides, acid peroxides and peracids, and their halogenated, sulphonated, nitrated or nitrosated derivatives 18 29.17.00 Sulphuric esters and their salts, and their halogenated, sulphonated, nitrated or nitrosated derivatives 18 29.18.00 Nitrous and nitric esters, and their halogenated, sulphonated, nitrated or nitrosated derivatives 18 29.19.00 Phosphoric esters and their salts, including lactophosphates, and their halogenated, sulphonated, nitrated or nitrosated derivatives 18 29.20.00 Carbonic esters and their salts, and their halogenated, sulphonated, nitrated or nitrosated derivatives 18 29.21.00 Other esters of mineral acids (excluding halides) and their salts, and their halogenated, sulphonated, nitrated or nitrosated derivatives 18 29.22.00 Amine-function compounds 18 29.23.00 Single or complex oxygen-function amino-compounds 18 29.24.00 Quaternary ammonium salts and hydroxides; lecithins and other phosphoaminolipins 18 29.25.00 Amide-function compounds 18 29.26.00 Imide-function compounds and imine-function compounds 18 29.27.00 Nitrile-function compounds 18 29.28.00 Diazo-, azo- and azoxy-compounds 18 29.29.00 Organic derivatives of hydrazine or of hydroxylamine 18 29.30.00 Compounds with other nitrogen-functions 18 29.31.00 Organo-sulphur compounds 18 29.32.00 Organo-arsenic compounds 18 29.33.00 Organo-mercury compounds 18 29.34.00 Other organo-inorganic compounds 18 29.35.00 Heterocyclic compounds; nucleic acids 18 29.36.00 Sulphonamides 18 29.37.00 Sultones and sultams 18 29.38.00 Provitamins and vitamins, natural or reproduced by synthesis (including natural concentrates), derivatives thereof used primarily as vitamins, and intermixtures of the foregoing, whether or not in any solvent 18 29.39.00 Hormones, natural or reproduced by synthesis, and derivatives thereof, used primarily as hormones; other steroids used primarily as hormones 18 29.40 Enzymes: 01 Rennet 10 09 Other 18 29.41.00 Glycosides, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives 18 29.42.00 Vegetable alkaloids, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives 18 29.43.00 Sugars, chemically pure, other than sucrose, glucose and lactose; sugar ethers and sugar esters, and their salts, other than products of headings Nos 29.39, 29.41 and 29.42 18 29.44.00 Antibiotics 10 29.45.00 Other organic compounds 18 30.01.00 Organo-therapeutic glands or other organs, dried, whether or not powdered; organo-therapeutic extracts of glands or other organs or of their secretions; other animal substances prepared for therapeutic or prophylactic uses, not elsewhere specified or included 15 30.02.00 Antisera; microbial vaccines, toxins, microbial cultures (including ferments but excluding yeasts) and similar products 15 30.03 Medicaments (including veterinary medicaments): 01 Medicated sweets 70 09 Other 15 30.04.00 Wadding, gauze, bandages and similar articles (for example, dressings, adhesive plasters, poultices), impregnated or coated with pharmaceutical substances or put up in retail packings for medical or surgical purposes, other than goods specified in Note 3 to this Chapter 35 30.05.00 Other pharmaceutical goods 35 31.05 Other fertilizers; goods of the present Chapter in tablets, lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg: 02 Fertilizers in retail packings of 10 kg or less and fertilizers in tablets and similar prepared forms 40 32.04 Colouring matter of vegetable origin (including dyewood extract and other vegetable dyeing extracts, but excluding indigo) or of animal origin: 01 Catechu and the like for colouring fishing gear 2 09 Other 15 32.05.00 Synthetic organic dyestuffs (including pigment dyestuffs); synthetic organic products of a kind used as luminophores; products of the kind known as optical bleaching agents, substantive to the fibre; natural indigo 15 32.06.00 Colour lakes 15 32.07.00 Other colouring matter; inorganic products of a kind used as luminophores 15 32.08.00 Prepared pigments, prepared opacifiers and prepared colours, vitrifiable enamels and glazes, liquid lustres and similar products, of the kind used in the ceramic, enamelling and glass industries; engobes (slips); glass frit and other glass, in the form of powder, granules or flakes 15 32.09 Varnishes and lacquers; distempers; prepared water pigments of the kind used for finishing leather; paints and enamels; pigments in linseed oil, white spirit, spirits of turpentine, varnish or other paint or enamel media; stamping foils; colouring dyes or other matter in forms or packings of a kind sold by retail: 02 Printing foils 30 32.10.00 Artists', students' and signboard painters' colours, modifying tints, amusement colours and the like, in tablets, tubes, jars, bottles, pans or in similar forms or packings, including such colours in sets or outfits, with or without brushes, palettes or other accessories 35 32.13 Writing ink, printing ink and other inks: 10 Printing ink 10 20 Other 50 33.01.00 Essential oils (terpeneless or not); concretes and absolutes; resinoids 30 33.02.00 Terpenic by-products of the deterpenation of essential oils 30 33.03.00 Concentrates of essential oils in fats, in fixed oils, or in waxes or the like, obtained by cold absorption or by maceration 30 33.04 Mixtures of two or more odoriferous substances (natural or artificial) and mixtures (including alcoholic solutions) with a basis of one or more of these substances, of a kind used as raw materials in the perfumery, food, drink or other industries: 01 Taste-improving substances for industrial uses 20 02 Odoriferous substances for industrial uses 20 09 Other 20 33.05.00 Aqueous distillates and aqueous solutions of essential oils, including such products suitable for medicinal uses 40 33.06 Perfumery, cosmetics and toilet preparations: 02 Face powders 100 04 Perfumes 100 05 Preparations for the care of the nails 100 06 Shaving creams 100 07 Preparations for the care of the teeth 50 08 Lipsticks 100 09 Other 100 34.03.00 Lubricating preparations, and preparations of a kind used for oil or grease treatment of textiles, leather or other materials, but not including preparations containing 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals 2 34.04.00 Artificial waxes (including water-soluble waxes); prepared waxes, not emulsified or containing solvents 20 34.05 Polishes and creams, for footwear, furniture or floors, metal polishes, scouring powders and similar preparations, but excluding prepared waxes falling within heading No 34.04: 03 Shoe polishes and leather polishes 80 04 Metal polishes 20 09 Other 80 34.07.00 Modelling pastes (including those put up for children's amusement and assorted modelling pastes); preparations of a kind known as dental wax or as dental impression compounds, in plates, horseshoe shapes, sticks and similar forms 35 ex 35.01.00 Casein glues 30 35.02.00 Albumins, albuminates and other albumin derivatives 25 35.03 Gelatin (including gelatin in rectangles, whether or not coloured or surface-worked) and gelatin derivatives; glues derived from bones, hides, nerves, tendons or from similar products, and fish glues; isinglass: 09 Other 70 35.04.00 Peptones and other protein substances and their derivatives; hide powder, whether or not chromed 25 35.05.00 Dextrins and dextrin glues; soluble or roasted starches; starch glues 25 36.01.00 Propellent powders 18 36.02.00 Prepared explosives, other than propellent powders 35 36.03.00 Mining, blasting and safety fuses 35 36.04.00 Percussion and detonating caps; igniters; detonators 35 36.06.00 Matches (excluding Bengal matches) 100 36.07.00 Ferro-cerium and other pyrophoric alloys in all forms 100 36.08.00 Other combustible preparations and products 80 37.01 Photographic plates and film in the flat, sensitized, unexposed, of any material other than paper, paperboard or cloth: 01 X-ray films and plates, unexposed 30 09 Other 35 37.02 Film in rolls; sensitized, unexposed, perforated or not: 01 X-ray films 30 02 Cinematograph films 35 09 Other 35 37.03.00 Sensitized paper, paperboard and cloth, unexposed or exposed but not developed 35 37.04.00 Sensitized plates and film, exposed but not developed, negative or positive 35 37.05 Plates, unperforated film and perforated film (other than cinematograph film), exposed and developed, negative or positive: 09 Other 35 37.06.00 Cinematograph film, exposed and developed, consisting only of sound track, negative or positive 35 37.07.00 Other cinematograph film, exposed and developed, whether or not incorporating sound track, negative or positive 1 kg 50 Ikr 37.08.00 Chemical products and flashlight materials, of a kind and in a form suitable for use in photography 35 38.01.00 Artificial graphite; colloidal graphite, other than suspensions in oil 25 38.02.00 Animal black (for example, bone black and ivory black), including spent animal black 25 38.03.00 Activated carbon (decolorizing, depolarizing or adsorbent); activated diatomite, activated clay, activated bauxite and other activated natural mineral products 25 38.04.00 Ammoniacal gas liquors and spent oxide produced in coal gas purification 25 38.05.00 Tall oil 25 38.06.00 Concentrated sulphite lye 25 38.07.00 Spirits of turpentine (gum, wood and sulphate) and other terpenic solvents produced by the distillation or other treatment of coniferous woods; crude dipentene; sulphite turpentine; pine oil (excluding pine oils not rich in terpineol) 25 38.08.00 Resin and resin acids, and derivatives thereof other than ester gums included in heading No 39.05; rosin spirit and rosin oils 25 38.09 Wood tar; wood tar oils (other than the composite solvents and thinners falling within heading No 38.18); wood creosote; wood naphtha; acetone oil: 01 Methyl-alcohol, unpurified 25 02 Acetone oil 25 09 Other 25 38.10.00 Vegetable pitch of all kinds; brewers' pitch and similar compounds based on rosin or on vegetable pitch; foundry core binders based on natural resinous products 25 38.11 Disinfectants, insecticides, fungicides, weed-killers, anti-sprouting products, rat poisons and similar products, put up in forms or packings for sale by retail or as preparations or as articles (for example, sulphur-treated bands, wicks and candles, fly-papers): 01 Parasiticide dips, according to further definition and decision of the Ministry of Finance 20 02 Anti-sprouting products and weed-killers; plant health products 20 09 Other 25 38.12.00 Prepared glazings, prepared dressings and prepared mordants, of a kind used in the textile, paper, leather or like industries 25 38.13 Pickling preparations for metal surfaces; fluxes and other auxiliary preparations for soldering, brazing or welding; soldering, brazing or welding powders and pastes consisting of metal and other materials; preparations of a kind used as cores or coatings for welding rods and electrodes: 01 Soldering and welding materials 14 09 Other 25 38.14.00 Anti-knock preparations, oxidation inhibitors, gum inhibitors, viscosity improvers, anti-corrosive preparations and similar prepared additives for mineral oils 25 38.15.00 Prepared rubber accelerators 25 38.16.00 Prepared culture media for development of micro-organisms 25 38.17.00 Preparations and charges for fire-extinguishers; charged fire-extinguishing grenades 25 38.19 Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included; residual products of the chemical or allied industries, not elsewhere specified or included: Chemical products and preparations, other than those of subheading 20: 11 Brake fluid and anti-freeze preparations 35 12 Mineral preparations for road-marking 20 13 Products for waterproofing concrete 35 14 Carbons for the manufacture of carbon brushes 21 15 Reagents; fusible ceramic firing testers 25 16 Catalysts for industrial manufacture 25 17 Naphthenes 25 19 Other 50 20 Refractory cements or mortars 25 39.01 Condensation, polycondensation and polyaddition products, whether or not modified or polymerised, and whether or not linear (for example, phenoplasts, aminoplasts, alkyds, polyallyl esters and other unsaturated polyesters, silicones): 01 Binding agents for the manufacture of fishing gear, subject to compliance with further definition and decision of the Ministry of Finance 2 02 Unworked solutions, powder, blocks, lumps and waste 15 03 Profile shapes, tubes and monofil 25 04 Plates obviously specially made for the manufacture of soles for shoes 15 05 Sheets, foil, plates, casings and the like, undyed (transparent), unfigured and not printed or marked, of a thickness of 0Ã 4 mm or less 15 06 Adhesive tape 25 08 Sheets, foil, plates, casings and the like, not printed, transparent or opaque, of a thickness exceeding 0Ã 4 mm up to and including 1Ã 0 mm 20 09 Other 30 39.02 Polymerisation and copolymerisation products (for example, polyethylene, polytetrahaloethylenes, polyisobutylene, polystyrene, polyvinyl chloride, polyvinyl acetate, polyvinyl chloroacetate and other polyvinyl derivatives, polyacrylic and polymethacrylic derivatives, coumarone-indene resins): Solutions, emulsions, powder, blocks, lumps and waste: 77 Polyethylene 10 78 Polystyrene 21 79 Other 15 83 Profile shapes, tubes and monofil 25 84 Plates indicating that they are specially made for the manufacture of soles for shoes 15 85 Sheets, foil, plates, casings and the like, undyed (transparent), unfigured and not printed or inscribed, of a thickness of 0Ã 4 mm or less 15 86 Tapes 25 87 Flooring and floor tiles 35 88 Plates for the manufacture of photoengravings 7 92 Corrugated plates 15 99 Other 40 39.03 Regenerated cellulose; cellulose nitrate, cellulose acetate and other cellulose esters, cellulose ethers and other chemical derivatives of cellulose, plasticized or not (for example, collodions, celluloid); vulcanized fibre: 10 Vulcanized fibre 21 Other: 21 Binding agents for the manufacture of fishing gear, subject to compliance with further definition and decision of the Ministry of Finance 2 22 Unworked solutions, powder, blocks, lumps and waste 15 23 Profile shapes, tubes and monofil 25 24 Plates obviously specially made for the manufacture of soles for shoes 15 25 Sheets, foil, plates, casings and the like, undyed (transparent), unfigured and not printed or marked, of a thickness of 0Ã 4 mm or less 15 26 Adhesive tape 25 29 Other 30 39.04 Hardened proteins (for example, hardened casein and hardened gelatin): 01 Unworked solutions, powder, blocks, lumps and waste 15 02 Profile shapes, tubes and monofil 25 03 Sheets, foil, plates, casings and the like, undyed (transparent); unfigured and not printed or marked, of a thickness of 0Ã 4 mm or less 15 09 Other 30 39.05 Natural resins modified by fusion (run gums); artificial resins obtained by esterification of natural resins or of resinic acids (ester gums); chemical derivatives of natural rubber (for example, chlorinated rubber, rubber hydrochloride, oxidized rubber, cyclicized rubber): 01 Unworked solutions, powder, blocks, lumps and waste 15 02 Profile shapes, tubes and monofil 25 03 Sheets, foil, plates, casings and the like, undyed (transparent), unfigured and not printed or marked, of a thickness of 0Ã 4 mm or less 15 04 Adhesive tape 25 09 Other 30 39.06 Other high polymers, artificial resins and artificial plastic materials, including alginic acid, its salts and esters; linoxyn: 01 Unworked solutions, powder, blocks, lumps and waste 15 02 Profile shapes, tubes and monofil 25 03 Sheets, foil, plates, casings and the like, undyed (transparent), unfigured and not printed or marked, of a thickness of 0Ã 4 mm or less 15 09 Other 30 39.07 Articles of materials of the kinds described in headings Nos 39.01 to 39.06: 34 Products for nursing and medical purposes 35 36 Milk churns of 10 litres or more 10 37 Fittings, and also pipe and engine gaskets and similar small parts for engines 25 38 Bolts, nuts, washers and the like 25 39 Water press-weight apparatus 35 41 Tanks, tubs and other large containers with other large vessels of over 300 litres cubic capacity 35 43 Lamps, lamp shades and illuminating apparatus 35 51 Articles specially intended for ships, according to definition and decision of the Ministry of Finance 25 52 Tools, not elsewhere specified 25 54 Sanitary articles 80 62 Prefabricated houses and constructions and parts of houses, according to definition and decision of the Ministry of Finance 40 63 Wall plates, cast in a mould 40 64 Watch glasses and watch bracelets 50 65 Glass panes 50 66 Cut artificial bait for hand-line sea fishing 4 67 Milk containers, according to definition and decision of the Ministry of Finance 20 71 Fence posts 10 72 Globes and glasses for navigational lights and buoy lights 25 73 Decorative articles 100 74 Brush bodies made of plastic material 35 75 Studs for marking street crossings 35 76 Handles for bags 30 89 Other 70 40.01 Natural rubber latex, whether or not with added synthetic rubber latex; pre-vulcanized natural rubber latex; natural rubber, balata, guttapercha and similar natural gums: 01 Latex, liquid, in powder or paste, whether or not stabilized 21 02 Plates obviously specially made for the manufacture of soles for shoes 10 09 Other 21 40.02 Synthetic rubber latex; pre-vulcanized synthetic rubber latex; synthetic rubber; factice derived from oils: 01 Synthetic latex, liquid or in powder, whether or not stabilized 21 09 Other 21 40.03.00 Reclaimed rubber 25 40.04.00 Waste and parings of unhardened rubber; scrap of unhardened rubber, fit only for the recovery of rubber; powder obtained from waste or scrap of unhardened rubber 21 40.05 Plates, sheets and strip, of unvulcanized natural or synthetic rubber, other than smoked sheets and crepe sheets of heading No 40.01 or 40.02; granules of unvulcanized natural or synthetic rubber compounded ready for vulcanization; unvulcanized natural or synthetic rubber, compounded before or after coagulation either with carbon black (with or without the addition of mineral oil) or with silica (with or without the addition of mineral oil), in any form, of a kind known as masterbatch: 01 For the manufacture of shoes, if obviously specially made for such use 7 09 Other 21 40.06.00 Unvulcanized natural or synthetic rubber, including rubber latex, in other forms or states (for example, rods, tubes and profile shapes, solutions and dispersions); articles of unvulcanized natural or synthetic rubber (for example, coated or impregnated textile thread; rings and discs) 21 40.08 Plates, sheets, strip, rods and profile shapes, of unhardened vulcanized rubber: 01 Of sponge rubber for the manufacture of shoes, if obviously specially made for such use 15 03 Floor coverings 35 04 Rods, profile shapes and strip 25 09 Other 35 40.09 Piping and tubing, of unhardened vulcanized rubber: 01 Piping and tubing for high-pressure conduits, capable of resisting a pressure of 20 kg per square metre or more 7 09 Other 25 40.10.00 Transmission, conveyor or elevator belts or belting, of vulcanized rubber 25 40.11 Rubber tyres, tyre cases, interchangeable tyre treads, inner tubes and tyre flaps, for wheels of all kind: 01 Rubber tyres for automobiles and motor-cycles, new 40 02 Rubber tyres of all types, used 35 09 Other 40 40.12.00 Hygienic and pharmaceutical articles (including teats), of unhardened vulcanized rubber, with or without fittings of hardened rubber 35 40.13 Articles of apparel and clothing accessories (including gloves), for all purposes, of unhardened vulcanized rubber: 01 Diving suits 20 03 X-ray apparel with lead lining 35 40.14 Other articles of unhardened vulcanized rubber: 01 Bobbins 2 03 Brush bodies 35 04 Machine packings and condensing strips 25 05 Articles for technical use, rings for preserving tins and handtools 25 06 Sliced artificial bait for handline sea fishing 4 07 Articles specially made for ships 25 03 Doors 30 09 Other 70 40.15 Hardened rubber (ebonite and vulcanite), in bulk, plates, sheets, strip, rods, profile shapes or tubes; scrap, waste and powder, of hardened rubber: 01 For the manufacture of shoes, if obviously specially made for such use 15 09 Other 25 40.16 Articles of hardened rubber (ebonite and vulcanite): 01 Sanitary and hygienic articles 35 09 Other 70 41.01 Raw hides and skins (fresh, salted, dried, pickled or limed), whether or not split, including sheepskins in the wool: Bovine and equine hides, other than calf skins: 11 Bovine hides for use in the manufacture of fishing nets, unworked but salted and/or treated with copper sulphate 4 19 Other 14 20 Calf skins 14 30 Goat and kid-skins 14 40 Sheep and lamb-skins in the wool 14 50 Sheep and lamb-skins without the wool 14 60 Other 14 41.02 Bovine cattle leather (including buffalo leather) and equine leather, except leather falling within heading No 41.06, 41.07 or 41.08: Other: 21 For soles and insoles, if obviously intended for such use 10 29 Other 14 41.03.00 Sheep and lamb-skin leather, except leather falling within heading No 41.06, 41.07 or 41.08 14 41.04.00 Goat and kid-skin leather, except leather falling within heading No 41.06, 41.07 or 41.08 14 41.05 Other kinds of leather, except leather falling within heading No 41.06, 41.07 or 41.08: 01 Pigskin leather 14 09 Leather, not elsewhere specified (including fish-skin leather) 14 41.06.00 Chamois-dressed leather 14 41.07.00 Parchment-dressed leather 14 41.08.00 Patent leather and imitation patent leather; metallized leather 14 41.09.00 Parings and other waste, of leather or of composition or parchment-dressed leather, not suitable for the manufacture of articles of leather; leather dust, powder and flour 14 41.10.00 Composition leather with a basis of leather or leather fibre, in slabs, in sheets or in rolls 14 42.03 Articles of apparel and clothing accessories, of leather or of composition leather: 03 Watch bracelets 50 04 X-ray gloves 35 05 Welders' gloves, protective aprons and sleeves, of leather 7 42.05 Other articles of leather or of composition leather: 01 Leather borders for the manufacture of shoes, if such special use is indicated 10 02 Handles for bags 30 03 Articles for medical treatment 35 09 Other 65 42.06.00 Articles made from gut (other than silkworm gut), from gold-beater's skin; from bladders or from tendons 65 43.04 Artificial fur and articles made thereof; 01 Artificial fur 30 44.01.00 Fuel wood, in logs, in billets, in twigs or in faggots; wood waste, including sawdust 30 44.02.00 Wood charcoal (including shell and nut charcoal), agglomerated or not 30 44.03 Wood in the rough, whether or not stripped of its bark or merely roughed down: 10 Pulp wood 25 20 Sawlogs and veneer logs, of coniferous species 25 30 Sawlogs and veneer logs, of non-coniferous species 25 40 Pit-props 25 Other: 51 Scaffolding poles and posts for fish-drying purposes subject to compliance with definition and decision of the Ministry of Finance 2 52 Fencing posts 10 53 Telegraph and electric line poles 25 59 Other 25 44.04 Wood, roughly squared or half-squared, but not further manufactured: 10 of coniferous species 25 20 Other 25 44.05 Wood sawn lengthwise, sliced or peeled, but not further prepared, of a thickness exceeding 5 mm: of coniferous species: 11 Deck planks of oregon-pine, pitchpine or douglas fir, 3" X 5" or other 15 19 Other 25 Other: 21 of oak 15 22 of beech 20 23 of birch or maple 20 24 of mahogany 20 25 of teak 20 29 other 20 44.06.00 Wood paving blocks 25 44.07.00 Railway or tramway sleepers of wood 25 44.09 Hoopwood; split poles, piles, pickets and stakes of wood, pointed but not sawn lengthwise; chipwood; pulpwood in chips or particles; wood shavings of a kind suitable for use in the manufacture of vinegar or for the clarification of liquids: 09 Other 25 44.10.00 Wooden sticks, roughly trimmed but not turned, bent nor otherwise worked, suitable for the manufacture of walking-sticks, whips, golf club shafts, umbrella handles, tool handles or the like 25 44.11.00 Drawn wood; match splints; wooden pegs or pins for footwear 30 44.12.00 Wood wool and wood flour 25 44.13 Wood (including blocks, strips and friezes for parquet or wood-block flooring, not assembled), planed, tongued, grooved, rebated, chamfered, V-jointed, centre V-jointed, beaded, centre-beaded or the like, but not further manufactured: Of coniferous species: 11 Deck planks of oregon-pine, pitch-pine or douglas fir, 3" X 5" or over 15 19 Other 25 29 Other 30 44.14.00 Wood sawn lengthwise, sliced or peeled but not further prepared, of a thickness not exceeding 5 mm; veneer sheets and sheets for plywood, of a thickness not exceeding 5 mm 18 44.15.00 Plywood, blockboard, laminboard, battenboard and similar laminated wood products (including veneered panels and sheets); inlaid wood and wood marquetry 30 44.16.00 Cellular wood panels, whether or not faced with base metal 30 44.17.00 Improved wood, in sheets, blocks or the like. 30 44.18 Reconstituted wood, being wood shavings, wood chips, sawdust, wood flour or other ligneous waste agglomerated with natural or artificial resins or other organic binding substances, in sheest, blocks or the like: 01 Veneer sheets of a thickness exceeding 15 mm 20 09 Other 30 44.22 Casks, barrels, vats, tubs, buckets and other coopers' products and parts thereof, of wood, other than staves falling within heading No 44.08: 09 Other 25 44.25 Wooden tools, tool bodies, tool handles, broom and brush bodies and handles; boot and shoe lasts and trees, of wood: 02 Shoemakers' lasts 7 09 Other 25 44.26.00 Spools, cops, bobbins, sewing thread reels and the like, of turned wood 7 44.28 Other articles of wood: 85 Steering wheels 25 86 Saddle-trees and horse-collars 35 91 Joiners' benches 7 92 Handles for cupboards and doors 30 93 Wooden pins 35 99 Other 70 45.01.00 Natural cork, unworked, crushed, granulated or ground; waste cork 21 45.02.00 Natural cork in blocks, plates, sheets or strips (including cubes or square slabs, cut to size for corks or stoppers) 21 45.03 Articles of natural cork: 01 Cork floats for fishing nets 2 03 Cork stoppers 35 09 Other 40 45.04 Agglomerated cork (being agglomerated with or without a binding substance) and articles of agglomerated cork: 01 Cork articles for shoe manufacture, subject to compliance with further definition and decision of the Ministry of Finance 21 02 Insulating cork 25 03 Machine packings, tubes and the like, of cork 25 04 Cork parquet 50 05 Cork for bottle caps 35 09 Other 60 46.01.00 Plaits and similar products of plaiting materials, for all uses, whether or not assembled into strips 25 46.02 Plaiting materials bound together in parallel strands or woven, in sheet form, including matting, mats and screens; straw envelopes for bottles: 01 Mats for packing purposes, subject to compliance with further definition and decision of the Ministry of Finance 20 03 Shades 90 09 Other 60 46.03 Basketwork, wickerwork and other articles of plaiting materials, made directly to shape, articles made up from goods falling within heading No 46.01 or 46.02; articles of loofah: 02 Straps for handbags made from plaiting materials 30 09 Other 100 47.01 Pulp derived by mechanical or chemical means from any fibrous vegetable material: 10 Mechanical wood pulp 14 20 Pulp other than wood pulp 14 30 Chemical wood pulp, dissolving grades 14 40 Soda wood pulp and sulphate wood pulp, unbleached 14 50 Soda wood pulp and sulphate wood pulp, bleached (other than dissolving grades) 14 60 Sulphite wood pulp, unbleached 14 70 Sulphite wood pulp, bleached (other than dissolving grades) 14 80 Semi-chemical wood pulp 14 47.02.00 Waste paper and paperboard; scrap articles of paper or of paperboard, fit only for use in paper-making 14 48.01 Paper and paperboard (including cellulose wadding), machine-made, in rolls or sheets: 40 Cigarette paper 70 Other: 53 Wall and floor paperboard 21 48.05.00 Paper and paperboard, corrugated (with or without flat surface sheets), creped, crinkled, embossed or perforated, in rolls or sheets 20 48.06.00 Paper and paperboard, ruled, lined or squared, but not otherwise printed, in rolls or sheets 7 48.07 Paper and paperboard, impregnated, coated, surface-coloured, surface-decorated or printed (not being merely ruled, lined or squared and not constituting printed matter within Chapter 49), in rolls or sheets: 10 Printing and writing paper 7 Other: 85 Adhesive paper 7 86 Wallpaper 35 87 Insulating board 30 92 Paper board for printing blocks 7 93 Materials for engine gaskets 25 94 Corrugated roofing felt 15 99 Other 20 48.08.00 Filter blocks, slabs and plates, of paper pulp 25 48.09 Building board of wood pulp or of vegetable fibre, whether or not bonded with natural or artificial resins or with similar binders: 01 Building board of a thickness exceeding 15 mm 20 09 Other 30 48.10.00 Cigarette paper, cut to size, whether or not in the form of booklets or tubes 70 48.11.00 Wallpaper and lincrusta; window transparencies of paper 35 48.12.00 Floor coverings prepared on a base of paper or of paperboard, whether or not cut to size, with or without a coating of linoleum compound 35 48.13.00 Carbon and other copying papers (including duplicator stencils) and transfer papers, cut to size, whether or not put up in boxes 7 48.14 Writing blocks, envelopes, letter cards, plain postcards, correspondence cards; boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing only an assortment of paper stationery: 01 Envelopes, unprinted 30 02 Envelopes, printed 50 03 Letter paper in boxes, wallets and the like 50 09 Other 35 48.15 Other paper and paperboard, cut to size or shape: 01 Adhesive tape 4 02 Rolls for calculating machines, telegraphs and the like 35 03 Writing paper, stencil paper and drawing paper, unprinted 7 05 Filtering sheets, cut to shape 25 05 Cylinders (containers made from paper) 25 09 Other 30 48.20.00 Bobbins, spools, cops and similar supports of paper pulp, paper or paperboard (whether or not Perforated or hardened) 7 48.21 Other articles of paper pulp, paper, paperboard or cellulose wadding: 01 Machine packings and similar articles for machines, also dress patterns 25 02 Cards for statistical machines, cards for graphic meters and sheets and rolls for self-recording apparatus 15 04 Serviettes, towels, tablecloths, trays and the like 70 05 Paper for echo sounders 4 09 Other 70 50.01.00 Silkworm cocoons suitable for reeling 14 50.02.00 Raw silk (not thrown) 14 50.03.00 Silk waste (including cocoons unsuitable for reeling, silk noils and pulled or garnetted rags) 21 53.08.00 Yarn of fine animal hair (carded or combed), not put up for retail sale 20 54.05 Woven fabrics of flax or of ramie: 01 Canvas and tarpaulin cloth 15 55.03 Cotton waste (including pulled or garnetted rags), not carded or combed: 01 Cotton waste (wipings) 25 55.06 Cotton yarn, put up for retail sale: 01 Thread 15 09 Other 15 55.09 Other woven fabrics of cotton: Unbleached, not mercerized: 11 Canvas and tarpaulin, weighing over 500 grammes per square metre 15 12 Canvas and tarpaulin, weighing from 300 up to 500 grammes per square metre 20 Other: 21 Canvas and tarpaulin, weighing over 500 grammes per square metre 15 22 Canvas and tarpaulin, weighing from 300 up to 500 grammes per square metre 20 56.07 Woven fabrics of man-made fibres (discontinuous or waste): of synthetic fibres: 11 Canvas and tarpaulin cloth 15 of regenerated fibres: 21 Canvas and tarpaulin cloth 15 57.04 Other vegetable textile fibres, raw or processed but not spun; waste of such fibres (including pulled or garnetted rags or ropes): Other: 21 Furniture stuffing in sheets 25 57.07 Yarn of other vegetable textile fibres; 02 Net yarn, subject to compliance with further definition and decision of the Ministry of Finance 2 57.08.00 Paper yarn 5 57.09 Woven fabrics of true hemp: 01 Wrapping fabrics 2 02 Canvas and tarpaulin cloth 15 03 Woven fabrics, in one colour and plain, entirely of hemp or hemp mixed with other natural vegetable textile fibre 20 09 Other 20 57.10 Woven fabrics of jute or of other textile bast fibres of heading No 57.03: 01 Wrapping fabrics 2 02 Canvas and tarpaulin cloth 15 03 Woven fabrics, in one colour and plain, entirely of jute or jute mixed with other natural vegetable textile fibres 20 09 Other 20 57.11.00 Woven fabrics of other vegetable textile fibres 20 57.12.00 Woven fabrics of paper yarn 20 59.01 Wadding and articles of wadding; textile flock and dust and mill neps: 09 Other 25 59.02 Felt and articles of felt, whether or not impregnated or coated: 01 Felt 25 04 Roofing-felt 35 59.06 Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics and articles made from such fabrics: 02 Shoe-laces. 30 09 Other 35 59.07 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like; tracing cloth; prepared painting canvas; buckram and similar fabrics for hat foundations and similar uses: 01 Bookbinding cloth, painting canvas, canvas and the like for the manufacture of shoes, coated with gum or amylaceous substances and the like, subject to compliance with further definition and decision of the Ministry of Finance 15 59.08 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials: 01 Tarpaulin cloth 15 02 Bookbinding cloth, subject to compliance with further definition and decision of the Ministry of Finance 15 03 Insulating and wrapping adhesive tape 25 59.09 Textile fabrics coated or impregnated with oil or preparations with a basis of drying oil: 01 Tarpaulin cloth 15 02 Insulating tape 25 59.10.00 Linoleum and materials prepared on a textile base in a similar manner to linoleum, whether or not cut to shape or of a kind used as floor coverings; floor coverings consisting of a coating applied on a textile base, cut to shape or not 35 59.11 Rubberized textile fabrics, other than rubberized knitted or crocheted goods: 01 Tarpaulin cloth 15 02 All-overs 35 03 Articles obviously specially made for the manufacture of shoes 25 04 Insulating tape 25 09 Other 20 59.12 Textile fabrics otherwise impregnated or coated; painted canvas being theatrical scenery, studio backcloths or the like: 01 Tarpaulin cloth 15 59.13.00 Elastic fabrics and trimmings (other than knitted or crocheted goods) consisting of textile materials combined with rubber threads 20 59.14.00 Wicks, of woven, plaited or knitted textile materials, for lamps, stoves, lighters, candles and the like; tubular knitted gas-mantle fabric and incandescent gas mantles 18 59.15 Textile hosepiping and similar tubing, with or without lining, armour or accessories of other materials: 01 Fire hoses 30 09 Other 35 59.16.00 Transmission, conveyor or elevator belts or belting, of textile material, whether or not strengthened with metal or other material 25 59.17.00 Textile fabrics and textile articles, of a kind commonly used in machinery or plant 25 60.05 Outer garments and other articles, knitted or crocheted, not elastic nor rubberized: 01 Meat bags 2 62.03 Sacks and bags, of a kind used for the packing of goods: 01 Meat bags of textile materials 2 02 Sacks and bags of jute 2 09 Other 2 62.04 Tarpaulins, sails, awnings, sunblinds, tents and camping goods: 01 Tarpaulins and sails 35 62.05 Other made-up textile articles (including dress patterns): 01 Shoe-laces 30 03 Safety belts 20 04 Bracelets 50 05 Window pane sealing material 35 06 Wallboarding 40 07 Tanks of a volume of over 300 litres 35 08 Woven tubes for packaging 35 63.01.00 Clothing, clothing accessories, travelling rugs and blankets, household linen and furnishing articles (other than articles falling within heading No 58.01, 58.02 or 58.03), of textile materials, footwear and headgear of any material, showing signs of appreciable wear and imported in bulk or in bales, sacks or similar bulk packings 40 63.02.00 Used or new scrap twine, cordage, rope and cables and worn-out articles of twine, cordage, rope or cables 35 64.01 Footwear with outer soles and uppers of rubber or artificial plastic material: 01 Sea boots with a low heel (not intended for use over other shoes), subject to compliance with further definition and decision of the Ministry of Finance 25 09 Other 50 64.05 Parts of footwear (including uppers, in-soles and screw-on heels) of any material except metal: 01 Uppers, except counters and toecaps 45 09 Other 11 64.06.00 Gaiters, spats, leggings, puttees, cricket pads, shin-guards and similar articles, and parts thereof 65 65.01.00 Hat-forms, hat bodies and hoods of felt, neither blocked to shape nor with made brims; plateaux and manchons (including slit manchons), of felt 30 65.02.00 Hat-shapes, plaited or made from plaited or other strips of any material, neither blocked to shape nor with made brims 30 65.03.00 Felt hats and other felt headgear, being headgear made from the felt hoods and plateaux falling within heading No 65.01, whether or not lined or trimmed 65 65.04.03 Hats and other headgear, plaited or made from plaited or other strips of any material, whether or not lined or trimmed 65 65.05.00 Hats and other headgear (including hair-nets), knitted or crocheted, or made up from lace, felt or other textile fabric in the piece (but not from strips), whether or not lined or trimmed 65 65.06 Other headgear, whether or not lined or trimmed: 01 Protection helmets 7 09 Other 65 65.07.00 Head-bands, linings, covers, hat foundations, hat frames (including spring frames for opera hats), peaks and chinstraps, for headgear 30 66.01.00 Umbrellas and sunshades (including walking-stick umbrellas, umbrella tents, and garden and similar umbrellas) 45 66.02.00 Walking-sticks (including climbing-sticks and seat-sticks), canes, whips, riding-crops and the like 25 66.03.00 Parts, fittings, trimmings and accessories of articles falling within heading No 66.01 or 66.02 25 67.01.00 Skins and other parts of birds with their feathers or down, feathers, parts of feathers, down and articles thereof (other than goods falling within heading No 05.07 and worked quills and scapes) 100 67.02.00 Artificial flowers, foliage or fruit and parts thereof; articles made of artificial flowers, foliage or fruit 100 67.03.00 Human hair, dressed, thinned, bleached or otherwise worked; wool or other animal hair prepared for use in making wigs and the like 70 67.04.00 Wigs, false beards, hair pads, curls, switches and the like, of human or animal hair or of textiles; other articles of human hair (including hair-nets) 100 67.05.00 Fans and hand screens, non-mechanical, of any material; frames and handles therefor and parts of such frames and handles, of any material 100 68.03.00 Worked slate and articles of slate, including articles of agglomerated slate 35 68.04.00 Millstones, grindstones, grinding wheels and the like (including grinding, sharpening, polishing, trueing and cutting wheels, heads, discs and points), of natural stone (agglomerated or not), of agglomerated natural or artificial abrasives, or of pottery, with or without cores, shanks, sockets, axles and the like of other materials, but without frameworks; segments and other finished parts of such stones and wheels, of natural stone (agglomerated or not), of agglomerated natural or artificial abrasives, or of pottery 7 68.05.00 Hand polishing stones, whetstones, oilstones, hones and the like, of natural stone, of agglomerated natural or artificial abrasives, or of pottery 7 68.06.00 Natural or artificial abrasive powder or grain; on a base of woven fabric, of paper, of paperboard or of other materials, whether or not cut to shape or sewn or otherwise made up 25 68.08.00 Articles of asphalt or of similar material (for example, of petroleum bitumen or coal-tar pitch) 35 68.09.00 Panels, boards, tiles, blocks and similar articles of vegetable fibre, of wood fibre, of straw, of wood shavings or of wood waste (including sawdust), agglomerated with cement, plaster or with other mineral binding substances 35 68.10 Articles of plastering material: 01 For buildings, subject to compliance with further definition and decision of the Ministry of Finance 35 09 Other 80 68.11 Articles of cement (including slag cement), of concrete or of artificial stone (including granulated marble agglomerated with cement), reinforced or not: 01 For buildings, subject to compliance with further definition and decision of the Ministry of Finance 35 09 Other 80 68.12 Articles of asbestos-cement, of cellulose fibre-cement or the like: 01 For buildings, subject to compliance with further definition and decision of the Ministry of Finance 35 02 Corrugated roofing sheets 15 09 Other 80 68.13 Fabricated asbestos and articles thereof (for example, asbestos board, thread and fabric; asbestos clothing, asbestos jointing), reinforced or not, other than goods falling within heading No 68.14; mixtures with a basis of asbestos and mixtures with a basis of asbestos and magnesium carbonate, and articles of such mixtures: 01 Machine packings of fabricated asbestos, or of mixtures: with a basis of asbestos and the like 25 09 Other 25 68.14.00 Friction material (segments, discs, washers, strips, sheets, plates, rolls and the like) of a kind suitable for brakes, for clutches or the like, with a basis of asbestos, other mineral substances or of cellulose, whether or not combined with textile or other materials 25 68.16 Articles of stone or of other mineral substances (including articles of peat), not elsewhere specified or included: 01 Household utensils 100 03 Flowerpots for planting (which dissolve in the earth) 20 09 Other 80 69.01.00 Heat-insulating bricks, blocks, tiles and other heat-insulating goods of siliceous fossil meals or of similar siliceous earths (for example kieselguhr, tripolite or diatomite) 14 69.02.00 Refractory bricks, blocks, tiles and similar refractory constructional goods, other than goods falling within heading No 69.01 14 69.03.00 Other refractory goods (for example, retorts, crucibles, muffles, nozzles, plugs, supports, cupels, tubes, pipes, sheaths and rods), other than goods falling within heading No 69.01 14 69.04.00 Building bricks (including flooring blocks, support or filler tiles and the like) 35 69.05.00 Roofing tiles, chimney-pots, cowls, chimney-liners, cornices and other constructional goods, including architectural ornaments 35 69.07.00 Unglazed setts, flags and paving, hearth and wall tiles 35 69.08.00 Glazed setts, flags and paving, hearth and wall tiles 35 69.09.00 Laboratory, chemical or industrial wares; troughs, tubs and similar receptacles of a kind used in agriculture; pots, jars and similar articles of a kind commonly used for the conveyance or packing of goods 35 69.10.00 Sinks, wash basins, bidets, water closet pans, urinals, baths and like sanitary fixtures 80 69.11.00 Tableware and other articles of a kind commonly used for domestic or toilet purposes, of porcelain or china (including biscuit porcelain and parian) 100 69.12.00 Tableware and other articles of a kind commonly used for domestic or toilet purposes, of other kinds of pottery 100 69.13 Statuettes and other ornaments, and articles of personal adornment; articles of furniture: 09 Other 100 69.14.00 Other articles 70 70.01.00 Waste glass (cullet); glass in the mass (excluding optical glass) 18 70.02.00 Glass of the variety known as enamel glass, in the mass, rods and tubes 18 70.03.00 Glass in balls, rods and tubes, unworked (not being optical glass) 18 70.04.00 Unworked cast or rolled glass (including flashed or wired glass), whether figured or not, in rectangles 18 70.05.00 Unworked drawn or blown glass (including flashed glass), in rectangles 18 70.06.00 Cast, rolled, drawn or blown glass (including flashed or wired glass), in rectangles, surface ground or polished, but not further worked 18 70.07 Cast, rolled, drawn or blown glass (including flashed or wired glass) cut to shape other than rectangular shape, or bent or otherwise worked (for example, edge-worked or engraved), whether or not surface ground or polished; multiple-walled insulating glass; leaded lights and the like: 09 Other 50 70.08.00 Safety glass consisting of toughened or laminated glass, shaped or not 50 70.10 01 Carboys, bottles, jars, pots, tubular containers and similar containers of glass, of a kind commonly used for the conveyance or packing of goods; stoppers and other closures, of glass: 01 Milk bottles 14 70.17.00 Laboratory, hygienic and pharmaceutical glassware, whether or not graduated or calibrated; glass ampoules 35 70.18.00 Optical glass and elements of optical glass, other than optically worked elements; blanks for corrective spectacle lenses 50 70.19.00 Glass beads, imitation pearls, imitation precious and semi-precious stones, fragments and chippings, and similar fancy or decorative glass small wares, and articles of glassware made therefrom; glass cubes and small glass plates, whether or not on a backing, for mosaics and similar decorative purposes; artificial eyes of glass, including those for toys but excluding those for wear by humans; ornaments and other fancy articles of lamp-worked glass; glass grains (ballotini) 100 70.20 Glass fibre (including wool), yarns, fabrics, and articles made therefrom: 10 Yarns 20 20 Fabrics 30 30 Other 35 70.21 Other articles of glass: 01 Fishing-net floats 2 09 Other 70 71.01.00 Pearls, unworked or worked, but not mounted, set or strung (except ungraded pearls temporarily strung for convenience of transport) 20 71.02 Precious and semi-precious stones, unworked, cut or otherwise worked, but not mounted, set or strung (except ungraded stones temporarily strung for convenience of transport): 10 Industrial diamonds 20 20 Diamonds other than industrial diamonds 20 30 Other 20 71.03.00 Synthetic or reconstructed precious or semi-precious stones, unworked, cut or otherwise worked, but not mounted, set or strung (except ungraded stones temporarily strung for convenience of transport) 20 71.04.00 Dust and powder of natural or synthetic precious or semi-precious stones 20 71.05.00 Silver, including silver gilt and platinum-plated silver, unwrought or semi-manufactured 20 71.06.00 Rolled silver, unworked or semi-manufactured 20 71.07 Gold, including platinum-plated gold, unwrought or semi-manufactured: 10 Gold bullion 20 20 Other 20 71.08.00 Rolled gold on base metal or silver, unworked or semi-manufactured 20 71.09.00 Platinum and other metals of the platinum group, unwrought or semi-manufactured 20 71.10.00 Rolled platinum or other platinum group metals, on base metal or precious metal, unworked or semi-manufactured 20 71.11 Goldsmiths', silversmiths' and jewellers' sweepings, residues, lemels and other waste and scrap, of precious metal: 10 Of silver or of platinum or of other metals of the platinum group 20 20 Of gold 20 71.13 Articles of goldsmiths' or silversmiths' wares and parts thereof, of precious metal or rolled precious metal, other than goods falling within heading No 71.12: 01 Knives, spoons, forks and the like, of silver or rolled silver 60 09 Other 60 71.14 Other articles of precious metal or rolled precious metal: 01 For technical use, subject to compliance with further definition and decision of the Ministry of Finance 35 09 Other 60 71.15.00 Articles consisting of, or incorporating, pearls, precious or semi-precious stones (natural, synthetic or reconstructed) 60 73.01 Pig iron, cast iron and spiegeleisen, in pigs, blocks, lumps and similar forms: 10 Spiegeleisen 2 20 Other 2 73.02 Ferro-alloys: 10 Ferro-manganese 2 20 Other 2 73.03.00 Waste and scrap metal of iron or steel (ECSC) 2 73.04.00 Shot and angular grit, of iron or steel, whether or not graded; wire pellets of iron or steel 2 73.05 Iron or. steel powders; sponge iron or steel: 10 Iron or steel powders 2 20 Sponge iron or steel 2 73.06 Puddled bars and pilings; ingots, blocks, lumps and similar forms, of iron or steel 10 Puddled bars and pilings; blocks, lumps and similar forms 2 20 Ingots 2 73.07.00 Blooms, billets, slabs and sheet bars (including tinplate bars), of iron or steel; pieces roughly shaped by forging, of iron or steel 2 73.08.00 Iron or steel coils for re-rolling 2 73.09.00 Universal plates of iron or steel (ECSC) 2 73.10 Bars and rods (including wire rod), of iron or steel, hot-rolled, forged, extruded, cold-formed or cold-finished (including precision-made); hollow mining drill steel: Wire rod: 11 Wire rod used in the manufacture of nails, subject to compliance with further definition and decision of the Ministry of Finance 7 12 Reinforcing rods less than 13 centimetres in diameter 35 13 Extruded wire, 6 mm or less in thickness 25 19 Other 2 21 Reinforcing iron for concrete 35 23 Hollow mining drill steel 25 29 Other 2 73.11 Angles, shapes and sections, of iron or steel, hot-rolled, forged, extruded, cold-formed or cold-finished; sheet piling of iron or steel, whether or not drilled, punched or made from assembled elements: 10 Angles, shapes and sections 80 mm or more; sheet piling 2 20 Other 2 73.12.00 Hoop and strip, of iron or steel, hot-rolled or cold-rolled 2 73.13 Sheets and plates, of iron or steel, hot-rolled or cold-rolled: 10 Sheets and plates more than 4Ã 74 mm in thickness, other than tinned or corrugated plates and sheets 2 20 Sheets and plates 3 4Ã 74 mm in thickness, other than tinned or corrugated plates and sheets 2 30 Sheets and plates less than 3 mm in thickness, not plated, coated or clad 2 40 Tinned plates and sheets 0 51 Corrugated sheets (roofing sheets) 15 59 Other 7 73.14 Iron or steel wire, whether or not coated, but not insulated: 01 Welding wire 7 09 Other 18 73.15 Alloy steel and high-carbon steel in the forms mentioned in headings Nos 73.06 to 73.14: 61 Ingots of high-carbon steel 2 62 Ingots of alloy steel 2 63 Blooms, billets, slabs, sheet bars and roughly forged pieces, of high-carbon steel 2 64 Blooms, billets, slabs, sheet bars and roughly forged pieces, of alloy steel 2 65 Coils for re-rolling, of high-carbon steel 2 66 Coils for re-rolling, of alloy steel 2 67 Wire rod of high-carbon steel 2 68 Wire rod of alloy steel 2 69 Bars and rods (excluding wire rod) and hollow mining drill steel, of high-carbon steel 2 71 Bars and rods (excluding wire rod) and hollow mining drill steel, of alloy steel 2 72 Angles, shapes and sections, 80 mm or more, and sheet piling, of high-carbon steel 2 73 Angles, shapes and sections, 80 mm or more, and sheet piling, of alloy steel 2 74 Angles, shapes and sections, less than 80 mm, of high-carbon steel 2 75 Angles, shapes and sections, less than 80 mm, of alloy steel 2 76 Sheets and plates, more than 4Ã 75 mm in thickness, and universal plates, of high-carbon steel 2 77 Sheets and plates, more than 4Ã 75 mm in thickness, and universal plates, of alloy steel 2 78 Sheets and plates, 3 mm or more but more than 4Ã 75 mm in thickness, of high-carbon steel 2 79 Sheets and plates, 3 mm or more but not more than 7Ã 45 mm in thickness, of alloy steel 2 81 Sheets and plates, less than 3 mm in thickness, not plated, coated or clad, of high-carbon steel 2 82 Sheets and plates, less than 3 mm in thickness, not plated, coated or clad, of alloy steel 2 83 Sheets and plates, less than 3 mm in thickness, plated, coated or clad, of high-carbon steel 2 84 Sheets and plates, less than 3 mm in thickness, plated, coated or clad, of alloy steel 2 85 Hoop and strip, of high-carbon steel 2 86 Hoop and strip, of alloy steel 2 87 Wire of high-carbon steel 2 88 Wire of alloy steel 2 73.16 Railway and tramway track construction material of iron or steel, the following: rails, check-rails, switch blades, crossings (or frogs), crossing pieces, point rods, rack rails, sleepers, fish-plates, chairs, chair wedges, sole plates (base plates), rail clips, bedplates, ties and other material specialized for joining or fixing rails: 10 Rails 10 20 Other 10 73.17.00 Tubes and pipes, of cast iron 35 73.18 Tubes and pipes and blanks therefor, of iron (other than of cast iron) or steel, excluding high-pressure hydro-electric conduits: 10 Blanks for tubes and pipes 25 Seamless tubes and pipes: 21 Hollow steel axles for manufacturing, according to further definition and decision of the Ministry of Finance 2 29 Other 35 Other: 31 Profile pipes for manufacturing, according to further definition and decision of the Ministry of Finance 2 32 Conduits for electric wiring 25 39 Other 35 73.19.00 High-pressure hydro-electric conduits of steel, whether or not reinforced 35 73.20.00 Tube and pipe fittings (for example, joints, elbows, unions and flanges), of iron of steel 25 73.21 Structures and parts of structures (for example, hangars and other buildings, bridges and bridge-sections, lock-gates, towers, lattice masts, roofs, roofing frame-works, door and window frames, shutters, balustrades, pillars and columns), of iron or steel; plates, strip, rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of iron or steel: 01 Quays and bridges, incomplete or complete, assembled; plates, strips, rods, angles, profiles, tubes and the like, prepared for use in quays and bridges 35 73.23 Casks, drums, cans, boxes and similar containers, of sheet or plate iron or steel, of a description commonly used for the conveyance or packing of goods: 02 Milk churns of 10 litres or more 10 73.24.00 Containers, of iron or steel, for compressed or liquefied gas 25 73.25 Stranded wire, cables, cordage, ropes, plaited bonds, slings and the like, of iron or steel wire, but excluding insulated electric cables: 01 Wire ropes of 0Ã 5 cm in diameter or less 20 02 Wire ropes of more than 0Ã 5 cm in diameter 2 09 Other 35 73.26.00 Barbed iron or steel wire; twisted hoop or single flat wire, barbed or not, and loosely twisted double wire, of kinds used for fencing, of iron or steel 15 73.27 Gauze, cloth, grill, netting, fencing, reinforcing fabric and similar materials, of iron or steel wire: 01 Reinforcing fabric for concrete 35 02 Fencing (whether or not coated with plastic materials) of wire of 2 mm in thickness or more 10 09 Other 20 73.28.00 Expanded metal, of iron or steel 14 73.29 Chain and parts thereof, of iron or steel: 01 Chain of which the cross-sectional dimension of the links is 10 mm or more 4 02 Skid chains or parts thereof, for motor vehicles and other vehicles, of which the cross-sectional dimension of the links is 4 10 mm 35 03 Transmission chains 25 09 Other 25 73.30.00 Anchors and grapnels and parts thereof, of iron or steel 4 73.32.00 Bolts and nuts (including bolt ends and screw studs), whether or not threaded or tapped, and screws (including screw hooks and screw rings), of iron or steel; rivets, cotters, cotter-pins, washers and spring washers, of iron or steel 25 73.33.00 Needles for hand sewing (including embroidery), hand carpet needles and hand knitting needles, bodkins, crochet hooks, and the like, and embroidery stilettos, of iron or steel 50 73.34.00 Pins (excluding hatpins and other ornamental pins and drawing pins), hairpins and curling grips, of iron or steel 50 73.35.00 Springs and leaves for springs, of iron or steel 35 73.36 Stoves (including stoves with subsidiary boilers for central heating), ranges, cookers, grates, fires and other space heaters, gas-rings, plate warmers with burners, wash boilers with grates or other heating elements, and similar equipment, of a kind used for domestic purposes, not electrically operated, and parts thereof, of iron or steel: 01 Ranges and stoves, burning coal and other solid fuel, and parts thereof 35 02 Ranges and stoves, burning liquid fuel and parts thereof 35 03 Gas stoves, gas ranges, and parts thereof 35 09 Other 35 73.38 Articles of a kind commonly used for domestic purposes, sanitary ware for indoor use, and parts of such articles and ware, of iron or steel: Domestic articles and parts thereof: 11 Of stainless steel 100 19 Other 100 Sanitary ware for indoor use and parts thereof: 21 Basins of stainless steel, stamped for the manufacture of sinks, but not manufactured 50 23 Articles for nursing and medical purposes 35 29 Other 80 73.39 Iron or steel wool; pot scourers and scouring and polishing pads, gloves and the like, of iron or steel: 01 Iron and steel wool 25 09 Other 100 73.40 Other articles of iron or steel: 10 Iron castings in the rough state 7 20 Steel castings in the rough state 7 30 Steel and iron forgings (including drop forgings) in the rough state 7 Other: 43 Fence posts 10 45 Watch bracelets 50 46 Articles specially for ships, subject to compliance with further definition and decision of the Ministry of Finance 25 48 Ground cable junction boxes and electric-wire junction boxes 25 51 Boiler fire tubes, dished endplates for boilers and other pressure vessels 7 59 Other 70 74.01 Copper matte; unwrought copper (refined or not); copper waste and scrap: 10 Copper matte 4 20 Copper waste and scrap 4 30 Unrefined copper 4 40 Refined copper 4 74.02.00 Master alloys 4 74.03 Wrought bars, rods, angles, shapes and sections, of copper; copper wire: 01 Bars, rods, angles, shapes and sections 4 02 Wire 15 03 Welding wire 7 74.04.00 Wrought plates, sheets and strip, of copper 4 74.05 Copper foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material), of a thickness (excluding any backing) not exceeding 0Ã 15 mm: 01 Foil for radiator tubes and materials for printed circuits 7 09 Other 25 74.06.00 Copper powders and flakes 4 74.07 Tubes and pipes and blanks therefor, of copper; hollow bars of copper: 01 Of phosphor-bronze casing metal, not processed 4 09 Other 25 74.08.00 Tube and pipe fittings (for example, joints, elbows, sockets and flanges), of copper 25 74.10.00 Stranded wire, cables, cordage, ropes, plaited bands and the like, of copper wire, but excluding insulated electric wires and cables 35 74.11.00 Gauze, cloth, grill, netting, fencing, reinforcing fabric and similar materials (including endless bands), of copper wire 20 74.12.00 Expanded metal, of copper 14 74.13.00 Chain and parts thereof, of copper 60 74.15.00 Bolts and nuts (including bolt ends and screw studs), whether or not threaded or tapped, and screws (including screw hooks and screw rings), of copper; rivets, cotters, cotter-pins, washers and spring washers, of copper 25 74.16.00 Springs, of copper 25 74.17.00 Cooking and heating apparatus of a kind used for domestic purposes, not electrically operated, and parts thereof, of copper 70 74.18 Other articles of a kind commonly used for domestic purposes, sanitary ware for indoor use, and parts of such articles and ware, of copper: 01 Sanitary ware for indoor use, and parts of such articles 80 09 Other 100 74.19 Other articles of copper: 01 Fishing-tackle fasteners, swivels, rings for surround nets and the like for fishing gear, according to further definition and decision of the Ministry of Finance 2 02 Articles specially meant for use on board ship, according to further definition and decision of the Ministry of Finance 25 03 Electric junction boxes 25 04 Articles of copper or copper alloys not further worked than roughly formed 7 09 Other 70 75.01 Nickel mattes, nickel speiss and other intermediate products of nickel metallurgy; unwrought nickel (excluding electroplating anodes); nickel waste and scrap: 10 Nickel mattes, nickel speiss and other intermediate products of nickel metallurgy 4 20 Nickel waste and scrap 4 30 Unwrought nickel 4 75.02 Wrought bars, rods, angles, shapes and sections, of nickel; nickel wire: 01 Bars and rods, angles, shapes and sections 4 02 Wire 15 75.03.00 Wrought plates, sheets and strip, of nickel; nickel foil; nickel powders and flakes 4 75.04.00 Tubes and pipes and blanks therefor, of nickel; hollow bars, and tube and pipe fittings (for example, joints, elbows, sockets and flanges), of nickel 25 75.05.00 Electroplating anodes, of nickel, wrought or unwrought, including those produced by electrolysis 4 75.06 Other articles of nickel: 02 Sanitary ware 80 03 Domestic articles 100 09 Other 70 76.01 Unwrought aluminium; aluminium waste and scrap: 10 Aluminium waste and scrap 4 20 Unwrought aluminium 4 76.02 Wrought bars, rods, angles, shapes and sections, of aluminium; aluminium wire: 01 Bars, rods, angles, shapes and sections 4 02 Welding wire 7 09 Other 15 76.03 Wrought plates, sheets and strip, of aluminium: 01 Corrugated or formed plates for buildings 15 76.04 Aluminium foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material), of a thickness (excluding any backing) not exceeding 0Ã 20 mm: 01 Material for milk-bottle caps 14 09 Other 25 76.05.00 Aluminium powders and flakes 4 76.06 Tubes and pipes and blanks therefor, of aluminium; hollow bars of aluminium: 01 Profile pipes for manufacturing purposes, according to further definition and decision of the Ministry of Finance 4 09 Other 25 76.07.00 Tube and pipe fittings (for example, joints, elbows, sockets and flanges), of aluminium 25 76.08.00 Structures, and parts of structures (for example, hangars, and other buildings, bridges and bridge-sections, towers, lattice masts, roofs, roofing frameworks, door and window frames, balustrades, pillars and columns), of aluminium; plates, rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of aluminium 40 76.10 Casks, drums, cans, boxes and similar containers (including rigid and collapsible tubular containers), of aluminium, of a description commonly used for the conveyance or packing of goods: 01 Milk churns of 10 litres or more 10 04 Collapsible tubes 25 76.11.00 Containers, of aluminium, for compressed or liquefied gas 25 76.12.00 Stranded wire, cables, cordage, ropes, plaited bands and the like, of aluminium wire, but excluding insulated electric wires and cables 35 76.13 Gauze, cloth, grill, netting, reinforcing fabric and similar materials, of aluminium wire: 01 Reinforcing fabric for concrete 35 02 Wire fencing of a thickness of not less than 2 mm 20 09 Other 35 76.14.00 Expanded metal, of aluminium 14 76.15 Articles of a kind commonly used for domestic purposes, sanitary ware for indoor use, and parts of such articles and ware, of aluminium: 01 Sanitary ware 80 02 Domestic articles 100 76.16 Other articles of aluminium: 01 Net floats 2 03 Nails, tacks, screws and the like 25 04 Articles specially intended for ships, according to further definition and decision of the Ministry of Finance 25 06 Insulating plates 4 07 Electric-wire jointing boxes, and studs for marking streets 25 08 Articles of aluminium not further worked than roughly formed 7 09 Other 70 77.01 Unwrought magnesium; magnesium waste (excluding shavings of uniform size) and scrap: 10 Magnesium waste and scrap 11 20 Unwrought magnesium 11 77.02.00 Wrought bars, rods, angles, shapes and sections, of magnesium; magnesium wire; wrought plates, sheets and strip, of magnesium; magnesium foil; raspings and shavings of uniform size, powders and flakes, of magnesium; tubes and pipes and blanks therefor, of magnesium; hollow bars of magnesium 25 77.03.00 Other articles of magnesium 35 77.04.00 Beryllium, unwrought or wrought, and articles of beryllium 35 78.01 Unwrought lead (including argentiferous lead); lead waste and scrap: 10 Lead waste and scrap 4 20 Unwrought lead 4 78.02 Wrought bars, rods, angles, shapes and sections, of lead; lead wire: 01 Bars, rods, angles, shapes and sections 4 02 Wire 15 78.03.00 Wrought plates, sheets and strip, of lead 4 78.04 Lead foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material), of a weight (excluding any backing) not exceeding 1700 grammes per square metre; lead powders and flakes: 01 Powders 4 09 Other 25 78.05.00 Tubes and pipes and blanks therefor, of lead; hollow bars, and tube and pipe fittings (for example, joints, elbows, sockets, flanges and S-bends), of lead 25 78.06 Other articles of lead: 01 Sinkers, lead weights for fishing nets and seines and the like for fishing, subject to compliance with further definition and decision of the Ministry of Finance 2 02 Articles specially intended for ships, subject to compliance with further definition and decision of the Ministry of Finance 25 03 Collapsible tubes 25 09 Other 35 79.01 Unwrought zinc; zinc waste and scrap: 10 Zinc waste and scrap 4 20 Unwrought zinc 4 79.02 Wrought bars, rods, angles, shapes and sections, of zinc; zinc wire: 01 Bars, rods, angles, shapes and sections 4 02 Wire 7 79.03 Wrought plates, sheets and strip, of zinc; zinc foil; zinc powders and flakes: 10 Zinc dust (blue powder) 4 20 Other 4 79.04.00 Tubes and pipes and blanks therefor, of zinc; hollow bars, and tube and pipe fittings (for example, joints, elbows, sockets and flanges), of zinc 25 79.05.00 Gutters, roof capping, skylight frames, and other fabricated building components, of zinc 60 79.06 Other articles of zinc: 01 Nails, tacks, screws and the like 35 02 Sanitary ware 80 03 Domestic articles 100 04 Collapsible tubes 25 05 Anodes 4 09 Other 35 80.01 Unwrought tin; tin waste and scrap: 10 Tin waste and scrap 4 20 Unwrought tin 4 80.02 Wrought bars, rods, angles, shapes and sections, of tin; tin wire: 01 Bars, rods (including soldering tin) angles, shapes and sections 4 02 Wire 15 80.03.00 Wrought plates, sheets and strip, of tin 4 80.04.00 Tin foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material), of a weight (excluding any backing) not exceeding 1 kg per square metre; tin powders and flakes 4 80.05.00 Tubes and pipes and blanks therefor, of tin; hollow bars, and tube and pipe fittings (for example, joints, elbows, sockets and flanges), of tin 25 80.06 Other articles of tin: 01 Collapsible tubes 25 02 Domestic articles 100 09 Other 35 81.01.00 Tungsten (wolfram), unwrought or wrought, and articles thereof 11 81.02.00 Molybdenum, unwrought, and articles thereof 11 81.03.00 Tantalum, unwrought or wrought, and articles thereof 11 81.04 Other base metals, unwrought or wrought, and articles thereof; cermets: 10 Uranium and thorium 11 20 Other 11 82.01 Hand tools, the following: spades, shovels, picks, hoes, forks and rakes; axes, bill-hooks and similar hewing tools; scythes, sickles, hay knives, grass shears, timber wedges and other tools of a kind used in agriculture, horticulture or forestry: 01 Scythes and blades therefor 14 09 Other 25 82.02.00 Saws (non-mechanical) and blades for hand or machine saws (including toothless saw blades) 7 82.03.00 Hand tools, the following: pliers (including cutting pliers), pincers, tweezers, tinmen's snips, bolt croppers and the like; perforating punches; pipe cutters; spanners and wrenches (but not including tap wrenches); files and rasps 7 82.04.00 Hand tools, including mounted glaziers' diamonds, not falling within any other heading of this Chapter; blowlamps, anvils; vices and clamps, other than accessories for, and parts of, machine tools; portable forges; grinding wheels with frameworks (hand or pedal operated) 7 82.05.00 Interchangeable tools for hand tools, for machine tools or for power-operated hand tools (for example, for pressing, stamping, drilling, tapping, threading, boring, broaching, milling, cutting, turning, dressing, morticing or screw-driving), including dies for wire drawing, extrusion dies for metal, and rock-drilling bits 7 82.06.00 Knives and cutting blades, for machines or for mechanical appliances 7 82.07.00 Tool-tips and plates, sticks and the like for tool-tips, unmounted, of sintered metal carbides (for example, carbides of tungsten, molybdenum or vanadium) 7 82.08.00 Coffee-mills, mincers, juice-extractors and other mechanical appliances, of a weight not exeeding 10 kg and of a kind used for domestic purposes in the preparation, serving or conditioning of food or drink 70 82.09 Knives with cutting blades, serrated or not (including pruning knives), other than knives falling within heading No 82.06: 01 Table knives 100 09 Other 100 82.10.00 Knife blades 25 82.11 Razors and razor blades (including razor-blade blanks, whether or not in strips): 01 Razors 25 09 Other 100 82.12 Scissors (including tailors' shears), and blades therefor: 01 Sheep shears, herring scissors, and blades therefor 25 09 Other 70 82.13 Other articles of cutlery (for example, secateurs, hair clippers, butchers' cleavers, paper knives); manicure and chiropody sets and appliances (including nail files): 01 Knives and combs for wool shearers 25 09 Other 70 82.14.00 Spoons, forks, fish-eaters, butter-knives, ladles and similar kitchen or tableware 100 82.15.00 Handles of base metal for articles falling within heading No 82.09, 82.13 or 82.14 25 83.01.00 Locks and padlocks (key, combination or electrically operated), and parts thereof, of base metal; frames incorporating locks, for handbags, trunks or the like, and parts of such frames, of base metal; keys for any of the foregoing articles, of base metal 30 83.02.00 Base-metal fittings and mountings of a kind suitable for furniture, doors, staircases, windows, blinds, coachwork, saddlery, trunks, caskets and the like (including automatic door closers); base-metal hat-racks, hat-pegs, brackets and the like 30 83.03 Safes, strong-boxes, armoured or reinforced strong-rooms, strong-room linings and strong-room doors, and cash and deed boxes and the like, of base metal: 01 Safety doors, with or without framework, for installation in buildings 40 09 Other 100 83.04.00 Filing cabinets, racks, sorting boxes, paper trays, paper rests and similar office equipment, of base metal, other than office furniture falling within heading No 94.03 100 83.05.00 Fittings for loose-leaf binders, for files or for stationery books, of base metal; letter clips, paper clips, staples, indexing tags, and similar stationery goods, of base metal 30 83.06.00 Statuettes and other ornaments of a kind used indoors, of base metal 100 83.07 Lamps and lighting fittings, of base metal, and parts thereof, of base metal (excluding switches, electric lamp holders, electric lamps for vehicles, electric battery or magneto lamps, and other articles falling within Chapter 85 except heading No 85.22): 01 Buoy lanterns and parts thereof 11 02 Ships' lanterns, oil lamps, gas-lighting apparatus and parts thereof 25 03 Operation lamps 35 83.08.00 Flexible tubing and piping, of base metal 25 83.09.00 Clasps, frames with clasps for handbags and the like, buckles, buckle-clasps, hooks, eyes, eyelets, and the like of base metal, of a kind commonly used for. clothing, travel goods, handbags, or other textile or leather goods; tubular rivets and bifurcated rivets, of base metal 10 83.10.00 Beads and spangles, of base metal 50 83.11.00 Bells and gongs, non-electric, of base metal, and parts thereof of base metal 80 83.13 Stoppers, crown corks, bottle caps, capsules, bung covers, seals and plombs, case corner protectors and other packing accessories, of base metal: 01 Bungs (whether or not threaded) and bung covers, of base metal 21 04 Caps for milk bottles, and lids for skyr  containers 14 09 Other 50 83.15.00 Wire, rods, tubes, plates, electrodes and similar products, of base metal or of metal carbides, coated or cored with flux material, of a kind used for soldering, brazing, welding or deposition of metal or of metal carbides; wire and rods, of agglomerated base metal powder, used for metal spraying 7 84.01.00 Steam and other vapour-generating boilers (excluding central-heating hot-water boilers capable also of producing low-pressure steam); superheated water boilers 18 84.02.00 Auxiliary plant for use with boilers of heading No 84.01 (for example, economisers, superheaters, soot removers, gas recoverers and the like); condensers for vapour engines and power units 18 84.03.00 Producer gas and water gas generators, with or without purifiers; acetylene gas generators (water process) and similar gas generators, with or without purifiers 7 84.04.00 Steam engines (including mobile engines, but not steam tractors falling within heading No 87.01 or mechanically propelled road rollers) with self-contained boilers 7 84.05.00 Steam and other vapour power units, not incorporating boilers 7 84.06 Internal combustion piston engines: Other 21 Petrol engines and other spark-ignition engines 25 23 Diesel engines and other compression-ignition engines, of less than 300 horsepower 25 24 Parts of engines falling within heading No 84.06 except parts of aircraft engines 25 29 Other 25 84.07.00 Hydraulic engines and motors (including water wheels and water turbines) 25 84.08 Other engines and motors: Gas turbines other than for aircraft: 21 Gas turbines for automobiles 25 29 Other 25 31 Engines and motors for automobiles, not elsewhere specified 25 39 Other 25 84.09.00 Mechanically propelled road rollers 25 84.10 Pumps (including motor pumps and turbo pumps) for liquids; whether or not fitted with measuring devices; liquid elevators of bucket, chain, screw, band and similar kinds: 01 Herring pumps, according to further definition and decision of the Ministry of Finance 4 09 Other 35 84.11 Air pumps, vacuum pumps and air or gas compressors (including motor and turbo pumps and compressors, and free-piston generators for gas turbines); fans, blowers and the like: 02 Compressors for freezing installations of any size, and air compressor blocks having a working pressure of up to 2 m3 per minute, both without motors 7 09 Other 35 84.12.00 Air-conditioning machines; self-contained, comprising a motor-driven fan and elements, for changing the temperature and humidity of air 25 84.13 Furnace burners for liquid fuel (atomizers), for pulverized solid fuel or for gas; mechanical stokers, mechanical grates, mechanical ash dischargers and similar appliances: 01 Furnace burners for residual fuel oil 7 09 Other 25 84.14.00 Industrial and laboratory furnaces and ovens, non-electric 7 84.15 Refrigerators and refrigerating equipment (electrical and other): Refrigerators and refrigerating equipment, other than domestic refrigerators: 11 Counters and display lockers for shops, and parts thereof 35 19 Parts of refrigerating equipment, not elsewhere specified 7 20 Refrigerators, specialized for domestic use, non-electrical 80 Refrigerators, specialized for domestic use, electrical: 31 Refrigerators 80 39 Parts for refrigerators (but not accessories), according to further definition and decision of the Ministry of Finance 50 84.16.00 Calendering and similar rolling machines (other than metal-working and metal-rolling machines and glass-working machines) and cylinders therefor 7 84.17 Machinery, plant and similar laboratory equipment, whether or not electrically heated, for the treatment of materials by a process involving a change of temperature such as heating, cooking, roasting, distilling, rectifying, sterilizing, pasteurizing, steaming, drying, evaporating, vapourizing, condensing or cooling, not being machinery or plant of a kind used for domestic purposes; instantaneous or storage water heaters, non-electrical: Machinery, plant and equipment (other than that falling in subheading 20): 11 Evaporators and condensers for refrigerating machinery 11 12 Machinery for the fish and whale industry 7 13 Dairy machinery (except cream separators) 7 14 Coffee heaters and other apparatus of the kind used in restaurants and canteens 25 15 Other equipment of the kind used in restaurants and canteens 7 19 Other 7 20 Domestic instantaneous or storage water heaters, non-electrical 35 84.18 Centrifuges; filtering and purifying machinery and apparatus (other than filter funnels, milk strainers and the like), for liquids or gases: 10 Cream separators 7 Other: 21 Centrifugal clothes driers, mainly for domestic use 80 22 Other centrifugal clothes driers 35 23 Centrifuges for clarifying oils of fish and marine mammals 7 24 Parts (but not accessories) for the machines and equipment of headings Nos 84.18.21 and 84.18.25, according to further definition and decision of the Ministry of Finance 50 25 Air-purifying equipment for use in homes 80 29 Other 25 84.19 Machinery for cleaning or drying bottles or other containers; machinery for filling, closing, sealing, capsuling or labelling bottles, cans, boxes, bags or other containers; other packing or wrapping machinery; machinery for aerating beverages; dish-washing machines: 01 Dish-washing machines, mainly for domestic use 80 02 Other dish-washing machines 35 03 Parts (but not accessories) for dish-washing machines, according to further definition and decision of the Ministry of Finance 50 09 Other 7 84.20.00 Weighing machinery (excluding balances of a sensitivity of 5 centigrams or better), including weight-operated counting and checking machines; weighing machine weights of all kinds 7 84.21.00 Mechanical appliances (whether or not hand operated) for protecting, dispersing or spraying liquids or powders; fire extinguishers (charged or not); spray guns and similar appliances; steam or sand-blasting machines and similar jet projecting machines 7 84.22 Lifting, handling, loading or unloading machinery, telphers and conveyors (for example, lifts, hoists, winches, cranes, transporter cranes, jacks, pulley tackle, belt conveyors and teleferics), not being machinery falling within heading No 84.23: 01 Power blocks for fishing vessels, subject to compliance with further definition and decision of the Ministry of Finance 4 02 Winches mainly for vessels, not elsewhere specified 7 03 Cranes 18 04 Goods and passenger lifts 40 09 Other 35 84.23 Excavating, levelling, tamping, boring and extracting machinery, stationary or mobile, for earth, minerals or ores (for example, mechanical shovels, coal-cutters, excavators, scrapers, levellers and bulldozers); pile-drivers; snow-ploughs, not self-propelled (including snow-plough attachments): 01 Excavators and mechanical shovels 25 02 Bulldozers 25 03 Road scrapers 25 04 Loaders for ordinary wheeled tractors, subject to compliance with further definition and decision of the Ministry of Finance 7 09 Other 25 84.24 Agricultural and horticultural machinery for soil preparation or cultivation (for example, ploughs, harrows, cultivators, seed and fertilizer distributors); lawn and sports ground rollers: 01 Ploughs 7 02 Harrows 7 03 Fertilizer distributors and manure spreaders 7 09 Other 7 84.25 Harvesting and threshing machinery; straw and fodder presses; hay or grass mowers; winnowing and similar cleaning machines for seed, grain or leguminous vegetables and egg-grading and other grading machines for agricultural produce (other than those of a kind used in the bread grain milling industry falling within heading No 84.29): 01 Lawn mowers (including hand mowers) 35 02 Other mowers 7 03 Diggers for potatoes and other vegetables 7 04 Rakes and tedders 7 05 Sorting machines 7 09 Other 7 84.26 Dairy machinery (including milking machines) 01 Milking machines 7 02 Milk-processing machinery 7 09 Other 7 84.27.00 Presses, crushers and other machinery of a kind used in wine-making, cider-making, fruit-juice preparation or the like 7 84.28.00 Other agricultural, horticultural, poultry-keeping and bee-keeping machinery; germination plant fitted with mechanical or thermal equipment; poultry incubators and brooders 7 84.29.00 Machinery of a kind used in the bread grain milling industry, and other machinery (other than farm-type machinery) for the working of cereals or dried leguminous vegetables 7 84.30 Machinery, not falling within any other heading of this Chapter, of a kind used in the following food or drink industries; bakery, confectionery, chocolate manufacture, macaroni, ravioli or similar cereal food manufacture, the preparation of meat, fish, fruit or vegetables (including mincing or slicing machines), sugar manufacture or brewing: 01 Machinery for the bread and biscuit industries 7 02 Machinery for the chocolate and sugar confectionery industries 7 03 Machinery for the preparation of meat 7 04 Machinery for the beverages industries 7 05 Machinery for cutting and filleting fish, machinery for salting herring, machinery for skinning fish and beheading fish for fish processing 7 09 Other 7 84.31.00 Machinery for making or finishing cellulosic pulp, paper or paperboard 7 84.32.00 Book-binding machinery, including book-sewing machines 7 84.33.00 Paper or paperboard cutting machines of all kinds; other machinery for making up paper pulp, paper or paperboard 7 84.34 Machinery, apparatus and accessories for type-founding or type-setting; machinery, other than machine-tools of heading Nos 84.45, 84.46 or 84.47, for preparing or working printing blocks, plates or cylinders; printing type; impressed flongs and matrices, printing blocks, plates and cylinders; blocks, plates, cylinders and lithographic stones, prepared for printing purposes (for example, planed, grained or polished): 7 01 Type-setting machines and machines for preparing and working printing blocks, plates, cylinders and the like 7 02 Printing type, matrices and accessories 7 03 Printing blocks, plates cylinders and the like 7 04 Lithographic stones, plates and cylinders, prepared for printing 7 09 Other 7 84.35.00 Other printing machinery; machines for uses ancillary to printing 7 84.36.00 Machines for extruding man-made textiles; machines of a kind used for processing natural or man-made textile fibres; textile spinning and twisting machines; textile doubling, throwing and reeling (including weft-winding) machines 7 84.37 Weaving machines, knitting machines and machines for making gimped yarn, tulle, lace, embroidery, trimmings, braid or net; machines for preparing yarns for use on such machines, including warping and warp-sizing machines: 01 Knitting machines 7 09 Other 7 84.38.00 Auxiliary machinery for use with machines of heading No 84.37 (for example, dobbies, Jacquards, automatic stop motions and shuttle changing mechanisms); parts and accessories suitable for use solely or principally with the machines of the. present heading or with machines falling within heading No 84.36 or 84.37 (for example, spindles and spindle flyers, card clothing, combs, extruding nipples, shuttles, healds and heald-lifters and hosiery needles) 7 84.39.00 Machinery for the manufacture or finishing of felt in the piece or in shapes, including felt-hat making machines and hat-making blocks 7 84.40 Machinery for washing, cleaning, drying, bleaching, dyeing, dressing, finishing or coating textile yarns, fabrics or made-up textile articles (including laundry and dry-cleaning machinery); fabric folding, reeling or cutting machines; machines of a kind used in the manufacture of linoleum or other floor coverings for applying the paste to the base fabric or other support; machines of a type used for printing a repetitive design, repetitive words or overall colour on textiles, leather, wallpaper, wrapping paper, linoleum or other materials, and engraved or etched plates, blocks or rollers therefor: Machinery and machines, other than those falling in subheading No 84.40.20: 11 Clothes-washing machines (including clothes-cleaning machines), except for domestic use 35 12 Ironing machines, mainly for domestic use 80 13 Other ironing machines 7 14 Parts (but not accessories) for machines falling within heading No 84.40.12 50 15 Finishing machines for yarns and fabrics 7 Other 19 Domnestic washing machines 25 21 Clothes-washing machines 80 29 Parts for same 50 84.41 Sewing machines; furniture specially designed for sewing machines; sewing machine needles: 01 Sewing machines for domestic use 7 02 Sewing machines for industrial use 7 09 Other 7 84.42.00 Machinery (other than sewing machines) for preparing, tanning or working hides, skins or leather (including boot and shoe machinery) 7 84.43.00 Converters, ladles, ingot moulds and casting machines, of a kind used in metallurgy and in metal foundries 7 84.44.00 Rolling mills and rolls therefor 7 84.45.00 Machine tools for working metal or metal carbides, not being within heading No 84.49 or 84.50 7 84.46.00 Machine tools for working stone, ceramics, concrete, asbestos-cement and like mineral materials or for working glass in the cold, other than machines falling within heading No 84.49 7 84.47 Machines tools for working wood, cork, bone, ebonite (vulcanite), hard artificial plastic materials or other hard carving materials, other than machines falling within heading No 84.49: 01 Wood-working machines 7 09 Other 7 84.48.00 Accessories and parts suitable for use solely or principally with the machines falling within headings Nos 84.45 to 84.47, including work and tool holders, self-opening dieheads, dividing heads and other appliances for machine tools; tool holders for any type of tool or machine tool for working in the hand 7 84.49.00 Tools for working in the hand, pneumatic or with self-contained non-electric motor 7 84.50.00 Gas-operated welding, brazing, cutting and surface-tempering appliances 7 84.51 Typewriters, other than typewriters incorporating calculating mechanisms, cheque-writing machines: 01 Portable typewriters 35 09 Other 35 84.52 Calculating machines; accounting machines, cash registers, postage-franking machines, ticket-issuing machines and similar machines, incorporating a calculating device: 01 Accounting machines 35 02 Calculating machines 35 03 Cash registers 35 09 Other 35 84.53.00 Automatic data-processing machines and units thereof; magnetic or optical readers, machines for transcribing data onto data media in coded form, and machines for processing such data, not elsewhere specified or included 7 84.54 Other office machines (for example, hectograph or stencil duplicating machines, addressing machines, coin-sorting machines, coin-counting and wrapping machines, pencil-sharpening machines, perforating and stapling machines): 01 Addressing machines and duplicating machines 35 09 Other 35 84.55 Parts and accessories (other than covers, carrying cases and the like) suitable for use solely or principally with machines of a kind falling within heading No 84.51, 84.52, 84.53 or 84.54: 01 For typewriters 35 02 For data-processing machines falling within heading No 84.53 7 09 Other 35 84.56 Machinery for sorting, screening, separating, washing, crushing, grinding or mixing earth, stone, ores or other mineral substances, in solid (including powder and paste) form; machinery for agglomerating, moulding or shaping solid mineral fuels, ceramic paste, unhardened cements, plastering materials or other mineral products in powder or paste form; machines for forming foundry moulds of sand: 01 Concrete mixers 25 09 Other 25 84.57.00 Glass-working machines (other than machines for working glass in the cold); machines for assembling electric filament and discharge lamps and electronic and similar tubes and valves 7 84.58.00 Automatic vending machines (for example, stamp, cigarette, chocolate and food machines), not being games of skill or chance 40 84.59 Machines and mechanical appliances, having individual functions, not falling within any other heading of this Chapter: 10 Nuclear reactors 7 Other: 21 For the food industries, not elsewhere specified 7 22 For the chemical industries, not elsewhere specified 7 23 For the iron industry and other metallurgical industries, not elsewhere specified 7 24 For building purposes, not elsewhere specified 25 25 For the plastics industries 7 26 Sanitary ware 80 28 Steering machinery for ships 4 29 Other 25 84.60.00 Moulding boxes for metal foundry; moulds of a type used for metal (other than ingot moulds), for metal carbides, for glass, for mineral materials (for example, ceramic pastes, concrete or cement) or for rubber or artificial plastic materials 7 84.61 Taps, cocks, valves and similar appliances, for pipes, boiler shells, tanks, vats and the like, including pressure reducing valves and thermostatically controlled valves: 01 Valves of stainless steel 7 09 Other 35 84.62.00 Ball, roller or needle roller bearings 14 84.63 Transmission shafts, cranks, bearing housings, plain shaft bearings, gears and gearing (including friction gears and gear-boxes and other variable speed gears), flywheels, pulleys and pulley blocks, clutches and shaft couplings: 02 Propeller shafts, propeller shaft pipes, propeller shaft pipe linings, marine gear, complete, and reversible propeller assemblies for ships' engines, if obviously intended for that use 4 03 Bearing housings 14 09 Other 25 84.64.00 Gaskets and similar joints of metal sheeting combined with other material (for example, asbestos, felt and paperboard) or of laminated metal foil; sets or assortments of gaskets and similar joints, dissimilar in composition for engines, pipes, tubes and the like, put up in pouches, envelopes or similar packings 25 84.65 Machinery parts, not containing electrical connectors, insulators, coils, contacts or other electrical features and not falling within any other heading in this Chapter: 01 Ships' screws 4 09 Other 25 85.01 Electrical goods of the following descriptions: generators, motors, converters (rotary or static), transformers, rectifiers and rectifying apparatus, inductors: 01 Ballasts 10 09 Other 35 85.02.00 Electromagnets; permanent magnets and articles of special materials for permanent magnets, being blanks of such magnets; electromagnetic and permanent magnet chucks, clamps, vices and similar work holders; electromagnetic clutches and couplings; electromagnetic brakes; electromagnetic lifting heads 25 85.03 Primary cells and primary batteries: 01 Mercury batteries for hearing-aid equipment 15 09 Other 40 85.04 Electric accumulators: 01 Material for electric accumulators 10 85.05.00 Tools for working in the hand, with self-contained electric motor 7 85.06 Electro-mechanical domestic appliances, with self-contained electric motor: 01 Vacuum cleaners 80 02 Food mixers 80 03 Other electric kitchen machines 80 04 Spare parts (but not accessories) for appliances of this heading 50 09 Other 80 85.07 Shavers and hair clippers, with self-contained electric motor: 01 Sheep shears 25 02 Shavers with self-contained electric motor 80 03 Spare parts (but not accessories) for electric razors 50 04 Hair clippers and parts thereof 25 09 Other 80 85.08.00 Electrical starting and ignition equipment for internal combustion engines (including ignition magnetos, magneto-dynamos, ignition coils, starter motors, sparking plugs and glow plugs); generators (dynamos and alternators) and cut-outs for use in conjunction with such engines 35 85.09.00 Electrical lighting and signalling equipment and electrical windscreen wipers, defrosters and demisters, for cycles or motor vehicles 35 85.10 Portable electric battery and magneto lamps, other than lamps falling within heading No 85.09: 01 Buoy lanterns 11 09 Other 90 85.11.00 Industrial and laboratory electric furnaces, ovens and induction and dielectric heating equipment; electric welding, brazing and soldering machines and apparatus and similar electric machines and apparatus for cutting 7 85.12 Electic instantaneous or storage water heaters and immersion heaters; electric soil-heating apparatus and electric space-heating apparatus; electric hair-dressing appliances (for example, hair driers, hair curlers, curling tong heaters) and electric smoothing irons; electro-thermic domestic appliances; electric heating resistors, other than those of carbon: 02 Electric stoves, and other electric house-heating apparatus 35 03 Electric hot-plates, mainly for domestic use, not elsewhere specifed 80 04 Electric irons 80 05 Electric hair-dressing appliances 80 06 Electric water heaters 35 07 Spare parts (but not accessories) for machines falling under heading No 85.12 35 09 Other 80 85.13.00 Electrical line telephonic and telegraphic apparatus (including such apparatus for carrier-current line systems) 40 85.14.00 Microphones and stands therefor; loudspeakers; audio-frequency electric amplifiers 40 85.15 Radiotelegraphic and radiotelephonic transmission and reception apparatus; radio-broadcasting and television transmission and reception apparatus (including receivers incorporating sound recorders or reproducers) and television cameras; radio navigational aid apparatus, radar apparatus and radio remote-control apparatus: 11 Television receiver sets, also with built-in phonographs and/or radio receivers 75 12 Television aerials 35 21 Radio receiver sets, also with built-in phonographs 75 22 Aerials for radio receiver sets 35 Other: 31 Radar apparatus and radio direction-finding apparatus 4 32 Transmission and reception apparatus for telegraph stations and transceivers, transmission apparatus for radio-broadcasting and television 35 33 Distress radio transmitters and receivers of the type used in rubber lifeboats, recognised as such by the State Ship Inspection Office 4 39 Other 35 85.16.00 Electric traffic control equipment for railways, roads or inland waterways and equipment used for similar purposes in port installations or upon airfields 35 85.17 Electric sound or visual signalling apparatus (such as bells, sirens, indicator panels, burglar- and fire-alarms), other than those of heading No 85.09 or 85.16: 01 Fire-alarm systems, burglar-alarm systems and parts thereof 7 09 Other 35 85.18 Electrical capacitors, fixed or variable: 01 Electrical capacitors weighing 1 kg or less 7 09 Other 35 85.19 Electrical apparatus for making and breaking electrical circuits, for the protection of electrical circuits, or for making connections to or in electrical circuits (for example, switches, relays, fuses, lightning arresters, surge suppressors, plugs, lampholders and junction boxes); resistors, fixed or variable (including potentiometers), other than heating resistors; printed circuits, switchboards (other than telephone switchboards) and control panels: 01 Switches rated 0 5 amp and 30 200 amp, for voltage lower than 500 V 7 02 Resistors and potentiometers 7 03 Lamp sockets 7 04 Relays with contacts rated less than 5 amp 35 05 Fuses with contacts rated less than 5 amp 35 06 Multiple connectors and connecting apparatus rated less than 5 amp 35 07 Rotary switches 35 09 Other 35 85.20.00 Electric filament lamps and electric discharge lamps (including infra-red and ultra-violet lamps); arc-lamps; electrically ignited photographic flashbulbs 40 85.21.00 Thermionic, cold cathode and photo-cathode valves and tubes (including vapour- or gas-filled valves and tubes, cathode-ray tubes, television camera tubes and mercury arc rectifying valves and tubes); photocells; mounted piezo-electric crystals, diodes, transistors and similar semi-conductor devices; electronic microcircuits 35 85.22 Electrical appliances and apparatus, having individual functions, not falling within any other heading of this Chapter: 10 Particle accelerators 7 20 Other 35 85.23 Insulated (including enamelled or anodized) electric wire, cable, bars, strip and the like (including coaxial cable), whether or not fitted with connectors: 01 Underground and submarine cables 35 09 Other 35 85.24.00 Carbon brushes, arc-lamp carbons, battery carbons, carbon electrodes and other carbon articles of a kind used for electrical purposes 25 85.25.00 Insulators of any material 25 85.26.00 Insulating fittings for electrical machines, appliances or equipment, being fittings wholly of insulating material apart from any minor components of metal incorporated during moulding solely for purposes of assembly, but not including insulators falling within heading No 85.25 25 85.27.00 Electrical conduit tubing and joints therefor, of base metal lined with insulating material 25 85.28.00 Electrical parts of machinery and apparatus, not being goods falling within any of the preceding headings of this Chapter 35 86.01.00 Steam rail locomotives and tenders 10 86.02.00 Electric rail locomotives, battery operated or powered from an external source of electricity 10 86.03.00 Other rail locomotives 10 36.04.00 Mechanically propelled railway and tramway coaches, vans and trucks, and mechanically propelled track inspection trolleys 10 86.05.00 Railway and tramway passenger coaches and luggage vans; hospital coaches, prison coaches, testing coaches, travelling post-office coaches and other special purpose railway coaches 10 86.06.00 Railway and tramway rolling-stock, the following: workshops, cranes and other service vehicles 10 86.07.00 Railway and tramway goods vans, goods wagons and trucks 10 86.08.00 Containers specially designed and equipped for carriage by one or more modes of transport 7 86.09.00 Parts of railway and tramway locomotives and rolling-stock 10 86.10.00 Railway and tramway track fixtures and fittings; mechanical equipment, not electrically powered, for signalling to or controlling road, rail or other vehicles, ships or aircraft; parts of the foregoing fixtures, fittings or equipment 10 87.01 Tractors (other than those falling within heading No 87.07), whether or not fitted with power take-offs, winches or pulleys Tractors other than those of subheading 87.01.20: 11 Ordinary tractors, subject to compliance with further definition and decision of the Ministry of Finance 7 12 Snow-scooters and snow-sledges, motorised 40 19 Other 25 20 Road tractors for semi-trailers 25 87.02 Motor vehicles for the transport of persons, goods or materials (including sports motor vehicles, other than those of heading No 87.09): Motor cars not including public-service type vehicles: 11 New 90 12 Used 90 20 Public-service-type passenger vehicles (for example, motor buses, coaches) 30 Other: 31 Ambulances and snowmobiles 15 32 Snow-scooters and snow-sledges, motorised 40 33 Lorries, diesel-engined, of 3 tons' carrying capacity or more 30 34 Lorries, other than diesel-engined, of 3 tons' carrying capacity or more 30 35 Lorries of less than 3 tons' carrying capacity, subject to compliance with further definition and decision of the Ministry of Finance 40 36 Delivery vans, subject to compliance with further definition and decision of the Ministry of Finance 40 37 Motor cars of the jeep type 40 38 Ambulances, which are also intended for other special uses, according to further definition and decision of the Ministry of Finance 40 39 Other 90 87.03 Special-purpose motor lorries and vans (such as breakdown lorries, fire-engines, fire-escapes, road sweeper lorries, snow-ploughs, spraying lorries, crane lorries, searchlight lorries, mobile workshops and mobile radiological units), but not including the motor vehicles of heading No. 87.02: 01 Fire-engines 15 02 Snow-ploughs 15 09 Other 30 87.04 Chassis fitted with engines, for the motor vehicles falling within heading No 87.01, 87.02 or 87.03: 10 Chassis of the kind used for the vehicles of heading No 87.02 90 Other: 21 For ambulances, fire-engines, snow cars and snow-ploughs 15 22 For lorries, cars of the jeep type (of heading No 87.02.37) and public-service-type vehicles 30 29 Other 90 87.06.00 Parts and accessories of the motor vehicles falling within heading No 87.01, 87.02 or 87.03 35 87.07.00 Works trucks, mechanically propelled, of the types used in factories, warehouses, dock areas or airports for short distance transport or handling of goods (for example, platform trucks, fork-lift trucks and straddle-carriers); tractors of the type used on railway station platforms; parts of the foregoing vehicles 18 87.08.00 Tanks and other armoured fighting vehicles, motorised, whether or not fitted with weapons, and parts of such vehicles 45 87.09.00 Motor-cycles, auto-cycles and cycles fitted with an auxiliary motor, with or without side-cars; side-cars of all kinds 80 87.10.00 Cycles (including delivery tricycles), not motorised 80 87.12 Parts and accessories of articles falling within heading No 87.09, 87.10 or 87.11: 10 Suitable for use solely with the articles falling within heading No 87.09 80 20 Other 80 87.13 Baby carriages and invalid carriages (other than motorised or otherwise mechanically propelled) and parts thereof: 02 Baby carriages (other than motorised or otherwise mechanically propelled) and parts thereof 50 87.14 Other vehicles (including trailers), not mechanically propelled, and parts thereof: 01 Wheelbarrows and handcarts; trailers specially designed for the transport of goods, and parts thereof, not elsewhere specified 30 02 Hay carts with equipment for loading and unloading 7 09 Other 40 90.01 Lenses, prisms, mirrors and other optical elements, of any material, unmounted, other than such elements of glass not optically worked; sheets or plates, of polarizing material: 01 Spectacle lenses 20 09 Other 35 90.02 Lenses, prisms, mirrors and other optical elements, of any material, mounted, being parts of or fittings for instruments or apparatus, other than such elements of glass not optically worked: 01 Lenses for lighthouses 35 09 Other 50 90.03.00 Frames and mountings, and parts thereof, for spectacles, pince-nez, lorgnettes, goggles and the like 50 90.04 Spectacles, pince-nez, lorgnettes, goggles and the like, corrective, protective or other: 01 Welders' goggles and protective spectacles 7 09 Other 50 90.05.00 Refracting telescopes (monocular and binocular), prismatic or not 80 90.06.00 Astronomical instruments (for example, reflecting telescopes, transit instruments and equatorial telescopes), and mountings therefor, but not including instruments for radio-astronomy 35 90.07 Photographic cameras; photographic flashlight apparatus: 01 Photographic cameras, solely for medical research purposes 15 09 Other 50 90.08.00 Cinematographic cameras, projectors, sound recorders and sound reproducers; any combination of these articles 50 90.09.00 Image projectors (other than cinematographic projectors); photographic (except cinematographic) enlargers and reducers 50 90.10.00 Apparatus and equipment of a kind used in photographic or cinematographic laboratories, not falling within any other heading in this Chapter; photo-copying apparatus (whether incorporating an optical system or of the contact type) and thermo-copying apparatus; screens for projectors 50 90.11.00 Microscopes and diffraction apparatus, electron and proton 35 90.12.00 Compound optical microscopes, whether or not provided with means for photographing or projecting the image 35 90.13.00 Optical appliances and instruments (but not including lighting appliances other than searchlights or spotlights), not falling within any other heading of this Chapter 40 90.14 Surveying (including photogrammetrical surveying), hydrographic, navigational, meteorological, hydrological and geophysical instruments; compasses; rangefinders: 01 Compasses and other allied navigational equipment 4 09 Other 35 90.15.00 Balances of a sensitivity of 5 centigrammes or better, with or without their weights 7 90.16.00 Drawing, marking-out and mathematical calculating instruments, drafting machines, pantographs, slide rules, disc calculators and the like; measuring or checking instruments, appliances and machines, not falling within any other heading of this Chapter (for example, micrometers, callipers, gauges, measuring rods, balancing machines); profile projectors 7 90.17 Medical, dental, surgical and veterinary instruments and appliances (including electro-medical apparatus and ophthalmic instruments): 10 Electro-medical apparatus 35 20 Other 35 90.18.00 Mechano-therapy appliances; massage apparatus; psychological aptitude-testing apparatus; artificial respiration, ozone therapy, oxygen therapy, aerosol therapy or similar apparatus, breathing appliances (including gas-masks and similar respirators) 35 90.19 Orthopaedic appliances, surgical belts, trusses and the like; artificial limbs, eyes, teeth and other artificial parts of the body; deaf aids and other appliances which are worn or carried, or implanted in the body, to compensate for a defect or disability 10 Deaf aids 15 20 Other 15 90.20.00 Apparatus based on the use of X-rays or the radiations from radio-active substances (including radiography and radiotherapy apparatus); X-ray generators; X-ray tubes; X-ray screens; X-ray high-tension generators; X-ray control panels and desks; X-ray examination or treatment tables, chairs and the like 15 90.21.00 Instruments, apparatus or models, designed solely for demonstrational purposes (for example, in education or exhibition), unsuitable for other uses 35 90.22.00 Machines and appliances for testing mechanically The hardness, strength, compressibility, elasticity and the like properties of industrial materials (for example, metals, wood, textiles, paper or plastics) 7 90.23 Hydrometers and similar instruments; thermometers, pyrometers, barometers, hygrometers, psychrometers, recording or not; any combination of these instruments: 01 Clinical thermometers 35 02 Other thermometers 35 03 Barometers 35 04 Pyrometers, hydrometers and hygrometers 7 09 Other 35 90.24 Instruments and apparatus for measuring, checking or automatically controlling the flow, depth, pressure or other variables of liquids or gases, or for automatically controlling temperature (for example, pressure gauges, thermostats, level gauges, flow meters, heat meters, automatic oven-draught regulators), not being articles falling within heading No 90.14: 01 Thermostats 35 09 Other 7 90.25.00 Instruments and apparatus for physical or chemical analysis (such as polarimeters, refractometers, spectrometers, gas analysis apparatus); instruments and apparatus for measuring or checking viscosity, porosity, expansion, surface tension or the like (such as viscometers, porosimeters, expansion meters); instruments and apparatus for measuring or checking quantities of heat, light or sound (such as photometers (including exposure meters), calorimeters); microtomes 7 90.26 Gas, liquid and electricity supply or production meters; calibrating meters therefor: 10 Electricity supply meters 35 21 Calibrating meters for instruments falling within heading No 90.26 7 29 Other 35 90.27 Revolution counters, production counters, taximeters, mileometers, pedometers and the like, speed indicators (including magnetic speed indicators) and tachometers (other than articles falling within heading No 90.14); stroboscopes: 01 Revolution and production counters, tachometers, magnetic speed indicators, stroboscopes 7 09 Other 25 90.28 Electrical measuring, checking, analysing or automatically controlling instruments and apparatus: 01 Echo sounders, asdic and other such electric and electronic sounders and fish detectors 4 09 Other 7 90.29 Parts or accessories suitable for use solely or principally with one or more of the articles falling within heading No 90.23, 90.24, 90.26, 90.27 or 90.28: 01 For instruments and apparatus falling within heading No 90.28.01 4 09 Other 7 91.01.00 Pocket-watches, wrist-watches and other watches, including stop-watches 50 91.02.00 Clocks with watch movements (excluding clocks of heading No 91.03) 50 91.03.00 Instrument panel clocks and clocks of a similar type, for vehicles, aircraft or vessels 50 91.04.00 Other clocks 50 91.05.00 Time-of-day recording apparatus; apparatus with clock or watch movement (including secondary movement) or with synchronous motor, for measuring, recording or otherwise indicating intervals of time 50 91.06.00 Time switches with clock or watch movement (including secondary movement) or with synchronous motor 50 91.07.00 Watch movements (including stop-watch movements), assembled 50 91.08.00 Clock movements, assembled 50 91.09.00 Watch cases and parts of watch cases 50 91.10.00 Clock cases and cases of a similar type for other goods of this Chapter, and parts thereof 50 91.11.00 Other clock and watch parts 50 92.01.00 Pianos (including automatic pianos, whether or not with keyboards); harpsichords and other keyboard stringed instruments; harps but not including aeolian harps 30 92.02.00 Other string musical instruments 50 92.03 Pipe and reed organs, including harmoniums and the like: 09 Other 30 92.04 Accordions, concertinas and similar musical instruments; mouth organs: 01 Mouth organs 50 09 Other 50 92.05.00 Other wind musical instruments 50 92.06.00 Percussion musical instruments (for example, drums, xylophones, cymbals, castanets) 50 92.07 Electro-magnetic, electro-static, electronic and similar musical instruments (for example, pianos, organs, accordions): 01 Pianos and organs 30 09 Other 50 92.08.00 Musical instruments not falling within any other heading of this Chapter (for example, fairground organs, mechanical street organs, musical boxes, musical saws); mechanical singing birds; decoy calls and effects of all kinds; mouth-blown sound signalling instruments (for example, whistles and boatswains' pipes) 50 92.09.00 Musical instrument strings 50 92.10.00 Parts and accessories of musical instruments (other than strings), including perforated music rolls and mechanisms for musical boxes; metronomes, tuning forks and pitch pipes of all kinds 50 92.11 Gramophones, dictating machines and other sound recorders and reproducers, including record players and tape decks, with or without soundheads; television image and sound recorders and reproducers, magnetic: 01 Gramophones and record-players 75 02 Sound recorders and reproducers and tape decks 35 09 Other 75 92.12 Gramophone records and other sound or similar recordings; matrices for the production of records, prepared record blanks, film for mechanical sound recording, prepared tapes, wires, strips and like articles of a kind commonly used for sound or similar recording: 01 Gramophone records with Icelandic music and texts 20 03 Tapes for electronic computers, subject to compliance with further definition and decision of the Ministry of Finance 25 09 Other 75 92.13.00 Other parts and accessories of apparatus falling within heading No 92.11 75 93.01.00 Side-arms (for example, swords, cutlasses and bayonets) and parts thereof and scabbards and sheaths therefor 60 93.02.00 Revolvers and pistols, being firearms 60 93.03.00 Artillery weapons, machine-guns, sub-machine-guns and other military firearms and projectors (other than revolvers and pistols) 60 93.04 Other firearms, including Very light pistols, pistols and revolvers for firing blank ammunition only, line-throwing guns and the like: 01 Line-throwing guns 20 02 Whaling harpoon guns 20 03 Captive-bolt sheep pistols 20 09 Other 60 93.05.00 Arms of other descriptions, including air, spring and similar pistols, rifles and guns 60 93.06 Parts of arms, including gun barrel blanks, but not including parts of side-arms: 10 Parts of arms falling within heading No 93.04 or 93.05 60 20 Other 60 93.07 Bombs, grenades, torpedoes, mines, guided weapons and missiles and similar munitions of war, and parts thereof; ammunition and parts thereof, including cartridge wads; lead shot prepared for ammunition: 10 Sporting ammunition 35 Other: 21 Harpoons and ammunition for whaling harpoon guns and line-throwing guns 4 22 Cartridges for captive-bolt sheep pistols 20 29 Other 35 94.01 Chairs and other seats (other than those falling within heading No 94.02), whether or not convertible into beds, and parts thereof: 01 Tractor seats 7 94.02.00 Medical, dental, surgical or veterinary furniture (for example, operating tables, hospital beds with mechanical fittings); dentists' and similar chairs with mechanical elevating, rotating or reclining movements; parts of the foregoing articles 35 95.01.00 Worked tortoise-shell and articles of tortoise-shell 100 95.02.00 Worked mother of pearl and articles of mother of pearl 100 95.03.00 Worked ivory and articles of ivory 100 95.04.00 Worked bone (excluding whalebone) and articles of bone (excluding whalebone) 100 95.05.00 Worked horn, coral (natural or agglomerated) and other animal carving material, and articles of horn, coral (natural or agglomerated) or of other animal carving material 100 95.06.00 Worked vegetable carving material (for example, corozo) and articles of vegetable carving material 100 95.07.00 Worked jet (and mineral substitutes for jet), amber, meerschaum, agglomerated amber and agglomerated meerschaum, and articles of those substances 100 95.08 Moulded or carved articles of wax, of stearin, of natural gums or natural resins (for example, copal or rosin) or of modelling pastes, and other moulded or carved articles not elsewhere specified or included; worked, unhardened gelatin (except gelatin falling within heading No 35.03) and articles of unhardened gelatin: 01 Gelatin capsules for use as containers of medicine 15 09 Other 100 96.02 Other brooms and brushes (including brushes of a kind used as parts of machines); paint rollers; squeegees (other than roller squeegees) and mops: 02 Artists' brushes, according to further definition and decision of the Ministry of Finance 35 03 Brushes and brooms of a kind used as parts of machines 25 04 Tooth-brushes 50 96.03.00 Prepared knots and tufts for broom or brush making 35 96.04.00 Feather dusters 100 96.05.00 Powder-puffs and pads for applying cosmetics or toilet preparations, of any material 100 96.06.00 Hand sieves and hand riddles, of any material 80 97.01.00 Wheeled toys designed to be ridden by children (for example, toy bicycles and tricycles and pedal motor cars); dolls' prams and dolls' push-chairs 90 97.04 Equipment for parlour, table and funfair games for adults or children (including billiard tables and pintables and table-tennis requisites): 01 Chess-boards and chess-men 50 02 Playing cards 90 09 Other 90 97.05.00 Carnival articles; entertainment articles (for example, conjuring tricks and novelty jokes); Christmas tree decorations and similar articles for Christmas festivities (for example, artificial Christmas trees, Christmas stockings, imitation yule logs, Nativity scenes and figures therefor) 100 97.06 Appliances, apparatus, accessories and requisites for gymnastics or athletics, or for sports and outdoor games (other than articles falling within heading No 97.04): 01 Skis and parts thereof and ski sticks 50 02 Skates (including roller skates) 50 09 Other 50 97.07 Fish-hooks, line fishing rods and tackle; fish landing nets and butterfly nets; decoy birds, lark mirrors and similar hunting or shooting requisites: 01 Ordinary fish-hooks, subject to compliance with further definition and decision of the Ministry of Finance 4 03 Parts for fishing rods, flies or bait 35 97.08.00 Roundabouts, swings, shooting galleries and other fairground amusements; travelling circuses, travelling menageries and travelling theatres 100 98.01.00 Buttons and button moulds, studs, cuff-links, and press-fasteners, including snap-fasteners and press-studs; blanks and parts of such articles 10 98.02 Slide fasteners and parts thereof: 01 Metal parts for the manufacture of slide fasteners 14 98.03.00 Fountain pens, stylograph pens and pencils (including ball-point pens and pencils) and other pens, pen-holders, pencil-holders and similar holders, propelling pencils, and sliding pencils; parts and fittings thereof, other than those falling within heading No 98.04 or 98.05 50 98.04.00 Pen nibs and nib points 50 98.05.00 Pencils (other than pencils of heading No 98.03), pencil leads, slate pencils, crayons and pastels, drawing charcoals and writing and drawing chalks; tailors' and billiard chalks 50 98.06 Slates and boards, with writing or drawing surfaces, whether framed or not: 01 Blackboards for schools 35 09 Other 80 98.08.00 Typewriter and similar ribbons, whether or not on spools; ink-pads, with or without boxes 80 98.09.00 Sealing wax (including bottle-sealing wax) in sticks, cakes or similar forms; copying pastes with a basis of gelatin, whether or not on a paper or textile backing 80 98.10.00 Mechanical lighters and similar lighters, including chemical and electrical lighters, and parts thereof, excluding flints and wicks 80 98.11.00 Smoking-pipes; pipe bowls, stems and other parts of smoking-pipes (including roughly shaped blocks of wood or root); cigar and cigarette holders and parts thereof 80 98.12.00 Combs, hair-slides and the like 100 98.13.00 Corset busks and similar supports for articles of apparel or clothing accessories 30 98.14.00 Scent and similar sprays of a kind used for toilet purposes, and mounts and heads therefor 100 98.15.00 Vacuum flasks and other vacuum vessels, complete with cases; parts thereof, other than glass inners 100 98.16.00 Tailors' dummies and other lay figures; automata and other animated displays of a kind used for shop-window dressing 45 99.06.00 Antiques of an age exceeding one hundred years 20 ANNEX III System of export levy on fish products which Iceland may retain Icelandic Law No 4 of 28 February 1966 as amended by Laws Nos 79 of 31 December 1968, 73 of 1 June 1970, 4 of 30 March 1971 and 17 of 4 May 1972, concerning export levy on fish products Article 1 A levy shall be applied to exports of Icelandic fish products specified in this Law. Fish caught by fishing vessels registered in Iceland shall be considered as Icelandic products even if such fish is caught outside Icelandic fishing limits and not processed ashore. Article 2 In accordance with this Law, the export levy on fish products shall be applied as follows: 1. A levy of 2 300 Icelandic Crowns per ton shall be applied to exports of frozen fish fillets, frozen fish roes, salted whitefish, salted fish fillets, belly of salted cod, salted fish roes not elsewhere specified, salted fish bits, salted and frozen fish tongues, stockfish, dried fish heads, shellfish and preserved fish products in hermetic containers. Should the levy applied under this Article exceed 4Ã 5 % of the f.o.b. value of the fish products in question, the Ministry of Fisheries may decide to abolish the part of the levy which is in excess thereof. 2. A levy of 3 % of the f.o.b. value shall be applied to exports of whole frozen fish, frozen fish waste, frozen Norway lobster, frozen shrimp, frozen capelin, capelin meal, capelin oil and hydrogenated cils and fats from fish or marine mammals. 3. A levy of 5 % of the f.o.b. value shall be applied to exports of whale products other than preserved in hermetic containers. 4. A levy of 6 % of the f.o.b. value shall be applied to exports of fish meal, redfish meal, Norway lobster meal, shrimp meal, liver meal, codliver oil, redfish oil, whole frozen herring, frozen herring fillets, salted herring, salted herring fillets, salted lumpfish roes and other fish products not specified in this Article. 500 Icelandic Crowns per 100 kg of contents may be deducted from the f.o.b. value of salted herring and salted lumpfish roes to cover packing costs. 5. A levy of 7 % of the f.o.b. value shall be applied to exports of fresh and chilled fish. The Ministry of Fisheries may, however, decide that they levy on fresh or chilled herring shall be equal to that which would have been applicable had the herring been processed in Iceland by the same method as it to be used abroad (see points 4 and 6 of this Article). 6. A levy of 8 % of the f.o.b. value shall be applied to exports of herring meal, herring solubles and herring oil. 7. Seal products are not subject to the export levy. For the purposes of point 1, uncooked preserved products in hermetic containers shall mean uncooked preserved products ready for consumption in hermetic containers of 10 kg net or less. Fully processed uncooked products in larger containers shall also be regarded as uncooked preserved products in hermetic containers if the exporter supplies proof that the value of the unprocessed product is less than one-third of the export value of the exported products. Where Icelandic vessels sell, in foreign ports, fresh or processed fish products caught by their own or other vessels and subject to this levy, the said levy shall be applied on the gross value of such sales, less customs duties and other unloading and sales charges, in accordance with rules issued by the Ministry of Fisheries. Article 3 The Treasury shall collect the export levy in accordance with the provisions of Article 2, and the receipts shall be distributed as follows: 1. for payment of insurance premiums for fishing vessels in accordance with rules issued by the Ministry of Fisheries 82Ã 0 % 2. to the Fisheries Loan Fund of Iceland 11Ã 4 % 3. to the Fisheries Fund 3Ã 1 % 4. to the building of vessels for ocean and fishery research 1Ã 8 % 5. for the building of Fisheries Research Institutes 0Ã 7 % 6. to the Federation of Icelandic Fishing Vessels Owners 0Ã 5 % 7. to seamen's unions in accordance with rules issued by the Ministry of Fisheries 0Ã 5 % Payment of the insurance premiums for fishing vessels referred to in item 1 may be subject to the condition that the insurance company concerned be a member of the Underwriters' Reinsurance Union and be required to apply certain rules concerning calculation of premium rates, insurance terms and hull values. Whalers may be exempted from these conditions and are then entitled to reimbursement of their contribution to the Fishing Vessels' Insurance Fund instead of the insurance premiums. Article 4 The levy provided for in Article 2, points 2, 3 and 4, shall be applied to the selling price of the products, including packing, f.o.b. vessel in the first port of landing. The value of products sold c.i.f. or under other terms shall be adjusted to the f.o.b. value in accordance with rules issued by the Ministry of Trade. Where unsold products are exported the export levy provided for in Article 2, points 2, 3 and 4, shall be calculated on the basis of the minimum export price stipulated in the export licence. If the exporter supplies proof, within 6 months of the date shown on the bill of lading, that the price of an unsold fish product, as determined by the competent authority, is higher than the actual selling price, the Ministry of Finance shall refund the difference, subject to confirmation by the Ministry of Trade that sale at the lower price has been approved. The levy provided for in Article 2, point 1, shall be applied to the net weight of the sold product, which must be indicated in the export documents. Article 5 The export levy falls due as soon as a ship has been cleared for sailing or before landing, should customs clearance not be required. The Ministry of Fisheries may, however, authorize the shipper to pay the dues when he receives the foreign currency, provided that the transaction is carried out through an Icelandic bank and that he gives the Customs Authorities a promissory note, representing the exchange value of the sum due. Article 6 Shippers of products covered by the provisions of this Law shall submit to the competent authority before a ship is cleared for sailing or before landing a duplicate or a certified copy of the bill of lading or other shipping documents, an export declaration, an invoice and, if required, a certificate of inspection, together with an export licence. If no export document has been issued, the shipper shall make a declaration regarding the quantity being shipped. The provisions of this Article concerning the shipper shall also apply to the master of the ship, in the event of absence of or negligence by the shipper, and to the ship-brokers. The levy shall be applied on the basis of the information contained in the documents mentioned in this Article. Article 7 The ship and its cargo shall constitute surety for payment of the export levy. Article 8 The competent authorities shall draw up a statement of export levies collected under the provisions of this Law in accordance with the instructions given by the Ministry of Finance and the rules relating to public accounts. Article 9 Any infringement of this Law is liable to a fine unless another law provides for a stricter penalty. Moreover, any shipper, ship's master or ship-broker found guilty of giving incorrect information about a ship's cargo shall pay triple the export levy in respect of which the fraud was attempted. The fines shall be paid to the Treasury. Should the competent authorities suspect that the documents referred to in Article 6 are incorrect, they shall inspect the ship's cargo before shipment or landing, or shall by some other means obtain the documents necessary for this purpose. Article 10 Infringements of this Law shall be tried under the provisions of the law governing criminal procedure. Article 11 The Government shall be authorized to apply levies on the net weight of the products specified in Article 2, point 1, of this Law in accordance with Article 9 of Law No 77 of 28 April 1962 on the Fisheries Catch Equalization Fund and Article 9 of Act No 42 of 9 June 1960 on Fresh Fish Inspection. Article 12 The Ministry of Fisheries may issue a regulation laying down further directives concerning the application of this law. PROTOCOL No 1 concerning the treatment applicable to certain products Article 1 1. Customs duties on imports into the Community as originally constituted of products falling within Chapters 48 or 49 of the Common Customs Tariff excluding heading No 48.09 (building board of wood pulp or of vegetable fibre, whether or not bonded with natural or artificial resins or with similar binders) shall be progressively abolished in accordance with the following timetable: Timetable Products falling within headings or sub-headings Nos 48.01 C II, 48.01 E, 48.07 B, 48.13 or 48.15 B Rates of duty applicable percentage Other products Percentage of basic duties applicable 1 April 1973 11Ã 5 95 1 January 1974 11 90 1 January 1975 10Ã 5 85 1 January 1976 10 80 1 July 1977 8 65 1 January 1979 6 50 1 January 1980 6 50 1 January 1981 4 35 1 January 1982 4 35 1 January 1983 2 20 1 January 1984 0 0 2. Customs duties on imports into Ireland of products specified in paragraph 1 shall be progressively abolished in accordance with the following timetable: Timetable Percentage of basic duties applicable 1 April 1973 85 1 January 1974 70 1 January 1975 55 1 January 1976 40 1 July 1977 20 1 January 1979 15 1 January 1980 15 1 January 1981 10 1 January 1982 10 1 January 1983 5 1 January 1984 0 3. Notwithstanding Article 3 of the Agreement, Denmark, Norway and the United Kingdom shall apply the following customs duties to imports of products specified in paragraph 1 which originate in Iceland: Timetable Products falling within headings or sub-headings Nos 48.01 C II, 48.01 E, 48.07 B, 48.13 or 48.15 B Rates of duty applicable percentage Other products Percentage of Common Customs Tariff duty applicable 1 April 1973 0 0 1 January 1974 3 25 1 January 1975 4Ã 5 37Ã 5 1 January 1976 6 50 1 July 1977 8 65 1 January 1979 6 50 1 January 1980 6 50 1 January 1981 4 35 1 January 1982 4 35 1 January 1983 2 20 1 January 1984 0 0 4. During the period from 1 January 1974 to 31 December 1983, Denmark, Norway and the United Kingdom shall be entitled to open each year, for imports of products originating in Iceland, zero-duty tariff quotas the amounts of which, shown in Annex A for 1974, shall be equal to the average amount of imports between 1968 and 1971 raised cumulatively by four increases of 5 %; after 1 January 1975 the amount of these tariff quotas shall be raised annually by 5 %. 5. The expression the Community as originally constituted means the Kingdom of Belgium, the Federal Republic of Germany, the French Republic, the Italian Republic, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands. Article 2 1. Customs duties on imports into the Community as originally constituted and into Ireland of the products specified in paragraph 2 shall be progressively reduced to the follwing levels in accordance with the following timetable: Timetable Percentage of basic duties applicable 1 April 1973 95 1 January 1974 90 1 January 1975 85 1 January 1976 75 1 January 1977 60 1 January 1978 40 with a maximum of 3 % ad valorem (except subheadings Nos 78.01 A II and 79.01 A) 1 January 1979 20 1 January 1980 0 For tariff sub-headings Nos 78.01 A II and 79.01 A, listed in the table given in paragraph 2, the tariff reductions shall be made, as regards the Community as originally constituted and notwithstanding Article 5 (3) of the Agreement, rounded to the second decimal place. 2. The products referred to in paragraph 1 are the following: Common Customs Tariff heading No Description ex 73.02 Ferro-alloys, excluding ferro-nickel and products covered by the ECSC Treaty 76.01 Unwrought aluminium; aluminium waste and scrap: A. Unwrought 78.01 Unwrought lead (including argentiferous lead); lead waste and scrap A. Unwrought II. Other 79.01 Unwrought zinc; zinc waste and scrap: A. Unwrought 81.01 Tungsten (Wolfram), unwrought or wrought, and articles thereof 81.02 Molybdenum, unwrought or wrought, and articles thereof 81.03 Tantalum, unwrought or wrought, and articles thereof 81.04 Other base metals, unwrought or wrought, and articles thereof; cermets, unwrought or wrought, and articles thereof: B. Cadmium C. Cobalt II. Wrought D. Chromium E. Germanium F. Hafnium (celtium) G. Manganese H. Niobium (columbium) IJ. Antimony K. Titanium L. Vanadium M. Uranium depleted in U 235 O. Zirconium P. Rhenium Q. Gallium; indium; thallium R. Cermets Article 3 Imports to which the tariff treatment provided for in Articles 1 and 2 applies, except unwrought lead other than bullion lead (falling within subheading No 78.01 A II of the Common Customs Tariff), shall be subjected to annual indicative ceilings above which the customs duties applicable in respect of third countries may be reintroduced in accordance with the following provisions: (a) Taking into account the Community's right to suspend application of ceilings for certain products, the ceilings fixed for 1973 are shown in Annex B. These ceilings are calculated on the assumption that the Community as originally constituted and Ireland shall make the first tariff reduction on 1 April 1973. For 1974 the level of the ceilings shall correspond to that applied in 1973 readjusted on an annual basis for the Community and raised by 5 %. From 1 January 1975 the level of the ceilings shall be raised annually by 5 %. For products covered by this Protocol but not included in Annex B, the Community reserves the right to introduce ceilings of which the level will be equal to the average amount of imports into the Community over the last four years for which statistics are available, increased by 5 %; for the following years, the levels of these ceilings shall be raised annually by 5 %. (b) Should, for two successive years, imports of a product subject to a ceiling be less than 90 % of the level fixed, the Community shall suspend the application of this ceiling. (c) In the event of short-term economic difficulties, the Community reserves the right, after consultation within the Joint Committee, to maintain for a year the level fixed for the preceding year. (d) On 1 December each year the Community shall notify the Joint Committee of the list of products subject to ceilings in the following year and of the levels of the ceilings. (e) Imports under the tariff quotas opened in accordance with Article 1 (4) and (5) shall also be set off against the ceiling levels fixed for the same products. (f) Notwithstanding Article 3 of the Agreement and Articles 1 and 2 of this Protocol, when a ceiling fixed for imports of a product covered by this Protocol is reached, Common Customs Tariff duties on imports of the product in question may be reimposed until the end of the calendar year. In this event, prior to 1 July 1977: (i) Denmark, Norway and the United Kingdom shall reimpose customs duties as follows: Years Percentage of Common Customs Tariff duties applicable 1973 0 1974 40 1975 60 1976 80 (ii) Ireland shall reimpose customs duties applicable to third countries. The customs duties specified in Articles 1 and 2 of this Protocol shall be reintroduced on 1 January of the following year. (g) After 1 July 1977 the Contracting Parties shall examine within the Joint Committee the possibility of revising the percentage by which the levels of ceilings are raised, having regard to the trend of consumption and imports in the Community and to experience gained in applying this Article. (h) The ceilings shall be abolished at the end of the tariff-dismantling periods provided for in Articles 1 and 2 of this Protocol. ANNEX A List of tariff quotas for 1974 DENMARK, NORWAY, UNITED KINGDOM Common Customs Tariff heading No Description Level (in metric tons) Denmark Norway United Kingdom Chapter 48 Paper and paperboard; articles of paper pulp, of paper or of paperboard 61 134  other headings Nos of Chapter 48, excluding Nos 48.01 A and 48.09 10 Chapter 49 Printed books, newspapers, pictures and other products of the printing industry; manuscripts, typescripts and plans  subject to customs duties in the Common Customs Tariff (headings Nos 49.03, 49.05 A, 49.07 A, 49.07 C II, 49.08, 49.09, 49.10, 49.11 B) 1 804 (1) (1) In sterling. ANNEX B List of ceilings for 1973 Common Customs Tariff heading No Description Level (in metric tons) 76.01 Unwrought aluminium; aluminium waste and scrap A. unwrought 27 276 PROTOCOL No 2 concerning products subject to special arrangements to take account of differences in the cost of agricultural products incorporated therein Article 1 In order to take account of differences in the cost of the agricultural products incorporated in the goods specified in the tables annexed to this Protocol, the Agreement does not preclude: (i) the levying, upon import, of a variable component or fixed amount, or the application of internal price compensation measures; (ii) the application of measures adopted upon export. Article 2 1. For the products specified in the tables annexed to this Protocol the basic duties shall be: (a) for the Community as originally constituted: the duties actually applied on 1 January 1972; (b) for Denmark, Ireland, Norway and the United Kingdom: (i) in respect of products covered by Regulation (EEC) No 1059/69:  for Ireland, on the one hand,  for Denmark, Norway and the United Kingdom, on the other hand, in respect of products not covered by the Convention establishing the European Free Trade Association: the customs duties resulting from Article 47 of the Act concerning the Conditions of Accession and the Adjustments to the Treaties drawn up and adopted within the Conference between the European Communities and the Kingdom of Denmark, Ireland, the Kingdom of Norway and the United Kingdom of Great Britain and Northern Ireland; the Joint Committee shall be informed of these basic duties in good time and in any case before the first reduction provided for in paragraph 2; (ii) in respect of the other products: the duties actually applied on 1 January 1972; (c) for Iceland: (i) in respect of products originating in the Community as originally constituted and in Ireland: the duties shown in Table II annexed to this Protocol; (ii) in respect of products originating in Denmark, Norway and the United Kingdom: the duties applied on 1 January 1972 in the framework of the European Free Trade Association. 2. (a) The Community shall progressively abolish the difference between the basic duties defined in paragraph 1 and the duties applicable on 1 July 1977, which are shown in the tables annexed to this Protocol, by five reductions of 20 % each according to the timetable set out in Article 3 (2) of the Agreement. However, if the duty applicable on 1 July 1977 is greater than the basic duty, the difference between these duties shall be reduced by 40% on 1 January 1974 and again reduced by 20% on each of the following dates: 1 January 1975, 1 January 1976, 1 July 1977. (b) Iceland shall progressively abolish the difference between the basic duties and the duties applicable on 1 January 1980, which are shown in the tables annexed to this Protocol, according to the timetable set out in Article 4 (1) of the Agreement. 3. Notwithstanding Article 3 (4) of the Agreement and subject to the application by the Community of Article 39 (5) of the Act concerning the Conditions of Accession and the Adjustments to the Treaties drawn up and adopted within the Conference between the European Communities and the Kingdom of Denmark, Ireland, the Kingdom of Norway and the United Kingdom of Great Britain and Northern Ireland, as regards the specific duties or the specific part of the mixed duties of the customs tariff of the United Kingdom, paragraphs 1 and 2 shall be applied, with rounding to the fourth decimal place for the products listed below: United Kingdom Customs Tariff heading No Description 22.06 Vermouths, and other wines of fresh grapes flavoured with aromatic extracts ex 22.09 Spirits (other than those of heading No 22.08); liqueurs and other spirituous beverages; compound alcoholic preparations (known as concentrated extracts) for the manufacture of beverages:  Spirits other than rum, arrack, tafia, gin, whisky, vodka with an ethyl alcohol content of 45Ã 2o or less, and plum, pear or cherry brandy, containing eggs or egg yolk and/or sugar (sucrose or invert sugar) 4. For products falling within headings Nos 19.03, 22.06 and 35.01 B of the United Kingdom Customs Tariff and listed in Table I annexed to this Protocol, the United Kingdom may defer the first of the tariff reductions referred to in paragraph 2 until 1 July 1973. 5. In respect of the products in list 2 of Table II annexed to this Protocol which are subject to customs duties of a fiscal nature when imported into Iceland, Article 5 (2) of the Agreement shall apply to the element of industrial protection in such duties. Article 3 1. This Protocol shall also apply to the alcoholic beverages of subheading No 22.09 C of the Common Customs Tariff not specified in Tables I and II annexed to this Protocol. The rules governing tariff reductions applicable to these products shall be decided by the Joint Committee. When defining these rules or at a later date, the Joint Committee shall decide whether to include in this Protocol other products of Chapters 1 to 24 of the Brussels Nomenclature which are not subject to agricultural regulations in the territories of the Contracting Parties. 2. On this occasion the Joint Committee shall supplement, if necessary, Annexes II and III to Protocol No 3. TABLE I EUROPEAN ECONOMIC COMMUNITY Common Customs Tariff heading No Description Basic duties Duty applicable on 1 July 1977 15.10 Fatty acids; acid oils from refining; fatty alcohols: ex C. other fatty acids; acid oils from refining:  Products obtained from pinewood, with a fatty acid content of 90 % or more by weight 4Ã 5 % 0 17.04 Sugar confectionery, not containing cocoa: A. Liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances 21 % 12 % B. Chewing gum 8 % + vc with max. of 23 % vc C. White chocolate 13 % + vc with max. of 27 % + ads vc D. Other 13 % + vc with max. of 27 % + ads vc 18.06 Chocolate and other food preparations containing cocoa: A. Cocoa powder, not otherwise sweetened than by the addition of sucrose 10 % + vc vc B. Ice-cream (not including ice-cream powder) and other ices 12 % + vc with max. of 27 % + ads vc C. Chocolate and chocolate goods, whether or not filled; sugar confectionery and substitutes therefor made from sugar substitution products, containing cocoa 12 % + vc with max. of 27 % + ads vc D. Other: I. Containing no milkfats or containing less than 1Ã 5 % by weight of such fats: (a) in immediate packings of a net capacity of 500 g or less 12 % + vc with max. of 27 % + ads vc (b) other:  in immediate packings of a net capacity of more than 500 g but of not more than 1 kg 19 % + vc vc  other 19 % + vc 6 % + vc II. containing by weight of milkfats: (a) 1Ã 5 % or more not more than 6Ã 5 %: 1. in immediate packings of a net capacity of 500 g or less 12 % + vc with max. of 27 % + ads vc 2. other:  in immediate packings of a net capacity of more than 500 g but of not more than 1 kg 19 % + vc vc  other 19 % + vc 6 % + vc D. II. (b) more than 6Ã 5 % but less than 26 %: 1. in immediate packings of a net capacity of 500 g or less 12 % + vc vc 2. other:  in immediate packings of a net capacity of more than 500 g but of not more than 1 kg 19 % + vc vc  other 19 % + vc 6 % + vc (c) 26 % or more: 1. in immediate packings of a net capacity of 500 g or less 12 % + vc vc 2. other:  in immediate packings of a net capacity of more than 500 g but of not more than 1 kg 19 % + vc vc  other 19 % + vc 6 % + vc 19.01 Malt extract 8 % + vc vc 19.02 Preparations of flour, meal, starch or malt extract, of a kind used as infant food or for dietetic or culinary purposes, containing less than 50 % by weight of cocoa 11 % + vc vc 19.03 Macaroni, spaghetti and similar products 12 % + vc vc 19.04 Tapioca and sago; tapioca and sago substitutes obtained from potato or other starches 10 % + vc vc 19.05 Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice, cornflakes and similar products) 8 % + vc vc 19.06 Communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 7 % + vc vc 19.07 Bread, ships' biscuits and other ordinary bakers' wares, not containing added sugar, honey, eggs, fats, cheese or fruit: A. Crispbread 9 % + vc with max. of 24 % + adf vc B. Matzos 6 % + vc with max. of 20 % + adf vc C. Gluten bread for diabetics 14 % + vc vc D. Other 14 % + vc vc 19.08 Pastry, biscuits, cakes and other fine bakers' wares, whether or not containing cocoa in any proportion: A. Gingerbread and the like 13 % + vc vc B. Other 13 % + vc with max. of 30 % + adf or 35 % + ads vc 21.01 Roasted chicory and other roasted coffee substitutes; extracts, essences and concentrates thereof: A. Roasted chicory and other roasted coffee substitutes: II. other 8 % + vc vc B. Extracts, essences and concentrates of the products described under subheading A: II. other 14 % + vc vc 21.04 Sauces; mixed condiments and mixed seasonings: B. other  containing tomato 18 % 10 %  not specified 18 % 6 % 21.05 Soups and broths, in liquid, solid or powder form; homogenized composite food preparations: A. soups and broths, in liquid, solid or powder form:  containing tomato 18 % 10 %  not specified 18 % 6 % 21.06 Natural yeasts (active or inactive); prepared baking powders: A. Active natural yeasts: II. Bakers' yeasts 15 % + vc vc B. Inactive natural yeasts: I. in tablet, cube or similar form, or in immediate packings of a net capacity of 1 kg or less 13 % 4 % II. other 8 % 4 % 21.07 Food preparations not elsewhere specified or included: A. Cereals in grain or ear form, pre-cooked or otherwise prepared 13 % + vc vc B. Ravioli, macaroni, spaghetti and similar products, not stuffed, cooked; the foregoing preparations, stuffed 13 % + vc vc C. Ice-cream (not including ice-cream powder) and other ices 13 % + vc vc D. Prepared yoghourt; prepared milk, in powder form, for use as infants' food or for dietetic or culinary purposes 13 % + vc vc E. Cheese fondues 13 % + vc with max. of 35 UA per 100 kg net weight vc with max. of 25 UA per 100 kg net weight F. other: I. containing no milkfats or containing less than 1Ã 5 % by weight of such fats: (a) containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose): ex 1. containing no starch or less than 5 % by weight of starch:  hydrolysates of proteins; autolysates of yeast 20 % 6 % 2. containing by weight of starch 5 % or more 13 % + vc vc F. I. (b) containing 5 % or more but less than 15 % by weight of sucrose (including invert sugar expressed as sucrose) 13 % + vc vc (c) containing 15 % or more but less than 30 % by weight of sucrose (including invert sugar expressed as sucrose) 13 % + vc vc (d) containing 30 % or more but less than 50 % by weight of sucrose (including invert sugar expressed as sucrose) 13 % + vc vc (e) containing 50 % or more but less than 85 % by weight of sucrose (including invert sugar expressed as sucrose) 13 % + vc vc (f) containing 85 % or more by weight of sucrose (including invert sugar expressed as sucrose) 13 % + vc vc II. containing 1Ã 5 % or more but less than 6 % by weight of milkfats 13 % + vc vc III. containing 6 % or more but less than 12 % by weight of milkfats 13 % + vc vc IV. containing 12 % or more but less than 18 % by weight of milkfats 13 % + vc vc V. containing 18 % or more but less than 26 % by weight of milkfats 13 % + vc vc VI. containing 26 % or more but less than 45 % by weight of milkfats:  in immediate packings of a net capacity of 1 kg or less 13 % + vc vc  other 13 % + vc 6 % + vc VII. containing 45 % or more but less than 65 % by weight of milkfats:  in immediate packings of a net capacity of 1 kg or less 13 % + vc vc  other 13 % + vc 6 % + vc VIII. containing 65 % or more but less than 85 % by weight of milkfats:  in immediate packings of a net capacity of 1 kg or less 13 % + vc vc  other 13 % + vc 6 % + vc IX. containing 85 % or more by weight of milkfats:  in immediate packings of a net capacity of 1 kg or less 13 % + vc vc  other 13 % + vc 6 % + vc 22.02 Lemonade, flavoured spa waters and flavoured aerated waters, and other non-alcoholic beverages, not including fruit and vegetable juices falling within heading No 20.07: ex A. not containing milk or milkfats:  containing sugar (sucrose or invert sugar) 15 % 0 B. other 8 % + vc vc 22.03 Beer made from malt 24 % 10 % 22.06 Vermouths, and other wines of fresh grapes flavoured with aromatic extracts: A. of an actual alcoholic strength of 18o or less, in containers containing: I. 2 litres or less 17 UA/hl 0 II. more than 2 litres 14 UA/hl 0 B. of an actual alcoholic strength exceeding 18o but not exceeding 22o, in containers containing: I. 2 litres or less 19 UA/hl 0 II. more than 2 litres 16 UA/hl 0 C. of an actual alcoholic strength exceeding 22o, in containers containing: I. 2 litres or less 1Ã 60 UA/hl per degree of alcohol + 10 UA/hl 0 II. more than 2 litres 1Ã 60 UA/hl per degree of alcohol 0 22.09 Spirits (other than those of heading No 22.08); liqueurs and other spirituous beverages; compound alcoholic preparations (known as concentrated extracts) for the manufacture of beverages: C. Spirituous beverages: ex V. other:  containing eggs or egg yolks and/or sugar (sucrose or invert sugar), in containers containing: (a) 2 litres or less 1Ã 60 UA/hl per degree of alcohol + 10 UA/hl 1 UA/hl per degree of alcohol + 6 UA/hl (b) more than 2 litres 1Ã 60 UA/hl per degree of alcohol 1 UA/hl per degree of alcohol 29.04 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives: C. Polyhydric alcohols: II. Mannitol 12 % + vc 8 % + vc III. Sorbitol (a) in aqueous solutions: 1. containing 2 % or less by weight of mannitol, calculated on the sorbitol content 12 % + vc 6 % + vc 2. other 9 % + vc 6 % + vc (b) other: 1. containing 2 % or less by weight of mannitol, calculated on the sorbitol content 12 % + vc 6 % + vc 2. other 9 % + vc 6 % + vc 29.10 Acetals and hemiacetals and single or complex oxygen-function acetals and hemiacetals, and their halogenated, sulphonated, nitrated or nitrosated derivatives: ex B. other:  Methyl glucosides 144 % 8 % 29.14 Monocarboxylic acids and their anhydrides, halides, peroxides and peracids, and their halogenated, sulphonated, nitrated or nitrosated derivatives: ex A. Saturated acyclic monocarboxylic acids:  Esters of mannitol and esters of sorbitol from 8Ã 8 % to 18Ã 4 % 8 % ex B. Unsaturated acyclic monocarboxylic acids:  Esters of mannitol and esters of sorbitol from 12 % to 13Ã 6 % 8 % 29.15 Polycarboxylic acids and their anhydrides, halides, peroxides and peracids, and their halogenated, sulphonated, nitrated or nitrosated derivatives: A. Acyclic polycarboxylic acids: ex V. other:  Itaconic acid and its salts and esters 10Ã 4 % 0 29.16 Carboxylic acids with alcohol, phenol, aldehyde or ketone function and other single or complex oxygen-function carboxylic acids and their anhydrides, halides, peroxides and peracids, and their halogenated, sulphonated, nitrated or nitrosated derivatives: A. Carboxylic acids with alcohol function: I. Lactic acid and its salts and esters 13Ã 6 % 0 IV. Citric acid and its salts and esters: (a) Citric acid 15Ã 2 % 0 (b) Crude calcium citrate 5Ã 6 % 0 (c) other 16 % 0 ex VIII. other:  glyceric, glycollic, saccharonic, isosaccharonic and heptasaccharic acids and their salts and esters 12 % 8 % 29.35 Heterocyclic compounds; nucleic acids: ex Q. other:  anhydrous mannitol and sorbitol compounds, excluding maltol and isomaltol 10Ã 4 % 8 % 29.43 Sugars, chemically pure, other than sucrose, glucose and lactose; sugar ethers and sugar esters, and their salts, other than products of headings Nos 29.39, 29.41 and 29.42: B. other 20 % 8 % 29.44 Antibiotics: A. Penicillins 16Ã 8 % 0 35.01 Casein, caseinates and other casein derivatives; casein glues: A. Casein: I for the manufacture of regenerated textile fibres (1) 2 % 0 II for industrial uses other than the manufacture of foodstuffs or fodder (1):  with a water content of 50 % or more by weight 5 % 0  other 5 % 3 % III other 14 % 12 % B. Casein glues 13 % 11 % C. other 10 % 8 % 35.05 Dextrins and dextrin glues; soluble or roasted starches; starch glues: A. Dextrins; soluble or roasted starches 14 % + vc vc B. Glues made from dextrin or from starch 13 % + vc with max. of 18 % vc 35.06 Prepared glues not elsewhere specified or included; products suitable for use as glues, put up for sale by retail as glues in packages not exceeding a net weight of 1 kg: A. Prepared glues not elsewhere specified or included: ex II. other glues;  with a basis of sodium silicate emulsion 12Ã 8 % 0 ex B. Products suitable for use as glues, put up for sale by retail as glues in packages not exceeding a net weight of 1 kg:  with a basis of sodium silicate emulsion 15Ã 2 % 0 38.12 Prepared glazings, prepared dressings and prepared mordants, of a kind used in the textile, paper, leather or like industries: A. Prepared glazings and prepared dressings: I. with a basis of amylaceous substances 13 % + vc with max. of 20 % vc 38.19 Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included; residual products of the chemical or allied industries, not elsewhere specified or included: Q. Foundry core binders based on synthetic resins 12Ã 8 % 8 % ex T. other:  products of sorbitol cracking 14Ã 4 % 8 % 39.02 Polymerisation and copolymerisation products (for example, polyethylene, polytetrahaloethylenes, polyisobutylene, polystyrene, polyvinyl chloride, polyvinyl acetate, polyvinyl chloroacetate and other polyvinyl derivatives, polyacrylic and polymethacrylic derivatives, coumarone-indene resins): ex C. other:  adhesives with a basis of resin emulsions from 12 % to 18Ã 4 % 0 39.06 Other high polymers, artificial resins and artificial plastic materials, including alginic acid, its salts and esters; linoxyn: ex B. other:  Dextran 16 % 6 %  not specified, excluding linoxyn 16 % 8 % (1) Entry under this subheading is subject to conditions to be determined by the competent authorities. Note: The abbreviations vc, ads, adf appearing in this list mean variable component, additional duty on sugar and additional duty on flour. TABLE II ICELAND List 1 Icelandic Customs Tariff heading No Description Basic duties Duty applicable on 1 January 1980 17.04 Sugar confectionery, not containing cocoa: 04 Chewing gum whether or not covered with sugar 100 % 40 % 09 Other 100 % 40 % 18.06 Chocolate and other food preparations containing cocoa: 09 Other 100 % 40 % 19.01.00 Malt extract 50 % 20 % 19.06.00 Communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 80 % 32 % 19.07.00 Bread, ships' biscuits and other ordinary bakers' wares, not containing added sugar, honey, eggs, fats, cheese or fruit 80 % 32 % 19.08.00 Pastry, biscuits, cakes and other fine bakers' wares, whether or not containing cocoa in any proportion 80 % 32 % 21.01.00 Roasted chicory and other roasted coffee substitutes; extracts, essences and concentrates thereof 70 % 28 % 21.05 Soups and broths, in liquid, solid or powder form: 02 Other 100 % 40 % 21.06 Natural yeasts (active or inactive); prepared baking powders: 01 Yeast, active or inactive 80 % 32 % 02 Baking powders, prepared 100 % 40 % 21.07.02 Powders for table creams 100 % 40 % 22.02.00 Lemonade, flavoured spa waters and flavoured aerated waters, and other non-alcoholic beverages, not including fruit and vegetable juices falling within heading No 20.07 100 % 40 % 22.03.00 Beer made from malt 100 % 40 % 35.01.00 Casein, caseinates and other casein derivatives; casein glues 30 % 12 % 35.06 Prepared glues not elsewhere specified or included; products suitable for use as glues, put up for sale by retail as glues in packages not exceeding a net weight of 1 kg: 01 In retail packages not exceeding a net weight of 1 kg 40 % 16 % 09 Other 30 % 12 % List 2 PRODUCTS WHICH ARE NOT MADE IN ICELAND AND WHICH ARE SUBJECT TO CUSTOMS DUTIES OF A FISCAL NATURE WHEN IMPORTED Icelandic Customs Tariff heading No Description Duty applicable on 1 January 1972 19.02 Preparations of flour, meal, starch or malt extract, of a kind used as infant food or for dietetic or culinary purposes, containing less than 50 % by weight of cocoa: 01 Powders for table creams 100 % 09 Other 50 % 19.03.00 Macaroni, spaghetti and similar products 60 % 19.04.00 Tapioca and sago; tapioca and sago substitutes obtained from potato or other starches 20 % 19.05.00 Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice, cornflakes and similar products) 50 % 21.07 Food preparations not elsewhere specified or included: 01 Non-alcoholic concentrated extracts for making beverages 30 % 03 Distress foods, provided the containers make plain their special use 20 % 04 Foods specially prepared for diabetics, provided the containers make plain their special use 50 % 05 Half-prepared cereals 50 % 06 Maize prepared or preserved 60 % 07 Fruit juice, prepared and mixed in densities other than those specified under heading 20.07 50 % 09 Other 100 % 22.06 Vermouths, and other wines of fresh grapes flavoured with aromatic extracts 20 % 22.09 Spirits (other than those of heading No 22.08); liqueurs and other spirituous beverages; compound alcoholic preparations (known as concentrated extracts) for the manufacture of beverages: 01 Ethanol, undenatured, of a strength of less than 80 % by volume 25 % 02 Aqua vitae 20 % 03 Geneva 20 % 04 Gin 20 % 05 Cognac 20 % 06 Vodka 20 % 07 Whisky 20 % 08 Concentrated extracts for the manufacture of beverages 20 % 09 Other 20 % 29.04 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives: 29 Other 18 % 29.10.00 Acetals and hemiacetals and single or complex oxygen-function acetals and hemiacetals, and their halogenated, sulphonated, nitrated or nitrosated derivatives 18 % 29.14 Monocarboxylic acids and their anhydrides, halides, peroxides and peracids, and their halogenated, sulphonated, nitrated or nitrosated derivatives: 01 Acetic acid, its salts, esters and anhydrides 18 % 09 Other 18 % 29.15.00 Polycarboxylic acids and their anhydrides, halides, peroxides and peracids, and their halogenated, sulphonated, nitrated or nitrosated derivatives 18 % 29.16.00 Carboxylic acids with alcohol, phenol, aldehyde or ketone function and other single or complex oxygen-function carboxylic acids and their anhydrides, halides, peroxides and peracids, and their halogenated, sulphonated, nitrated or nitrosated derivatives 18 % 29.35.00 Heterocyclic compounds; nucleic acids 18 % 29.43.00 Sugars, chemically pure, other than sucrose, glucose and lactose; sugar ethers and sugar esters and their salts, other than products of headings Nos 29.39, 29.41 and 29.42 18 % 29.44.00 Antibiotics 10 % 35.05.00 Dextrins and dextrin glues; soluble or roasted starches; starch glues 25 % 38.12.00 Prepared glazings, prepared dressings and prepared mordants, of a kind used in the textile, paper, leather or like industries 25 % 38.19 Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included; residual products of the chemical or allied industries, not elsewhere specified or included: Chemical products and preparations other than those of subheading 20 19 Other 50 % 39.02 Polymerisation and copolymerisation products (for example, polyethylene, polytetrahaloethylenes, polyisolbutylene, polystyrene, polyvinyl chloride, polyvinyl acetate, polyvinyl chloroacetate and other polyvinyl derivatives, polyacrylic and polymethacrylic derivatives, coumarone-indene resins): 99 Other 40 % 39.06 Other high polymers, artificial resins and artificial plastic materials, including alginic acid, its salts and esters; linoxyn: 09 Other 30 % PROTOCOL No 3 concerning the definition of the concept of originating products and methods of administrative cooperation TITLE I Definition of the concept of originating products Article 1 For the purpose of implementing the Agreement, and without prejudice to the provisions of Articles 2 and 3 of this Protocol, the following products shall be considered as: 1. products originating in the Community: (a) products wholly obtained in the Community; (b) products obtained in the Community in the manufacture of which products other than those referred to in (a) are used, provided that the said products have undergone sufficient working or processing within the meaning of Article 5. This condition shall not apply, however, to products which, within the meaning of this Protocol, originate in Iceland; 2. products originating in Iceland: (a) products wholly obtained in Iceland; (b) products obtained in Iceland in the manufacture of which products other than those referred to in (a) are used, provided that the said products have undergone sufficient working or processing within the meaning of Article 5. This condition shall not apply, however, to products which, within the meaning of this Protocol, originate in the Community. The products in List C shall be temporarily excluded from the scope of this Protocol. Article 2 1. Inasmuch as trade between the Community and Austria, Finland, Portugal, Sweden and Switzerland and between Iceland and the latter five countries and also between each of those five countries themselves is governed by agreements containing rules identical to those in this Protocol, the following products shall also be considered as: A. products originating in the Community: those products referred to in Article 1 (1) which, after being exported from the Community, have undergone no working or processing in any of those five countries or have not undergone sufficient working or processing there to confer on them the status of products originating in any of those countries by virtue of provisions corresponding to those of Article 1 (1) (b) or (2) (b) of this Protocol contained in the agreements referred to above, provided that: (a) only products originating in any of those five countries or in the Community or in Iceland have been used in the course of the working or processing; (b) where a percentage rule limits, in the Lists A or B referred to in Article 5, the proportion in value of non-originating products that can be incorporated under certain circumstances, the added value has been acquired in each of the countries in accordance with the percentage rules and with the other rules contained in the said lists without any possibility of cumulation from one country to another; B. products originating in Iceland: those products referred to in Article 1 (2) which, after being exported from Iceland, have undergone no working or processing in any one of these five countries or have undergone working or processing insufficient to confer on them the status of products originating in any of those countries by virtue of provisions corresponding to those of Article 1 (1) (b) or (2) (b) of this Protocol contained in the agreements referred to above, provided that: (a) only products originating in any one of those five countries or in the Community or in Iceland have been used in the course of the working or processing; (b) where a percentage rules limits, in the Lists A or B referred to in Article 5, the proportion in value of non-originating products that can be incorporated under certain circumstances, the added value has been acquired in each of the countries in accordance with the percentage rules and with the other rules contained in the said lists without any possibility of cumulation from one country to another. 2. For the purpose of implementing paragraph 1 (A) (a) and (B) (a), the fact that products other than those referred to therein are used in a proportion not exceeding in total value 5 % of the value of the products obtained and imported into Iceland or the Community does not affect the determination of origin of the latter products, provided that they would not have caused the products exported from the Community or Iceland in the first place to lose their status of products originating in the Community or in Iceland had they been incorporated there. 3. In the cases referred to in paragraph 1 (A) (b) and (B) (b) and paragraph 2, no non-originating product may be incorporated if it undergoes only the working or processing provided for in Article 5 (3). Article 3 Notwithstanding the provisions of Article 2 and provided that all the conditions laid down in that article are nevertheless fulfilled, the products obtained shall not continue to be considered as products originating in the Community or in Iceland respectively unless the value of the products worked or processed originating in the Community or in Iceland represents the highest percentage of the value of the products obtained. If this is not so, the latter products are considered as originating in the country where the added value acquired represents the highest percentage of their value. Article 4 The following shall be considered as wholly obtained either in the Community or in Iceland within the meaning of Article 1 (1) (a) and (2) (a): (a) mineral products extracted from their soil or from their seabed; (b) vegetable products harvested there; (c) live animals born and raised there; (d) products from live animals raised there; (e) products obtained by hunting or fishing conducted there; (f) products of sea fishing and other products taken from the sea by their vessels; (g) products made aboard their factory ships exclusively from products referred to in subparagraph (f); (h) used articles collected there fit only for the recovery of raw materials; (i) waste and scrap resulting from manufacturing operations conducted there; (j) goods produced there exclusively from products specified in subparagraphs (a) to (i). Article 5 1. For the purpose of implementing Article 1 (1) (b) and (2) (b) the following shall be considered as sufficient working or processing: (a) working or processing as a result of which the goods obtained receive a classification under a tariff heading other than that covering each of the products worked or processed, except, however, working or processing specified in List A, where the special provisions of that list apply; (b) working or processing specified in List B. Sections, Chapters and tariff headings shall mean the Sections, Chapters and tariff headings in the Brussels Nomenclature for the Classification of Goods in Customs Tariffs. 2. When, for a given product obtained, a percentage rule limits in List A and in List B the value of the materials and parts which can be used, the total value of these materials and parts, whether or not they have changed tariff heading in the course of the working, processing or assembly within the limits and under the conditions laid down in each of those two lists, may not exceed, in relation to the value of the product obtained, the value corresponding either to the common rate, if the rates are identical in both lists, or to the higher of the two if they are different. 3. For the purpose of implementing Article 1 (1) (b) and (2) (b), the following shall still be considered as insufficient working or processing to confer the status of orginating product, whether or not there is a change of tariff heading: (a) operations to ensure the preservation of merchandise in good condition during transport and storage (ventilation, spreading out, drying, chilling, placing in salt, sulphur dioxide or other aqueous solutions, removal of damaged parts, and like operations); (b) simple operations consisting of removal of dust, sifting or screening, sorting, classifying, matching (including the making up of sets of articles), washing, painting, cutting up; (c) (i) changes of packing and breaking up and assembly of consignments; (ii) simple placing in bottles, flasks, bags, cases, boxes, fixing on cards or boards, etc., and all other simple packing operations; (d) affixing marks, labels or other like distinguishing signs on products or their packaging; (e) simple mixing of products, whether or not of different kinds, where one or more components of the mixtures do not meet the conditions laid down in this Protocol to enable them to be considered as originating either in the Community or in Iceland; (f) simple assembly of parts of articles to constitute a complete article; (g) a combination of two or more operations specified in subparagraphs (a) to (f); (h) slaughter of animals. Article 6 1. Where the Lists A and B referred to in Article 5 provide that goods obtained in the Community or in Iceland shall be considered as originating therein only if the value of the products worked or processed does not exceed a given percentage of the value of the goods obtained, the values to be taken into consideration for determining such percentage shall be:  on the one hand,  as regards products whose importation can be proved: their customs value at the time of importation;  as regards products of undetermined origin: the earliest ascertainable price paid for such products in the territory of the Contracting Party where manufacture takes place;  and on the other hand, the ex-works price of the goods obtained, less internal taxes refunded or refundable on exportation. This Article also applies for the implementation of Articles 2 and 3. 2. Where Articles 2 and 3 apply, added value acquired shall be understood as meaning the difference between the ex-works price of the goods obtained, less internal taxes refunded or refundable on exportation from the country concerned or from the Community and the customs value of all the products imported and worked or processed in that country or in the Community. Article 7 Goods originating in Iceland or in the Community and constituting one single shipment which is not split up may be transported through territory other than that of the Community, Iceland, Austria, Finland, Portugal, Sweden or Switzerland, with, should the occasion arise, transhipment or temporary warehousing in such territory, provided that the crossing of the latter territory- is justified for geographical reasons, that the goods have remained under the surveillance of the customs authorities in the country of transit or of warehousing, that they have not entered into the commerce of such countries or been delivered for home use there and have not undergone operations other than unloading, reloading or any operation designed to preserve them in good condition. TITLE II Arrangements for administrative cooperation Article 8 1. Originating products within the meaning of Article 1 of this Protocol shall, on import into the Community or into Iceland, benefit from the provisions of the Agreement upon submission of an A.1S.1 movement certificate, a specimen of which is given in Annex V to this Protocol, issued by the customs authorities of Iceland or of the Member States of the Community. 2. Where Article 2 and, where appropriate, Article 3 are applied, A.W.1 movement certificates, a specimen of which is given in Annex VI to this Protocol, shall be used. They shall be issued by the customs authorities of each of the countries concerned where the goods have either been held before their re-exportation in the same state or undergone the working or processing referred to in Article 2, upon presentation of the movement certificates issued previously. 3. In order that the customs authorities may satisfy themselves as to the conditions in which the goods have been kept in the territory of each of the countries concerned in cases where they have not been placed in a bonded warehouse and are to be re-exported in the same state, the movement certificates issued earlier and presented on importation of the goods shall, at the request of the holder of the goods, be duly endorsed at the time of importation and thereafter every six months by the said authorities. 4. The customs authorities of Iceland and of the Member States of the Community shall be authorized to issue the movement certificates specified in the agreements referred to in Article 2 under the conditions laid down in those agreements provided that the goods covered by the certificates are in the territory of Iceland or of the Community. A specimen of the certificate to be used is given in Annex VI to this Protocol. 5. Where the term movement certificate or movement certificates is used in this Protocol and it is not specified whether the certificate or certificates concerned are of the type described in paragraph 1 or of the type described in paragraph 2, the relevant provisions shall apply equally to both types of certificate. Article 9 A movement certificate shall be issued only on application having been made in writing by the exporter, on the form prescribed for this purpose. Article 10 1. A movement certificate shall be issued by the customs authorities of the exporting State when the goods to which it relates are exported. It shall be made available to the exporter as soon as actual exportation has been effected or ensured. In exceptional circumstances a movement certificate may also be issued after exportation of the goods to which it relates if it was not issued at the time of exportation because of errors or involuntary omissions or special circumstances. In this case, the certificate shall bear a special reference to the conditions in which it was issued. A movement certificate may be issued only where it can serve as the documentary evidence required for the purpose of implementing the preferential treatment provided for in the Agreement. 2. A movement certificate issued under the conditions laid down in Article 8 (2) or (4) must bear references to the movement certificate or certificates issued earlier upon presentation of which it is issued. 3. Applications for movement certificates and for certificates referred to in paragraph 2, upon presentation of which new certificates are issued, must be preserved for at least two years by the customs authorities of the exporting country. Article 11 1. A movement certificate must be submitted, within four months of the date of issue by the customs authorities of the exporting State, to the customs authorities of the importing State where the goods are entered. 2. A movement certificate which is submitted to the customs authorities of the importing State after the final date for presentation specified in paragraph 1 may be accepted for the purpose of applying preferential treatment, where the failure to submit the certificate by the final date set is due to reasons of force majeure or exceptional circumstances. In other cases of belated presentation, the customs authorities of the importing State may accept the certificates where the goods have been submitted to them before the said final date. 3. Movement certificates, whether or not endorsed in the conditions laid down in Article 8 (3), shall be preserved by the customs authorities of the importing State in accordance with the rules in force in that State. Article 12 Movement certificates shall be made out on the appropriate form, specimens of which are given in Annexes V and VI to this Protocol, in one of the languages in which the Agreement is drawn up, and in accordance with the provisions of the domestic law of the exporting State. If they are handwritten, they shall be completed in ink in printscript. Each certificate shall measure 210 Ã  297 mm. The paper used must be white sized writing paper not containing mechanical pulp and weighing not less than 25 grammes per square metre. It shall have a printed green guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye. The Member States of the Community and Iceland may reserve the right to print the certificates themselves or may have them printed by approved printers. In the latter case, each certificate must include a reference to such approval. Each certificate must bear the name and address of the printer or a mark by which the printer can be identified. It shall also bear a serial number by which it can be identified. Article 13 Movement certificates shall be submitted to customs authorities in the importing State, in accordance with the procedures laid down by that State. The said authorities may require a translation of a certificate. They may also require the import declaration to be accompanied by a statement from the importer to the effect that the goods meet the conditions required for the implementation of the Agreement. Article 14 1. The Community and Iceland shall admit goods sent as small packages to private persons or forming part of travellers' personal luggage as originating products benefiting from the Agreement without requiring the production of a movement certificate, provided that such goods are not imported by way of trade and have been declared as meeting the conditions required for the application of these provisions, and where there is no doubt as to the veracity of such declaration. 2. Importations which are occasional and consist solely of goods for the personal use of the recipients or travellers or their families shall not be considered as importations by way of trade if it is evident from the nature and quantity of the goods that no commercial purpose is in view. Furthermore, the total value of these goods must not exceed 60 units of account in the case of small packages or 200 units of account in the case of the contents of travellers' personal luggage. 3. The unit of account (UA) has a value of 0Ã 88867088 g of fine gold. Should the unit of account be changed, the Contracting Parties shall make contact with each other at Joint Committee level to redefine the value in terms of gold. Article 15 1. Goods sent from the Community or from Iceland for exhibition in a country other than those referred to in Article 2 and sold after the exhibition for importation into Iceland or into the Community shall benefit on importation from the provisions of the Agreement on condition that the goods meet the requirements of this Protocol entitling them to be recognized as originating in the Community or in Iceland and provided that it is shown to the satisfaction of the customs authorities that: (a) an exporter has consigned these goods from the Community or from Iceland to the country in which the exhibition is held and has exhibited them there; (b) the goods have been sold or otherwise disposed of by that exporter to someone in Iceland or in the Community; (c) the goods have been consigned during the exhibition or immediately thereafter to Iceland or to the Community in the state in which they were sent for exhibition; (d) the goods have not, since they were consigned for exhibition, been used for any purpose other than demonstration at the exhibition. 2. A movement certificate must be produced to the customs authorities in the normal manner. The name and address of the exhibition must be indicated thereon. Where necessary, additional documentary evidence of the nature of the goods and the conditions under which they have been exhibited may be required. 3. Paragraph 1 shall apply to any trade, industrial, agricultural or crafts exhibition, fair or similar public show or display which is not organized for private purposes in shops or business premises with a view to the sale of foreign goods, and during which the goods remain under customs control. Article 16 In order to ensure the proper application of the provisions of this Title, the Member States of the Community and Iceland shall assist each other, through their respective customs administrations, in checking the authenticity and accuracy of movement certificates, including those issued under Article 8 (4). The Joint Committee shall be authorized to take any decisions necessary for the methods of administrative cooperation to be applied at the due time in the Community and in Iceland. Article 17 Penalties shall be imposed on any person who draws up or causes to be drawn up a document which contains incorrect particulars for the purpose of obtaining a movement certificate enabling goods to be accepted as eligible for preferential treatment. TITLE III Final Provisions Article 18 The Community and Iceland shall take any measures necessary to enable movement certificates to be submitted, in accordance with Article 13 of this Protocol, as from 1 April 1973. Article 19 The Community and Iceland shall each take the steps necessary to implement this Protocol. Article 20 The explanatory notes, Lists A, B and C, and the specimens of movement certificates shall form an integral part of this Protocol. Article 21 Goods which conform to the provisions of Title I and which, on 1 April 1973, are either being transported or being held in the Community or in Iceland in temporary storage, in bonded warehouses or in free zones, may be allowed to benefit from the provisions of the Agreement, subject to the submission within four months of that date to the customs authorities of the importing State of a movement certificate, drawn up retroactively by the competent authorities of the exporting State, and of any documents that provide supporting evidence of the conditions of transport. Article 22 The Contracting Parties undertake to introduce any measures necessary to ensure that the movement certificates which the customs authorities of the Member States of the Community and of Iceland are authorized to issue in pursuance of the agreements referred to in Article 2 are issued under the conditions laid down by those agreements. They also undertake to provide the administrative cooperation necessary for this purpose, in particular to check on the itinerary of goods traded under the agreements referred to in Article 2 and the places in which they have been held. Article 23 1. Without prejudice to Article 1 of Protocol No 2, no drawback or remission of any kind may be granted from customs duties in the Community or in Iceland in respect of products used in manufacture which do not originate in the Community, Iceland or the countries specified in Article 2 of this Protocol, as from the date on which the duty applicable to originating products of the same kind has been reduced in the Community and in Iceland to 40% of the basic duty. 2. Without prejudice to Article 1 of Protocol No 2, no drawback or remission of any kind may be granted from customs duties in Denmark, Norway or the United Kingdom in respect of products imported and used in the manufacture of goods for which a movement certificate is issued by the customs authorities of any of these three countries for the purpose of benefiting in Iceland from the tariff provisions in force in Iceland and covered by Article 3 (1) and Article 4 of the Agreement. This rule does not, however, apply where the products used are those referred to in Article 25 (1) of this Protocol. 3. Without prejudice to Article 1 of Protocol No 2, no drawback or remission of any kind may be granted from customs duties in Iceland in respect of imported products used in the manufacture of goods for which a movement certificate is issued by the customs authorities of Iceland for the purpose of benefiting in Denmark, Norway or the United Kingdom from the tariff provisions in force in these three countries and covered by Article 3 (1) and Article 4 of the Agreement. This rule does not, however, apply where the products used are those referred to in Article 25 (1) of this Protocol. 4. In this and the following articles, the term customs duties also means charges having an effect equivalent to customs duties. Article 24 1. Movement certificates may, where appropriate, be required to indicate that the products to which they relate have acquired the status of originating products and have undergone any additional processing solely in Iceland or in Denmark, Norway, the United Kingdom or the other five countries specified in Article 2 of this. Protocol until the date from which the customs duties applicable to the said products are abolished between the Community as originally constituted and Ireland, on the one hand, and Iceland, on the other hand. 2. In other cases, they may, where appropriate, be required to indicate the added value acquired in each of the following territories: (i) the Community as originally constituted, (ii) Ireland, (iii) Denmark, Norway, the United Kingdom, (iv) Iceland (v) each of the five countries specified in Article 2 of this Protocol. Article 25 1. On importation into Iceland or into Denmark, Norway or the United Kingdom, the tariff provisions in force in Iceland or in those three countries and covered by Article 3 (1) of the Agreement may benefit only those products for which a movement certificate has been issued indicating that they have acquired the status of originating products and undergone any additional processing solely in Iceland or in the three countries referred to above or in the other five countries specified in Article 2 of this Protocol. 2. In any cases other than those referred to in paragraph 1, Iceland or the Community may adopt transitional provisions for the purpose of not levying the duties provided for in Article 3 (2) of the Agreement on the value corresponding to the value of the products originating in Iceland or in the Community which have been worked or processed to obtain other products fulfilling the conditions laid down in this Protocol and which are subsequently imported into Iceland or into the Community. Article 26 The Contracting Parties shall take any measures necessary for the conclusion of arrangements with Austria, Finland, Portugal, Sweden and Switzerland enabling this Protocol to be applied. Article 27 1. For the purpose of implementing Article 2 (1) (A) of this Protocol, any product originating in one of the five countries referred to in that Article shall be treated as a non-originating product during the period or periods in which Iceland applies the rate of duty applicable to third countries or any corresponding safeguard measure to that product in respect of the said country under the provisions governing trade between Iceland and the five countries referred to in the aforementioned Article 2. 2. For the purpose of implementing Article 2 (1) (B) of this Protocol, any product originating in one of the five countries referred to in that Article shall be treated as a non-originating product during the period or periods in which the Community applies the rate of duty applicable to third countries to that product in respect of the said country under the Agreement concluded by the Community with that country. Article 28 The Joint Committee may decide to amend the provisions of Title I, Article 5 (3), of Title II, of Title III, Articles 23, 24 and 25, and of Annexes I, II, III, V and VI to this Protocol. It shall, in particular, be authorized to take any measures necessary to adapt them to the particular requirements of specific goods or certain forms of transport. ANNEX I EXPLANATORY NOTES Note 1  Article 1 The terms the Community or Iceland shall also cover the territorial waters of the Member States of the Community or of Iceland respectively. Vessels operating on the high seas, including factory ships, on which the fish caught is worked or processed shall be considered as part of the territory of the State to which they belong provided that they satisfy the conditions set out in Explanatory Note 5. Note 2  Articles 1, 2 and 3 In order to determine whether goods originate in the Community or in Iceland or in one of the countries specified in Article 2, it shall not be necessary to establish whether the power and fuel, plant and equipment, and machines and tools used to obtain such goods originate in third countries or not. Note 3  Articles 2 and 5 For the purpose of implementing Article 2 paragraph 1 (A) (b) and (B) (b), the percentage rule must be observed by referring, for the added value acquired, to the provisions contained in Lists A and B. Where the products obtained appear in List A, the percentage rule therefore constitutes a criterion additional to that of change of tariff heading for any non-originating product used. Likewise the provisions ruling out the possibility of cumulating the percentages shown in Lists A and B for any one product obtained are applicable in each country for the added value acquired. Note 4  Articles 1, 2 and 3 Packing shall be considered as forming a whole with the goods contained therein. This provision, however, shall not apply to packing which is not of the normal type for the article packed and which has intrinsic utilization value and is of a durable nature, apart from its function as packing. Note 5  Article 4 (f) The term their vessels shall apply only to vessels: (a) which are registered or recorded in a Member State of the Community or in Iceland; (b) which sail under the flag of a Member State of the Community or of Iceland; (c) which are at least 50 % owned by nationals of Member States of the Community or of Iceland or by a company with its head office in one of those States, of which the manager or managers, chairman of the board of directors or of the supervisory board, and the majority of the members of such boards are nationals of the Member States of the Community or of Iceland, and of which, in addition, in the case of partnerships or limited companies, at least half the capital belongs to those States or to public bodies or nationals of the said States; (d) of which the captain and officers are all nationals of the Member States of the Community or of Iceland; (e) of which at least 75 % of the crew are nationals of the Member States of the Community or of Iceland. Note 6  Article 6 Ex-works price shall mean the price paid to the manufacturer in whose undertaking the last working or processing is carried out, provided that the price includes the value of all the products used in manufacture. Customs value shall be understood as meaning the customs value laid down in the Convention concerning the Valuation of Goods for Customs Purposes signed in Brussels on 15 December 1950. Note 7  Article 8 The customs authorities which endorse movement certificates in accordance with the conditions laid down in Article 8 (3) have the right to undertake verification of the goods in accordance with the laws and regulations in force in the State concerned. Note 8  Article 10 Where a movement certificate relates to goods originally imported from a Member State of the Community or from Iceland, and re-exported in the same state, the new certificates issued by the re-exporting State must, without prejudice to the provisions of Article 24, show in which State the original movement certificate was issued. Where the goods have not been placed in a bonded warehouse, the certificates must also show that the endorsements provided for in Article 8 (3) have duly been made. Note 9  Articles 16 and 22 Where a movement certificate has been issued under the conditions laid down in Article 8 (2) or (4) and relates to goods re-exported in the same state, the customs authorities of the country of destination must be able to obtain, by means of administrative cooperation, true copies of the movement certificate or certificates issued previously relating to those goods Note 10  Articles 23 and 25 Tariff provisions in force shall mean the duty applied on 1 January 1973 in Denmark, Norway, the United Kingdom or Iceland to the products referred to in Article 25 (1) or the duty which, in accordance with the provisions of the Agreement, will be subsequently applied to the said products whenever this duty is lower than that applied to other products originating in the Community or in Iceland. Note 11  Article 23 Drawback or remission of any kind granted from customs duties shall mean any arrangement for refund or remission, partial or complete, of customs duties applicable to products used in manufacture, provided that the said provision concedes, expressly or in effect, this repayment or non-charging or the non-imposition when goods obtained from the said products are exported but not when they are retained for home use. Note 12  Articles 24 and 25 Article 24 (1) and Article 25 (1) shall mean, in particular, that application has not been made: (i) either of the provisions of the last sentence of Article 1 (2) (b) for products of the Community as originally constituted and of Ireland that have been worked or processed in Iceland; (ii) or of any provisions corresponding to this sentence contained in the agreements referred to in Article 2 for products of the Community as originally constituted and of Ireland that are worked or processed in any of the five countries. Note 13  Article 25 Where originating products not fulfilling the conditions laid down in Article 25 (1) are imported into Denmark, Norway or the United Kingdom, the duty which serves as a basis for the tariff reductions provided for in Article 3 (2) of the Agreement is that actually applied on 1 January 1972 by the importing country in respect of third countries. ANNEX II LIST A List of working or processing operations which result in a change of tariff heading without conferring the status of originating products on the products undergoing such operations, or conferring this status only subject to certain conditions Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met Customs Tariff heading No Description ex 03.02 Livers and roes of fish Manufacture from products of Chapter 3 15.04 Fats and oils, of fish and marine mammals, whether or not refined Manufacture from products of Chapter 3 ex 16.04 Prepared or preserved fish, including caviar and caviar subsitutes, excluding salmonidae, sardines, runny, bonits, mackerel and anchovies Manufacture from products of Chapter 3 16.05 Crustaceans and molluscs, prepared or preserved Manufacture from products of Chapter 3 ex 17.04 Sugar confectionery, not containing cocoa, excluding liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances Manufacture from other products of Chapter 17 the value of which exceeds 30 % of the value of the finished product ex 18.06 Chocolate and other food preparations containing cocoa, excluding products other than cocoa powder, not otherwise sweetened than by the addition of sucrose, ice-cream (not including ice-cream powder) and other ices, chocolate and chocolate goods, whether or not filled and sugar confectionery and substitutes therefor made from sugar substitution products, containing cocoa, in immediate packings of a net capacity of more than 500 g. Manufacture from products of Chapter 17 the value of which exceeds 30 % of the value of the finished product 19.01 Malt extract Manufacture from products of heading No 11.07 19.02 Preparations of flour meal, starch or malt extract, of a kind used as infant food or for dietetic or culinary purposes, containing less than 50 % by weight of cocoa Manufacture from cereals and derivatives thereof, meat and milk, or in which the value of products of Chapter 17 used exceeds 30 % of the value of the finished product 19.03 Macaroni, spaghetti and similar products Manufacture from durum wheat 19.04 Tapioca and sago; tapioca and sago substitutes obtained from potato or other starches Manufacture from potato starch 19.05 Prepared foods obtained by the swelling or roasting of cereals or cereals products (puffed rice, cornflakes and similar products) Manufacture from any product other than of Chapter 17 (1) or in which the value of products of Chapter 17 used exceeds 30 % of the value of the finished product 19.06 Communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper, and similar products Manufacture from products of Chapter 11 19.07 Bread, ships' biscuits and other ordinary bakers' wares, not containing added sugar, honey, eggs, fats, cheese or fruit Manufacture from products of Chapter 11 19.08 Pastry, biscuits, cakes and other fine bakers' wares, whether or not containing cocoa in any proportion Manufacture from products of Chapter 11 ex 21.05 Soups and broths, in liquid, solid or powder form Manufacture from products of heading No 20.02 ex 22.02 Lemonade, flavoured spa waters and flavoured aerated waters, and other non-alcoholic beverages, not including fruit and vegetable juices falling within heading No 20.07, not containing milk or milkfats, containing sugar (sucrose or invert sugar); other Manufacture from fruit juices (2) or in which the value of products of Chapter 17 used exceeds 30 % of the value of the finished product 22.06 Vermouths, and other wines of fresh grapes flavoured with aromatic extracts Manufacture from products of heading No 08.04, 20.07, 22.04 or 22.05 ex 22.09 Spirits excluding rum, arrack, tafia, gin, whisky, vodka with an ethyl alcohol content of 45Ã 2o or less and plum, pear or cherry brandy, containing eggs or egg yolk and/or sugar (sucrose or invert sugar) Manufacture from products of heading No 08.04, 20.07, 22.04 or 22.05 ex 28.13 Hydrobroric acid Manufacture from products of heading No 28.01 (3) ex 28.19 Zinc oxide Manufacture from products of heading No 79.01 28.27 Lead oxides; red lead and orange lead Manufacture from products of heading No 78.01 ex 28.28 Lithium hydroxide Manufacture from products of heading No 28.42 (3) ex 28.29 Lithium fluoride Manufacture from products of heading No 28.28 or 28.42 (3) ex 28.30 Lithium chloride Manufacture from products of heading No 28.28 or 28.42 (3) ex 28.33 Bromides Manufacture from products of heading No 28.01 or 28.13 (3) ex 28.38 Aluminium sulphate Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product ex 28.42 Lithium carbonate Manufacture from products of heading No 28.28 (3) ex 29.02 Organic bromides Manufacture from products of heading No 28.01 or 28.13 (3) ex 29.02 Trichlorodi (chloro-phenyl) ethane Transformation of ethanol into chloral and condensation of chloral with monochlorobenzene (3) ex 29.35 Pyridine; alphapicoline; betapicoline; gammapicoline Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product ex 29.35 Vinylpyridine Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product ex 29.38 Nicotinic acid Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 30.03 Medicaments (including veterinary medicaments) Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 31.05 Other fertilizers; goods of the present Chapter in tablets, lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 32.06 Colour lakes Manufacture from materials of heading No 32.04 or 32.05 (4) 32.07 Other colouring matter; inorganic products of a kind used as luminophores Mixing of oxides or salts of Chapter 28 with extenders such as barium sulphate, chalk barium carbonate and satin white (4) 33.02 Terpenic by-products of the deterpenation of essential oils Manufacture from products of heading No 33.01 (4) 33.05 Aqueous distillates and aqueous solutions of essential oils, including such products suitable for medicinal uses Manufacture from products of heading No 33.01 (4) 35.05 Dextrins and dextrin glues; soluble or roasted starches; starch glues Manufacture from maize or potatoes 37.01 Photographic plates and film in the flat, sensitized, unexposed, of any material other than paper, paperboard or cloth Manufacture from products of heading No 37.02 (4) 37.02 Film in rolls, sensitized, unexposed, perforated or not Manufacture from products of heading No 37.01 (4) 37.04 Sensitized plates and film, exposed but not developed, negative or positive Manufacture from products of heading No 37.01 or 37.02 (4) 38.11 Disinfectants, insecticides, fungicides, weed-killers, anti-sprouting products, rat poisons and similar products, put up in forms or packings for sale by retail or as preparations or as articles (for example, sulphur-treated bands, wicks and candles, fly-papers) Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 38.12 Prepared glazings, prepared dressings and prepared mordants, of a kind used in the textile, paper, leather or like industries Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 38.13 Pickling preparations for metal surfaces; fluxes and other auxiliary preparations for soldering, brazing or welding; soldering, brazing or welding powders and pastes consisting of metal and other materials; preparations of a kind used as cores or coatings for welding rods and electrodes Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product ex 38.14 Anti-knock preparations, oxidation inhibitors, gum inhibitors, viscosity improvers, anti-corrosive preparations and similar prepared additives for mineral oils, excluding prepared additives for lubricants Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 38.15 Prepared rubber accelerators Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 38.17 Preparations and charges for fire-extinguishers; charged fire-extinguishing grenades Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 38.18 Composite solvents and thinners for varnishes and similar products Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product ex 38.19 Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included; residual products of the chemical or allied industries, not elsewhere specified or included, excluding:  Fusel oil and Dippel's oil;  Naphthenic acids and their non-water-soluble salts, esters of naphthenic acids;  Sulphonaphthenic acids and their non-water-soluble salts; esters of sulphonaphthenic acids;  Petroleum sulphonates, excluding petroleum sulphonates of alkali metals, of ammonium or of ethanolamines, thiophenated sulphonic acids of oils obtained from bituminous minerals, and their salts;  Mixed alkylbenzenes and mixed alkylnaphthalenes;  Ion exchangers;  Catalysts;  Getters for vacuum tubes;  Refractory cements or mortars and similar preparations;  Alkaline iron oxide for the purification of gas;  Carbon (excluding that in artificial graphite of heading No 38.01) of metallo-graphite or other compounds, in the form of small plates, bars or other semi-manufactures Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product ex 39.02 Polymerization products Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 39.07 Articles of materials of the kinds described in headings Nos 39.01 to 39.06 Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 40.05 Plates, sheets and strip, of unvulcanized natural or synthetic rubber, other than smoked sheets and crepe sheets of heading No 40.01 or 40.02; granules of unvulcanized natural or synthetic rubber compounded ready for vulcanization; unvulcanized natural or synthetic rubber, compounded before or after coagulation either with carbon black (with or without the addition of mineral oil) or with silica (with or without the addition of mineral oil), in any form, of a kind known as masterbatch Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 41.08 Patent leather and imitation patent leather; metallized leather Varnishing or metallizing of leather of headings Nos 41.02 to 41.07 (other than skin leather of crossed Indian sheep and of Indian goat or kid, not further prepared than vegetable tanned, or if otherwise prepared obviously unsuitable for immediate use in the manufacture of leather articles) in which the value of the skin leather used does not exceed 50 % of the value of the finished product 43.03 Articles of furskin Making up from furskin in plates, crosses and similar forms (heading No ex 43.02) (5) 44.21 Complete wooden packing cases, boxes, crates, drums and similar packings Manufacture from boards not cut to size 45.03 Articles of natural cork Manufacture from products of heading No 45.01 48.06 Paper and paperboard, ruled, lined or squared, but not otherwise printed, in rolls or sheets Manufacture from paper pulp 48.14 Writing blocks, envelopes, letter-cards, plain postcards, correspondence cards; boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing only an assortment of paper stationery Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 48.15 Other paper and paperboard, cut to size or shape Manufacture from paper pulp 48.16 Boxes, bags and other packing containers, of paper or paperboard Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 49.09 Picture postcards, Christmas and other picture greeting cards, printed by any process, with or without trimmings Manufacture from products of heading No 49.11 49.10 Calendars of any kind, of paper or paperboard, including calendar blocks Manufacture from products of heading No 49.11 50.04 (6) Silk yarn, other than yarn of noil or other waste silk, not put up for retail sale Manufacture from products of heading No 50.01 or 50.02 50.05 (6) Yarn spun from silk waste other than noil, not put up for retail sale Manufacture from products of heading No 50.03, neither carded nor combed 50.06 (6) Yarn spun from noil silk, not put up for retail sale Manufacture from products of heading No 50.03, neither carded nor combed 50.07 (7) Silk yarn and yarn spun from noil or other waste silk, put up for retail sale Manufacture from products of heading No 50.01 or 50.02 or from products of heading No 50.03, neither carded nor combed ex 50.08 (7) Imitation catgut of silk Manufacture from products of heading No 50.01 or from products of heading No 50.03, neither carded nor combed 50.09 (8) Woven fabrics of silk or of waste silk other than noil Manufacture from products of heading No 50.02 or 50.03 50.10 (8) Woven fabrics of noil silk Manufacture from products of heading No 50.02 or 50.03 51.01 (7) Yarn of man-made fibres (continuous), not put up for retail sale Manufacture from chemical products or textile pulp 51.02 (7) Monofil, strip (artificial straw and the like) and imitation catgut, of man-made fibre materials Manufacture from chemical products or textile pulp 51.03 (7) Yarn of man-made fibres (continuous), put up for retail sale Manufacture from chemical products or textile pulp 51.04 (8) Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip of heading No 51.01 or 51.02 Manufacture from chemical products or textile pulp 52.01 (7) Metallized yarn, being textile yarn spun with metal or covered with metal by any process Manufacture from chemical products, from textile pulp or from natural textile fibres, discontinuous man-made fibres or their waste, neither carded nor combed 52.02 (8) Woven fabrics of metal thread or of metallized yarn, of a kind used in articles of apparel, as furnishing fabrics or the like Manufacture from chemical products, from textile pulp or from natural textile fibres, discontinuous man-made fibres or their waste 53.06 (9) Yarn of carded sheep's or lambs' wool (woollen yarn), not put up for retail sale Manufacture from products of heading No 53.01 or 53.03 53.07 (9) Yam of combed sheep's or lambs' wool (worsted yarn), not put up for retail sale Manufacture from products of heading No 53.01 or 53.03 53.08 (9) Yarn of fine animal hair (carded or combed), not put up for retail sale Manufacture from raw fine animal hair of heading No 53.02 53.09 (9) Yam of horsehair or of other coarse animal hair, not put up for retail sale Manufacture from raw coarse animal hair of heading No 53.02 or from raw horsehair of heading No 05.03 53.10 (9) Yarn of sheep's or lambs' wool, of horsehair or of other animal hair (fine or coarse), put up for retail sale Manufacture from materials of headings Nos 05.03 and 53.01 to 53.04 53.11 (10) Woven fabrics of sheep's or lambs' wool or of fine animal hair Manufacture from materials of headings Nos 53.01 to 53.05 53.12 (10) Woven fabrics of coarse animal hair other than horsehair Manufacture from products of headings Nos 53.02 to 53.05 53.13 (10) Woven fabrics of horsehair Manufacture from horsehair of heading No 05.03 54.03 (9) Flax or ramie yarn, not put up for retail sale Manufacture from products of heading No 54.01 or 54.02, neither carded nor combed 54.04 (9) Flex or ramie yarn, put up for retail sale Manufacture from materials of heading No 54.01 or 54.02 54.05 (10) Woven fabrics of flax or of ramie Manufacture from materials of heading No 54.01 or 54.02 55.05 (9) Cotton yarn, not put up for retail sale Manufacture from materials of heading No 55.01 or 55.03 55.06 (9) Cotton yarn, put up for retail sale Manufacture from materials of heading No 55.01 or 55.03 55.07 (10) Cotton gauze Manufacture from materials of heading No 55.01, 55.03 or 55.04 55.08 (10) Terry towelling and similar terry fabrics, of cotton Manufacture from materials of heading No 55.01, 55.03 or 55.04 55.09 (10) Other woven fabrics of cotton Manufacture from materials of heading No 55.01, 55.03 or 55.04 56.01 Man-mace fibres (discontinuous), not carded, combed or otherwise prepared for spinning Manufacture from chemical products or textile pulp 56.02 Continuous filament tow for the manufacture of man-made fibres (discontinuous) Manufacture from chemical products or textile pulp 56.03 Waste (including yarn waste and pulled or garnetted rags) of man-made fibres (continuous or discontinuous), not carded, combed or otherwise prepared for spinning Manufacture from chemical products or textile pulp 56.04 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning Manufacture from chemical products or textile pulp 56.05 (11) Yarn of man-made fibres (discontinuous or waste), not put up for retail sale Manufacture from chemical products or textile pulp 56.06 (11) Yarn of man-made fibres (discontinuous or waste), put up for retail sale Manufacture from chemical products or textile pulp 56.07 (12) Woven fabrics of man-made fibres (discontinuous or waste) Manufacture from products of headings Nos 56.01 to 56.03 57.05 (11) Yarn of true hemp Manufacture from raw true hemp 57.06 (11) Yarn of jute or of other textile bast fibres of heading No 57.03 Manufacture from raw jute or from other raw textile bast fibres of heading No 57.03 57.07 (11) Yarn of other vegetable textile fibres Manufacture from raw vegetable textile fibres of heading No 57.02 or 57.04 57.08 Paper yarn Manufacture from products of Chapter 47, from chemical products, textile pulp or from natural textile fibres, discontinuous man-made fibres or their waste, neither carded nor combed 57.09 (12) Woven fabrics of true hemp Manufacture from products of heading No 57.01 57.10 (13) Woven fabrics of jute or of other textile bast fabrics of heading No 57.03 Manufacture from raw jute or from other raw textile bast fibres of heading No 57.03 57.11 (13) Woven fabrics of other vegetable textile fibres Manufacture from materials of heading No 57.02 or 57.04 or from coir yarn of heading No 57.07 57.12 Woven fabrics of paper yarn Manufacture from paper, from chemical products, textile pulp or from natural textile fibres, discontinuous man-made fibres or their waste 58.01 (14) Carpets, carpeting and rugs, knotted (made up or not) Manufacture from materials of headings Nos 50.01 to 50.03, 51.01, 53.01 to 53.05, 54.01, 55.01 to 55.04, 56.01 to 56.03 or 57.01 to 57.04 58.02 (14) Other carpets, carpeting, rugs, mats and matting, and Kelem, Schumacks and Karamanie rugs and the like (made up or not) Manufacture from materials of headings Nos 50.01 to 50.03, 51.01, 53.01 to 53.05, 54.01, 55.01 to 55.04, 56.01 to 56.03, 57.01 to 57.04 or from coir yarn of heading No 57.07 58.04 (14) Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton of heading No 55.08 and fabrics of heading No 58.05) Manufacture from materials of headings Nos 50.01 to 50.03, 53.01 to 53.05, 54.01, 55.01 to 55.04, 56.01 to 56.03, 57.01 to 57.04 or from chemical products or textile pulp 58.05 (14) Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive, other than goods falling within heading No 58.06 Manufacture from materials of headings Nos 50.01 to 50.03, 53.01 to 53.05, 54.01, 55.01 to 55.04, 56.01 to 56.03 or 57.01 to 57.04 or from chemical products or textile pulp 58.06 (14) Woven labels, badges and the like, not embroidered, in the piece, in strips or cut to shape or size Manufacture from materials of headings Nos 50.01 to 50.03, 53.01 to 53.05, 54.01, 55.01 to 55.04, 56.01 to 56.03 or from chemical products or textile pulp 58.07 (15) Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn of heading No 52.01 and gimped horsehair yarn); braids and ornamental trimmings in the piece; tassels, pompons and the like Manufacture from materials of headings Nos 50.01 to 50.03, 53.01 to 53.05, 54.01, 55.01 to 55.04, 56.01 to 56.03 or from chemical products or textile pulp 58.08 (15) Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), plain Manufacture from materials of headings Nos 50.01 to 50.03, 53.01 to 53.05, 54.01, 55.01 to 55.04, 56.01 to 56.03 or from chemical products or textile pulp 58.09 (15) Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), figured; hand or mechanically made lace, in the piece, in strips or in motifs Manufacture from materials of headings Nos 50.01 to 50.03, 53.01 to 53.05, 54.01, 55.01 to 55.04, 56.01 to 56.03 or from chemical products or textile pulp 58.10 Embroidery, in the piece, in strips or in motifs Manufacture in which the value of the product used does not exceed 50 % of the value of finished product 59.01 (15) Wadding and articles of wadding; textile flock and dust and mill neps Manufacture either from natural fibres or from chemical products or textile pulp 59.02 (15) Felt and articles of felt, whether or not impregnated or coated Manufacture either from natural fibres or from chemical products or textile pulp 59.03 (15) Bonded fibre fabrics, similar bonded yarn fabrics, and articles of such fabrics, whether or not impregnated or coated Manufacture either from natural fibres or from chemical products or textile pulp 59.04 (15) Twine, cordage, ropes and cables, plaited or not Manufacture either from natural fibres or from chemical products or textile pulp or from coir yarn of heading No 57.07 59.05 (15) Nets and netting made of twine, cordage or rope, and made up fishing nets of yarn, twine, cordage or rope Manufacture either from natural fibres or from chemical products or textile pulp or from coir yarn of heading No 57.07 59.06 (15) Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics and articles made from such fabrics Manufacture either from natural fibres or from chemical products or textile pulp or from coir yarn of heading No 57.07 59.07 Textile fabrics coated with gum or amylaceous substances of a kind used for the outer covers of books and the like; tracing cloth; prepared painting canvas; buckram and similar fabrics for hat foundations and similar uses Manufacture from yarn 59.08 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials Manufacture from yarn 59.09 Textile fabrics coated or impregnated with oil of preparations with a basis of drying oil Manufacture from yarn 59.10 (16) Linoleum and materials prepared on a textile base in a similar manner to linoleum, whether or not cut to shape or of a kind used as floor coverings; floor coverings consisting of a coating applied on a textile base, cut to shape or not Manufacture either from yarn or from textile fibres 59.11 Rubberized textile fabrics, other than rubberized knitted or crocheted goods Manufacture from yarn 59.12 Textile fabrics otherwise impregnated or coated; painted canvas being theatrical scenery, studio backcloths or the like Manufacture from yarn 59.13 (16) Elastic fabrics and trimmings (other than knitted or crocheted goods) consisting of textile materials combined with rubber threads Manufacture from single yarn 59.15 (16) Textile hose-piping and similar tubing, with or without lining, armour or accessories of other materials Manufacture from materials of headings Nos 50.01 to 50.03, 53.01 to 53.05, 54.01, 55.01 to 55.04, 56.01 to 56.03 or 57.01 to 57.04 or from chemical products or textile pulp 59.16 (16) Transmission, conveyor or elevator belts or belting, of textile material, whether or not strengthened with metal or other material Manufacture from materials of headings Nos 50.01 to 50.03, 53.01 to 53.05, 54.01, 55.01 to 55.04, 56.01 to 56.03 or 57.01 to 57.04 or from chemical products or textile pulp 59.17 (17) Textile fabrics and textile articles, of a kind commonly used in machinery or plant Manufacture from materials of headings Nos 50.01 to 50.03, 53.01 to 53.05, 54.01, 55.01 to 55.04, 56.01 to 56.03 or 57.01 to 57.04 or from chemical products or textile pulp ex Chapter 60 Knitted and crocheted goods, excluding knitted or crocheted goods obtained by sewing or by the assembly of pieces of knitted or crocheted goods (cut or obtained directly to shape) Manufacture from natural fibres, carded or combed, from materials of headings Nos 56.01 to 56.03, from chemical products or textile pulp (17) ex 60.02 Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, obtained by sewing or by the assembly of pieces of knitted or crocheted goods (cut or obtained directly to shape) Manufacture from yarn (18) ex 60.03 Stockings, under-stockings, socks, anklesocks, sockettes and the like, knitted or crocheted, not elastic or rubberized, obtained by sewing or by the assembly of pieces of knitted or crocheted goods (cut or obtained directly to shape) Manufacture from yarn (18) ex 60.04 Undergarments, knitted or crocheted, not elastic or rubberized, obtained by sewing or by the assembly of pieces of knitted or crocheted goods (cut or obtained directly to shape) Manufacture from yarn (18) ex 60.05 Outer garments and other articles, knitted or crocheted, not elastic or rubberized, obtained by sewing or by the assembly of pieces of knitted or crocheted goods (cut or obtained directly to shape) Manufacture from yarn (18) ex 60.06 Other articles, knitted or crocheted, elastic or rubberized (including elastic knee-caps and elastic stockings), obtained by sewing or by the assembly of pieces of knitted or crocheted goods (cut or obtained directly to shape) Manufacture from yarn (18) 61.01 Men's and boys' outer garments Manufacture from yarn (19) (20) ex 61.02 Womens's, girls' and infants' outer garments, not embroidered Manufacture from yarn (19) (20) ex 61.02 Women's, girls' and infants' outer garments, embroidered Manufacture from fabrics, not embroidered, the value of which does not exceed 40 % of the value of the finished product (19) 61.03 Men's and boys' undergarments, including collars, shirt fronts and cuffs Manufacture from yarn (19) (20) 61.04 Women's, girls' and infants' undergarments Manufacture from yarn (19) (20) ex 61.05 Handkerchiefs, not embroidered Manufacture from unbleached single yarn (19) (20) (21) ex 61.05 Handkerchiefs, embroidered Manufacture from fabrics, not embroidered, the value of which does not exceed 40 % of the value of the finished product (19) ex 61.06 Shawls, scarves, mufflers, mantillas, veils and the like, not embroidered Manufacture from unbleached single yarn of natural textile fibres or discontinuous man-made fibres or their waste, or from chemical products or textile pulp (19) (20) ex 61.06 Shawls, scarves, mufflers, mantillas, veils and the like, embroidered Manufacture from fabrics, not embroidered, the value of which does not exceed 40 % of the value of the finished product (19) 61.07 Ties, bow ties and cravats Manufacture from yarn (19) (20) ex 61.08 Collars, tuckers, fallals, bodice-fronts, jabots, cuffs, flounces, yokes and similar accessories and trimmings for women's and girls' garments, not embroidered Manufacture from yarn (19) (20) ex 61.08 Collars, tuckers, fallals, bodice-fronts, jabots, cuffs, flounces, yokes and similar accessories and trimmings for women's and girls' garments, not embroidered Manufacture from fabrics, not embroidered, the value of which does not exceed 40 % of the value of the finished product (19) 61.09 Corsets, corset-belts, suspender-belts, brassieres, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic Manufacture from yarn (19) (20) 61.10 Gloves, mittens, mitts, stockings, socks and sockettes, not being knitted or crocheted goods Manufacture from yarn (22) (23) 61.11 Made-up accessories for articles of apparel (for example, dress shields, shoulder and other pads, belts, muffs, sleeve protectors, pockets) Manufacture from yarn (22) (23) 62.01 Travelling rugs and blankets Manufacture from unbleached, yarn of Chapters 50 to 56 (23) (24) ex 62.02 Bed linen, table linen, toilet linen and kitchen linen; curtains and other furnishing articles; not embroidered Manufacture from unbleached single yarn (23) (24) ex 62.02 Bed linen, table linen, toilet linen and kitchen linen; curtains and other furnishing articles; embroidered Manufacture from fabrics, not embroidered, the value of which does not exceed 40 % of the value of the finished product 62.03 Sacks and bags, of a kind used for the packing of goods Manufacture from chemical products, textile pulp or from natural textile fibres, discontinuous man-made fibres or their waste (23) (24) 62.04 Tarpaulins, sails, awnings, sun-blinds, tents and camping goods Manufacture from single unbleached yarn (23) (24) 62.05 Other made up textile articles (including dress patterns) Manufacture in which the value of the products used does not exceed 40 % of the value of the finished product 64.01 Footwear with outer soles and uppers of rubber or artificial plastic material Manufacture from assemblies of uppers affixed to inner soles or to other sole components, but without outer soles, of any material except metal 64.02 Footwear with outer soles of leather or composition leather; footwear (other than footwear falling within heading No 64.01) with outer soles of rubber or artificial plastic material Manufacture from assemblies of uppers affixed to inner soles or to other sole components, but without outer soles, of any material except metal 64.03 Footwear with outer soles of wood or cork Manufacture from assemblies of uppers affixed to inner soles or to other sole components, but without outer soles, of any material except metal 64.04 Footwear with outer soles of other materials Manufacture from assemblies of uppers affixed to inner soles or to other sole components, but without outer soles, of any material except metal 65.03 Felt hats and other felt headgear, being headgear made from the felt hoods and plateaux falling within heading No 65.01, whether or not lined or trimmed Manufacture from textile fibres 65.05 Hats and other headgear (including hair-nets), knitted or crocheted or made up from lace, felt or other textile fabric in the piece (but not from strips), whether or not lined or trimmed Manufacture either from yarn or from textile fibres 66.01 Umbrellas and sunshades (including walking-stick umbrellas, umbrella tents, and garden and similar umbrellas) Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product ex 70.07 Cast, rolled, drawn or blown glass (including flashed or wired glass) cut to shape other than rectangular shape, or bent or otherwise worked (for example, edge worked or engraved), whether or not surface ground or polished; multiple-walled insulating glass Manufacture from drawn, cast or rolled glass of headings Nos 70.04 to 70.06 70.08 Safety glass consisting of toughened or laminated glass, shaped or not Manufacture from drawn, cast or rolled glass of headings Nos 70.04 to 70.06 70.09 Glass minors (including rear-view mirrors), unframed, framed or backed Manufacture from drawn, cast or rolled glass of headings Nos 70.04 to 70.06 71.15 Articles consisting of, or incorporating, pearls, precious or semi-precious stones (natural, synthetic or reconstructed) Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (25) 73.07 Blooms, billets, slabs and sheet-bars (including tinplate bars) of iron or steel; pieces roughly shaped by forging, of iron or steel Manufacture from products of heading No 73.06 73.08 Iron or steel coils re-rolling Manufacture from products of heading No 73.07 73.09 Universal plates of iron or steel Manufacture from products of heading No 73.07 or 73.08 73.10 Bars and rods (including wire rod), of iron or steel, hot-rolled, forged, extruded, cold-formed or cold-finished (including precision-made); hollow mining drill steel Manufacture from products of heading No 73.07 73.11 Angles, shapes and sections, of iron or steel, hot-rolled, forged, extruded, cold-formed or cold-finished; sheet piling of iron or steel, whether or not drilled, punched or made from assembled elements Manufacture from products of headings Nos 73.07 to 73.10, 73.12 or 73.13 73.12 Hoop and strip, of iron or steel, hot-rolled or cold-rolled Manufacture from products of headings Nos 73.07 to 73.09 or 73.13 73.13 Sheets and plates, of iron or steel, hot-rolled or cold-rolled Manufacture from products of headings Nos 73.07 to 73.09 73.14 Iron or steel wire, whether or not coated, but not insulated Manufacture from products of heading No 73.10 73.16 Railway and tramway track construction material of iron or steel, the following: rails, check-rails, switch blades, crossings (or frogs), crossing pieces, point rods, rack rails, sleepers, fish-plates, chairs, chair wedges, sole plates (base plates), rail clips, bed-plates, ties and other material specialized for joining or fixing rails Manufacture from products of heading No 73.06 73.18 Tubes and pipes and blanks therefor, of iron (other than of cast iron) or steel, excluding high-pressure hydro-electric conduits Manufacture from products of headings Nos 73.06 and 73.07 or heading No 73.15 in the forms specified in headings Nos 73.06 and 73.07 74.03 Wrought bars, rods, angles, shapes and sections, of copper; copper wire Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (26) 74.04 Wrought plates, sheets and strip, of copper Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (26) 74.05 Copper foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material), of a thickness (excluding any backing) not exceeding 0Ã 15 mm Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (26) 74.06 Copper powder and flakes Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (26) 74.07 Tubes and pipes and blanks therefor, of copper; hollow bars of copper Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (27) 74.08 Tube and pipe fittings (for example, joints, elbows, sockets and flanges), of copper Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (27) 74.09 Reservoirs, tanks, vats and similar containers, for any material (other than compressed or liquefied gas), of copper, of a capacity exceeding 300 1, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment Manufacture in which the value of products used does not exceed 50 % of the value of the finished product (27) 74.10 Stranded wire, cables, cordage, ropes, plaited bands and the like, of copper wire, but excluding insulated electric wires and cables Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (27) 74.11 Gauze, cloth, grill, netting, fencing, reinforcing fabric and similar materials (including endless bands), of copper wire Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (27) 74.12 Expanded metal, of copper Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (27) 74.13 Chain and parts thereof, of copper Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (27) 74.14 Nails, tacks, staples, hook-nails, spiked cramps, studs, spikes and drawing pins, of copper, or of iron or steel with heads of copper Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (27) 74.15 Bolts and nuts (including bolt ends and screw studs), whether or not threaded or tapped, and screws (including screw hooks and screw rings), of copper; rivets, cotters, cotter-pins, washers and spring washers, of copper Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (27) 74.16 Springs, of copper Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (28) 74.17 Cooking and heating apparatus of a kind used for domestic purposes, not electrically operated, and parts thereof, of copper Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (28) 74.18 Other articles of a kind commonly used for domestic purposes, sanitary ware for indoor use, and parts of such articles and ware, of copper Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (28) 74.19 Other articles of copper Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (28) 75.02 Wrought bars, rods, angles, shapes and sections, of nickel; nickel wire Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (28) 75.03 Wrought plates, sheets and strip, of nickel; nickel foil; nickel powders and flakes Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (28) 75.04 Tubes and pipes and blanks therefor, of nickel; hollow bars, and tube and pipe fittings (for example, joints, elbows, sockets and flanges), of nickel Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (28) 75.05 Electroplating anodes, of nickel, wrought or unwrought, including those produced by electrolysis Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (28) 75.06 Other articles of nickel Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (28) 76.02 Wrought bars, rods, angles, shapes and sections, of aluminium; aluminium wire Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 76.03 Wrought plates, sheets and strip, of aluminium Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 76.04 Aluminium foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material), of a thickness (excluding any backing) not exceeding 0Ã 20 mm Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 76.05 Aluminium powders and flakes Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 76.06 Tubes and pipes and blanks therefor, of aluminium; hollow bars of aluminium Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 76.07 Tube and pipe fittings (for example, joints, elbows, sockets and flanges), of aluminium Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 76.08 Structures, complete or incomplete, whether or not assembled, and parts of structures (for example, hangars and other buildings, bridges and bridge-sections, towers, lattice masts, roofs, roofing frameworks, door and window frames, balustrades, pillars and columns), of aluminium; plates, rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of aluminium Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 76.09 Reservoirs, tanks, vats and similar containers, for any material (other than compressed or liquefied gas), of aluminium, of a capacity exceeding 300 l, whether or not lined or heat insulated, but not fitted with mechanical or thermal equipment Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 76.10 Casks, drums, cans, boxes and similar containers (including rigid and collapsible tubular containers), of aluminium, of a description commonly used for the conveyance or packing of goods Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 76.11 Containers of aluminium for compressed or liquefied gas Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 76.12 Stranded wire, cables, cordage, ropes, plaited bands and the like, of aluminium wire, but excluding insulated electric wires and cables Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 76.13 Gauze, cloth, grill, netting, reinforcing fabric and similar materials, of aluminium wire Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 76.14 Expanded metal, of aluminium Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 76.15 Articles of a kind commonly used for domestic purposes, sanitary ware for indoor use, and parts of such articles and ware, of aluminium Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 76.16 Other articles of aluminium Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 77.02 Wrought bars, rods, angles, shapes and sections, of magnesium; magnesium wire; wrought plates, sheets and strip, of magnesium; magnesium foil; raspings and shavings of uniform size, powders and flakes, of magnesium; tubes and pipes and blanks therefor, of magnesium; hollow bars of magnesium Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 77.03 Other articles of magnesium Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 78.02 Wrought bars, rods, angles, shapes and sections, of lead; lead wire Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 78.03 Wrought plates, sheets and strip, of lead Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 78.04 Lead foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material), of a weight (excluding any backing) not exceeding 1700 kg/m2; lead powders and flakes Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 78.05 Tubes and pipes and blanks therefor, of lead; hollow bars and tube and pipe fittings (for example, joints, elbows, sockets, flanges and S-bends) Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 78.06 Other articles of lead Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 79.02 Wrought bars, rods, angles, shapes and sections, of zinc; zinc wire Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 79.03 Wrought plates, sheets and strip, of zinc; zinc foil; zinc powders and flakes Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 79.04 Tubes and pipes and blanks therefor, of zinc; hollow bars, and tube and pipe fittings (for example, joints, elbows, sockets and flanges), of zinc Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 79.05 Gutters, roof capping, skylight frames, and other fabricated building components, of zinc Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 79.06 Other articles of zinc Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 80.02 Wrought bars, rods, angles, shapes and sections, of tin; tin wire Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 80.03 Wrought plates, sheets and strip, of tin Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 80.04 Tin foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material), of a weight (excluding any backing) not exceeding 1 kg/m2; tin powders and flakes Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 80.05 Tubes and pipes and blanks therefor, of tin; hollow bars, and tube and pipe fittings (for example, joints, elbows, sockets and flanges), of tin Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 82.05 Interchangeable tools for hand tools, for machine tools or for power-operated hand tools (for example, for pressing, stamping, drilling, tapping, threading, boring, broaching, milling, cutting, turning, dressing, morticing or screwdriving), including dies for wire drawing, extrusion dies for metal, and rock-drilling bits Working, processing or assembly in which the value of the materials and parts used does not exceed 40 % of the value of the finished product (29) 82.06 Knives and cutting blades, for machines or for mechanical appliances Working, processing or assembly in which the value of the materials and parts used does not exceed 40 % of the value of the finished product (29) ex Chapter 84 Boilers, machinery and mechanical applicances and parts thereof, excluding refrigerators and refrigerating equipment (electrical and other) (No 84.15) and sewing machines, including furniture specially designed for sewing machines (ex No 84.41) Working, processing or assembly in which the value of the materials and parts used does not exceed 40 % of the value of the finished product (30) 84.15 Refrigerators and refrigerating equipment (electrical and other) Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at least 50 % in value of the materials and parts (31) used are originating products ex 84.41 Sewing machines, including furniture for sewing machines Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that: (a) at least 50 % in value of the materials and parts (31) used for the assembly of the head (motor excluded) are originating products, and (b) the thread tension, crochet and zigzag mechanisms are originating products ex Chapter 85 Electrical machinery and equipment; parts thereof; excluding products of heading No 85.14 or 85.15 Working, processing or assembly in which the value of the non-originating material and parts used do not exceed 40 % of the value of the finished product 85.14 Microphones and stands therefor; loudspeakers; audio-frequency electric amplifiers Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that: (a) at least 50 % in value of the materials and parts (31) used are originating products, and (b) the value of the non-originating transistors- used does not exceed 3 % of the value of the finished product (32) 85.15 Radiotelegraphic and radiotelephonic transmission and reception apparatus; radiobroadcasting and television transmission and reception apparatus (including receivers incorporating sound recorders or reproducers) and television cameras; radio navigational aid apparatus, radar apparatus and radio remote control apparatus Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that: (a) at least 50 % in value of the materials and parts (33) used are originating products, and (b) the value of the non-originating transistors used does not exceed 3 % of the value of the finished product (34) Chapter 86 Railway and tramway locomotives, rolling-stock and parts thereof; railway and tramway track fixtures and fittings; traffic signalling equipment of all kinds (not electrically powered) Working, processing or assembly in which the value of the materials and parts used does not exceed 40 % of the value of the finished product ex Chapter 87 Vehicles, other than railway or tramway rolling-stock, and parts thereof, excluding products of heading No 87.09 Working, processing or assembly in which the value of the materials and parts used does not exceed 40 % of the value of the finished product 87.09 Motor-cycles, auto-cycles and cycles fitted with an auxiliary motor, with our without side-cars; side-cars of all kinds Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the finished product, and provided that at least 50 % in value of the materials and parts (33) used are originating products ex Chapter 90 Optical, photographic, cinematographic, measuring, checking, precision, medical and surgical instruments and apparatus and parts thereof, excluding products of heading No 90.05, 90.07, 90.08, 90.12 or 90.26 Working, processing or assembly in which the value of the materials and parts used does not exceed 40 % of the value of the finished product 90.05 Refracting telescopes (monocular and binocular), prismatic or not Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at least 50 % in value of the materials and parts (33) used are originating products 90.07 Photographic cameras; photographic flashlight apparatus Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at least 50 % in value of the materials and parts (35) used are originating products 90.08 Cinematographic cameras, projectors, sound recorders and sound reproducers; any combination of these articles Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at least 50 % in value of the materials and parts (35) used are originating products 90.12 Compound optical microscopes, whether or not provided with means for photographing or projecting the image Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at least 50 % in value of the materials and parts (35) used are originating products 90.26 Gas, liquid and electricity supply or production meters; calibrating meters therefor Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at least 50 % in value of the materials and parts (35) used are originating products ex Chapter 91 Clocks and watches and parts thereof, excluding products of heading No 91.04 or 91.08 Working, processing or assembly in which the value of the materials and parts used does not exceed 40 % of the value of the finished product 91.04 Other clocks Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at least 50 % in value of the materials and parts (35) used are originating products 91.08 Clock movements, assembled Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at least 50 % in value of the materials and parts (36) used are originating products ex Chapter 92 Muscial instruments; sound recorders and reproducers; television image and sound recorders and reproducers, magnetic; parts and accessories of such articles; excluding products of heading No 92.11 Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product 92.11 Gramophones, dictating machines and other sound recorders and reproducers, including record players and tape decks, with or without sound-heads; television image and sound recorders and reproducers, magnetic Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that: (a) at least 50 % in value of the materials and parts (36) used are originating products, and (b) the value of the non-originating transistors used does not exceed 3 % of the value of the finished product (37) Chapter 93 Arms and ammunition; parts thereof Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 96.02 Other brooms and brushes (including brushes of a kind used as parts of machines); paint rollers; squeegees (other than roller squeegees) and mops Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 97.03 Other toys; working models of a kind used for recreational purposes Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 98.01 Buttons and button moulds, studs, cuff-links, and press-fasteners, including snap fasteners and press-studs; blanks and parts of such articles Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 98.08 Typewriter and similar ribbons, whether or not on spools; ink-pads, with or without boxes Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product ex 98.15 Vacuum flasks and other vacuum vessels Manufacture from products of heading No 70.12 (1) This rule does not apply where the use of maize of the zea indurata type is concerned. (2) This rule does not apply where fruit juices of pineapple; lime and grapefruit are concerned. (3) These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accordance with the conditions laid down in List B. (4) These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accordance with the conditions laid down in List B. (5) These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accordance with the conditions laid down in List B. (6) For yarn composed of two or more textile materials, the conditions shown in this list must also be met in respect of each of the headings under which yarns of the other textile materials of which the mixed yarn is composed would be classified. This rule, however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated. (7) For yarn composed of two or more textile materials, the conditions shown in this list must also be met in respect of each of the headings under which yarns of the other textile materials of which the mixed yarn is composed would be classified. This rule, however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated. (8) For fabrics composed of two or more textile materials, the conditions shown in this list must also be met in respect of each of the headings under which fabric of the other textile materials of which the mixed fabric is composed would be classified. This rule, however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated. This percentage shall be increased: (i) to 20 % where the material in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, falling within headings Nos ex 51.01 and ex 58.07; (ii) to 30 % where the material in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material, whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material. (9) For yarn composed of two or more textile materials, the conditions shown in this list must also be met in respect of each of the headings under which yarns of the other textile materials of which the mixed yarn is composed would be classified. This rule, however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated. (10) For fabrics composed of two or more textile materials, the conditions shown in this list must also be met in respect of each of the headings under which fabric of the other textile materials of which the mixed fabric is composed would be classified. This rule, however, does not apply to any one or more mixed textile Materials whose weight does not exceed 10 % of the total weight of textile materials incorporated. This percentage shall be increased: (i) to 20 % where the material in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, falling within headings Nos ex 51.01 and ex 58.07; (ii) to 30 % where the material in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material, whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material. (11) For yarn composed of two or more textile materials, the conditions shown in this list must also be met in respect of each of the headings under which yarns of the other textile materials of which the mixed yarn is composed would be classified. This rule, however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated. (12) For fabrics composed of two or more textile materials, the conditions shown in this list must also be met in respect of each of the headings under which fabric of the other textile materials of which the mixed fabric is composed would be classified. This rule, however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated. This percentage shall be increased: (i) to 20 % where the material in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, falling within headings Nos ex 51.01 and ex 58.07; (ii) to 30 % where the material in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artifical plastic material, whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material. (13) For fabrics composed of two or more textile materials, the conditions shown in this list must also be met in respect of each of the headings under which fabric of the other textile materials of which the mixed fabric is composed would be classified. This rule, however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated. This percentage shall be increased: (i) to 20 % where the material in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, falling within headings Nos ex 51.01 and ex 58.07; (ii) to 30 % where the material in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material, whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material. (14) For products composed of two or more textile materials, the conditions shown in this list must also be met in respect of each of the headings under which products of the other textile materials of which the mixed product is composed would be classified. This rule, however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated. This percentage shall be increased: (i) to 20 % where the product in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, falling within headings Nos ex 51.01 and ex 58.07; (ii) to 30 % where the product in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material, whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material. (15) For products composed of two or more textile materials, the conditions shown in this list must also be met in respect of each of the headings under which products of the other textile materials of which the mixed product is composed would be classified. This rule, however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated. This percentage shall be increased: (i) to 20 % where the product in question is yarn made of polyuxethane segmented with flexible segments of polyether, whether or not gimped, falling within headings Nos ex 51.01 and ex 58.07; (ii) to 30 % where the product in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material, whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material. (16) For products composed of two or more textile materials, the conditions shown in this list must also be met in respect of each of the headings under which products of the other textile materials of which the mixed product is composed would be classified. This rule, however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated. This percentage shall be increased: (i) to 20 % where the product in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, falling within headings Nos ex 51.01 and ex 58.07; (ii) to 30 % where the product in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material, whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material. (17) For products composed of two or more textile materials, the conditions shown in this list must also be met in respect of each of the headings under which products of the other textile materials of which the mixed product is composed would be classified. This rule, however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated. This percentage shall be increased: (i) to 20 % where the product in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, falling within headings Nos ex 51.01 and ex 58.07; (ii) to 30 % where the product in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material, whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material. (18) Trimmings and accessories used (excluding linings and interlining) which change tariff heading do not remove the originating status of the product obtained if their weight does not exceed 10 % of the total weight of all the textile materials incorporated. (19) Trimmings and accessories used (excluding linings and interlining) which change tariff heading do not remove the originating status of the product obtained if their weight docs not exceed 10 % of the total weight of all the textile materials incorporated. (20) These provisions do not apply where the products are obtained from printed fabric in accordance with the conditions shown in List B. (21) For products obtained from two or more textile materials, this rule does not apply to one or more of the mixed textile materials if its or their weight does not exceed 10 % of the total weight of all the textile materials incorporated. (22) Trimmings and accessories used (excluding linings and interlining) which change tariff heading do not remove the originating status of the product obtained if their weight does not exceed 10 % of the total weight of all the textile materials incorporated. (23) These provisions do not apply where the products are obtained from printed fabric in accordance with the conditions shown in List B. (24) For products obtained from two or more textile materials, this rule does not apply to one or more of the mixed textile materials if its or their weight does not exceed 10 % of the total weight of all the textile materials incorporated. (25) These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accordance with the conditions laid down in List B. (26) These provisions do not apply where the products arc obtained from products which have acquired the status of originating products in accordance with the conditions laid down in List B. (27) These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accordance with the conditions laid down in List B. (28) These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accordance with the conditions laid down in List B. (29) These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accordance with the conditions laid down in List B. (30) These provisions shall not apply to fuel elements of heading No 84.59 until 31 December 1977. (31) In determining the value of products, materials and parts, the following must be taken into account: (a) in respect of originating products, materials and parts, the first verifiable price paid, or the price which would be paid in case of sale, for the said products on the territory of the country where working, processing or assembly is carried out; (b) in respect of other products, materials and parts, the provisions of Article 6 of this Protocol determining: (i) the value of imported products, (ii) the value of products of undetermined origin. (32) This percentage is not cumulative with the 40 %. (33) In determining the value of products, materials and parts, the following must be taken into account: (a) in respect of originating products, materials and parts, the first verifiable price paid, or the price which would be paid in case of sale, for the said products on the territory of the country where working, processing or assembly is carried out; (b) in respect of other products, materials and parts, the provisions of Article 6 of this Protocol determining: (i) the value of imported products, (ii) the value of products of undetermined origin. (34) This percentage is not cumulative with the 40 %. (35) In determining the value of products, materials and parts, the following must be taken into account: (a) in respect of originating products, materials and parts, the first verifiable price paid, or the price which would be paid in case of sale, for the said products on the territory of the country where working, processing or assembly is carried out; (b) in respect of other products, materials and parts, the provisions of Article 6 of this Protocol determining: (i) the value of imported products, (ii) the value of products of undetermined origin. (36) In determining the value of products, materials and parts, the following must be taken into account: (a) in respect of originating products, materials and parts, the first verifiable price paid, or the price which would be paid in case of sale, for the said products on the territory of the country where working, processing or assembly is carried out; (b) in respect of other products, materials and parts, the provisions of Article 6 of this Protocol determining: (i) the value of imported products, (ii) the value of products of undetermined origin. (37) This percentage is not cumulative with the 40 %. ANNEX III LIST B List of working or processing operations which do not result in a change of tariff heading, but which dc confer the status of originating products on the products undergoing such operations Finished products Working or processing that confers the status of originating products Customs Tariff Heading No Description Incorporation of non-originating materials and parts in boilers, machinery, mechanical appliances etc. of Chapters 84 to 92 and in boilers and radiators of heading No 73.37 does not make such products lose their status of originating products, provided that the value of these products, parts and pieces does not exceed 5 % of the value of the finished product ex 25.09 Earth colours, calcined or powdered Crushing and calcination or powdering of earth colours ex 25.15 Marble squared by sawing, of a thickness not exceeding 25 cm Sawing into slabs or sections, polishing, grinding and cleaning of marble, including, marble not further worked than roughly split, roughly squared or squared by sawing, of a thickness exceeding 25 cm ex 25.16 Granite, porphyry, basalt, sandstone and other monumental and building stone, squared by sawing, of a thickness not exceeding 25 cm Sawing of granite, porphyry, basalt, sandstone and other building stone, including such stone not further worked than roughly split, roughly squared or squared by sawing, of a thickness exceeding 25 cm ex 25.18 Calcined dolomite; agglomerated dolomite (including tarred dolomite) Calcination of unworked dolomite Chapters 28 to 37 Products of the chemical and allied industries Working or processing in which the value of the non-originating products used does not exceed 20 % of the value of the finished product ex Chapter 38 Miscellaneous chemical products with the exception of refined tall oil Working or processing in which the value of the non-originating products used does not exceed 20 % of the value of the finished product ex 38.05 Refined tall oil Refining of crude tall oil Chapter 39 Artificial resins and plastic materials, cellulose esters and ethers; articles thereof Working or processing in which the value of the non-originating products used does not exceed 20 % of the value of the finished product ex 40.01 Slabs of crepe rubber for soles Lamination of crepe sheets of natural rubber ex 40.07 Rubber thread and cord, textile-covered Manufacture from rubber thread or cord ex 41.01 Sheep and lamb-skins without the wool Removing wool from sheep and lamb-skins in the wool ex 41.02 Retanned bovine cattle leather (including buffalo leather) and equine leather, except leather of heading Nos 41.06 to 41.08 Retanning of bovine cattle leather (including buffalo leather) and equine leather, not further prepared than tanned ex 41.03 Retanned sheep- and lamb-skin leather, except leather of heading Nos 41.06 to 41.08 Retanning of sheep and lamb-skin leather, not further prepared than tanned ex 41.04 Retanned goat- and kid-skin leather, except leather of heading Nos 41.06 to 41.08 Retanning of goat and kid-skin leather, not further prepared than tanned ex 41.05 Other kinds of retanned leather, except leather of heading Nos 41.06 to 41.08 Retanning of other kinds of leather, not further prepared than tanned ex 43.02 Assembled furskins Bleaching, dyeing, dressing, cutting and assembling of tanned or dressed furskins ex 50.09 Printed fabrics Printing accompanied by finishing operations (bleaching, dressing, drying, steaming, burling, mending, impregnating, sanforizing, mercerizing) of fabrics the value of which does not exceed 47Ã 5 % of the value of the finished product ex 50.10 ex 51.04 ex 53.11 ex 53.12 ex 53.13 ex 54.05 ex 55.07 ex 55.08 ex 55.09 ex 56.07 ex 68.03 Articles of slate, including articles of agglomerated slate Manufacture of articles of slate ex 68.13 Articles of asbestos; articles of mixtures with a basis of asbestos or of mixtures with a basis of asbestos and magnesium carbonate Manufacture of articles of asbestos or of mixtures with a basis of asbestos, or of mixtures with a basis of asbestos and magnesium carbonate ex 68.15 Articles of mica, including bonded mica splittings on a support of paper or fabric Manufacture of articles of mica ex 70.10 Cut-glass bottles Cutting of bottles the value of which does not exceed 50 % of the value of the finished product ex 70.13 Cut glassware (other than articles of heading No 70.19) of a kind commonly used for table, kitchen, toilet or office purposes, for indoor decoration, or for similar uses Cutting of glassware the value of which does not exceed 50 % of the value of the finished product ex 70.20 Articles made from glass fibre Manufacture from unworked glass fibre ex 71.02 Precious and semi-precious stones, cut or otherwise worked, but not mounted, set or strung (except ungraded stones temporarily strung for convenience of transport) Manufacture from unworked precious and semi-precious stones ex 71.03 Synthetic or reconstructed precious or semi-precious stones, cut or otherwise worked, but not mounted, set or strung (except ungraded stones temporarily strung for convenience of transport) Manufacture from unworked synthetic or reconstructed precious or semi-precious stones ex 71.05 Silver and silver alloys, including silver gilt and platinum-plated silver, semi-manufactured Rolling, drawing, beating or grinding of unwrought silver and silver alloys ex 71.05 Silver, including silver gilt and platinum-plated silver, unwrought Alloying or electrolytic separation of unwrought silver and silver alloys ex 71.06 Rolled silver, semi-manufactured Rolling, drawing, beating or grinding of unwrought rolled silver ex 71.07 Gold, including platinum-plated gold, semi-manufactured Rolling, drawing, beating or grinding of unwrought gold, including platinum-plated gold ex 71.07 Gold, including platinum-plated gold, unwrought Alloying or electrolytic separation of unwrought gold or gold alloys ex 71.08 Rolled gold on base metal or silver, semi-manufactured Rolling, drawing, beating or grinding of unwrought rolled gold on base metal or silver ex 71.09 Platinum and other metals of the platinum group, semi-manufactured Rolling, drawing, beating or grinding of unwrought platinum or other metals of the platinum group ex 71.09 Platinum and other metals of the platinum group, unwrought Alloying or electrolytic separation of unwrought platinum or other metals of the platinum group ex 71.10 Rolled platinum or other platinum group metals, on base metal or precious metal, semi-manufactured Rolling, drawing, beating or grinding of unwrought rolled platinum or other unwrought platinum group metals, on base metal or precious metal ex 73.15 Alloy steel and high-carbon steel:  in the forms mentioned in heading Nos 73.07 to 73.13 Manufacture from products in the forms mentioned in heading No 73.06  in the forms mentioned in heading No 73.14 Manufacture from products in the forms mentioned in heading No 73.06 or 73.07 ex 74.01 Unrefined copper (blister copper and other) Smelting of copper matte ex 74.01 Refined copper Fire-refining or electrolytic refining of unrefined copper (blister copper and other), copper waste or scrap ex 74.01 Copper alloy Fusion and thermal treatment of refined copper, copper waste or scrap ex 75.01 Unwrought nickel (excluding electroplating anodes of heading No 75.05) Refining by electrolysis, by fusion or chemically, of nickel mattes, nickel speiss and other intermediate products of nickel metallurgy ex 77.04 Beryllium, wrought Rolling, drawing or grinding of unwrought beryllium the value of which does not exceed 50 % of the value of the finished product ex 81.01 Tungsten, wrought Manufacture from unwrought tungsten the value of which does not exceed 50 % of the value of the finished product ex 81.02 Molybdenum, wrought Manufacture from unwrought molybdenum the value of which does not exceed 50 % of the value of the finished product ex 81.03 Tantalum, wrought Manufacture from unwrought tantalum the value of which does not exceed 50 % of the value of the finished product ex 81.04 Other base metals, wrought Manufacture from other base metals, unwrought, the value of which does not exceed 50 % of the value of the finished product 84.06 Internal-combustion piston engines Working, processing or assembly in which the value of the materials and parts used does not exceed 40 % of the value of the finished product ex 84.08 Engines and motors, excluding reaction engines and gas turbines Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at least 50 % in value of the materials and parts (1) used are originating products 84.16 Calendering and similar rolling machines (other than metal-working and metal-rolling machines and glass working machines) and cylinders therefor Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 25 % of the value of the finished product ex 84.17 Machinery, plant and similar laboratory equipment, whether or not electrically heated, for the treatment of materials by a process involving a change of temperature, for wood, paper pulp, paper and paperboard manufacturing industries Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 25 % of the value of the finished product 84.31 Machinery for making or finishing cellulosic pulp, paper or paperboard Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 25 % of the value of the finished product 84.33 Paper or paperboard cutting machines of all kinds; other machinery for making up paper pulp, paper or paperboard Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 25% of the value of the finished product ex 84.41 Sewing machines, including furniture specially designed for sewing machines Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that: (a) at least 50% of the materials and parts (1) used for assembly of the head (motor excluded) are originating products, and (b) the thread tension, chrochet and zigzag mechanisms are originating products 87.06 Parts and accessories of the motor vehicles of heading Nos 87.01 to 87.03 Working, processing or assembly in which the value of the materials and parts used does not exceed 15 % of the value of the finished product ex 95.01 Articles of tortoise-shell Manufacture from worked tortoise-shell ex 95.02 Articles of mother of pearl Manufacture from worked mother of pearl ex 95.03 Articles of ivory Manufacture from worked ivory ex 95.04 Articles of bone (excluding whalebone) Manufacture from worked bone (excluding whalebone) ex 95.05 Articles of horn, coral (natural or agglomerated) or of other animal carving material Manufacture from worked horn, coral (natural or agglomerated) or other animal carving material ex 95.06 Articles of vegetable carving material (for example, corozo) Manufacture from worked vegetable carving material (for example, corozo) ex 95.07 Articles of jet (and mineral substitutes for jet), amber, meerschaum, agglomerated amber and agglomerated meerschaum Manufacture from worked jet (and mineral substitutes for jet), amber, meerschaum, agglomerated amber and agglomerated meerschaum ex 98.11 Smoking pipes, pipe bowls, of wood, root or other materials Manufacture from roughly shaped blocks (1) In determining the value of materials and parts, the following must be taken into account: (a) in respect of originating materials and parts, the first verifiable price paid, or the price which would be paid in case of sale, for the said products on the territory of the country where working, processing or assembly is carried out; (b) in respect of other materials and parts, the provisions of Article 6 of this Protocol determining: (i) the value of imported products, (ii) the value of products of undetermined origin. ANNEX IV LIST C List of products excluded from the scope of this Protocol Customs Tariff heading No Description ex 27.07 Assimilated aromatic oils as defined in Note 2 to Chapter 27, of which more than 65 % by volume distils at a temperature of up to 250oC (including mixtures of petroleum spirit and benzole), for use as power or heating fuels 27.09 to 27.16 Mineral oils and products of their distillation; bituminous substances; mineral waxes ex 29.01 Hydrocarbons:  acyclic  cyclanes and cyclenes, excluding azulenes  benzene, toluene, xylenes for use as power or heating fuels ex 34.03 Lubricating preparations containing petroleum oils or oils obtained from bituminous minerals, but not including preparations containing 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals ex 34.04 Waxes with a basis of paraffin, of petroleum waxes, of waxes obtained from bituminous minerals, of slack wax or of scale wax ex 38.14 Prepared additives for lubricants ANNEX V ANNEX VI PROTOCOL No 4 concerning quantitative restrictions which Iceland may retain 1. Notwithstanding Article 13 of the Agreement, Iceland may retain quantitative restrictions on the products listed below: (a) Brussels Nomenclature heading No Description 27.09 Petroleum oils and oils obtained from bituminous minerals, crude ex 27.10 Partly refined petroleum, including topped crudes ex 27.10 Motor spirit, excluding aircraft motor spirit ex 27.10 Gas oil, domestic fuel oil and light fuel oil ex 27.10 Heavy fuel oil (b) Brussels Nomenclature heading No Description ex 96.02 Brooms and brushes (excluding brushes of a kind used as parts of machines, paint rollers, squeegees, mops, artists' brushes and toothbrushes) 2. The quantitiatve restrictions relating to products listed in paragraph 1 (a) shall be applied in such a way as to make it possible for Community exporters to compete with other suppliers on fair and equal terms for a reasonable share of the Icelandic market, account being taken of the normal development of trade. PROTOCOL No 5 concerning certain provisions relating to Ireland Notwithstanding Article 13 of the Agreement, the measures provided for in paragraphs 1 and 2 of Protocol No 6 and in Article 1 of Protocol No 7 of the Act concerning the Conditions of Accession and the Adjustments to the Treaties drawn up and adopted within the Conference between the European Communities and the Kingdom of Denmark, Ireland, the Kingdom of Norway and the United Kingdom of Great Britain and Northern Ireland on certain quantitative restrictions relating to Ireland and on imports of motor vehicles and the motor vehicles assembly industry in Ireland shall apply to Iceland. PROTOCOL No 6 concerning the special provisions applicable to imports of certain fish products into the Community Article 1 1. As regards the products listed below and originating in Iceland: (a) no new customs duty shall be introduced in trade between the Community and Iceland, (b) Article 3 (2), (3) and (4) of the Agreement shall apply to imports into the Community as originally constituted, Ireland and the United Kingdom. The date for the first tariff reduction shall, however, be 1 July 1973 and not 1 April 1973. Common Customs Tariff heading No Description 02.04 Other meat and edible meat offals, fresh, chilled, or frozen: C. Other: ex I. Whale and seal meat; frogs' legs:  Whalemeat 03.01 Fish, fresh (live or dead), chilled or frozen: B. Saltwater fish: II. Fillets: (b) frozen C. Livers and roes 03.02 Fish, dried, salted or in brine; smoked fish, whether or not cooked before or during the smoking process: C. Livers and roes 03.03 Crustaceans and molluscs, whether in shell or not, fresh (live or dead), chilled, frozen, salted, in brine or dried; crustaceans, in shell, simply boiled in water: A. Crustaceans: IV. Shrimps and prawns: (a) Prawns (Pandalidae sp. p.) 15.04 Fats and oils, of fish and marine mammals, whether or not refined ex 15.12 Animal or vegetable oils and fats, wholly or partly hydrogenated, or solidified or hardened by any other process, whether or not refined, but not further prepared:  Oils and fats of fish and marine mammals 16.04 Prepared or preserved fish, including caviar and caviar substitutes: A. Caviar and caviar substitutes 16.05 Crustaceans and molluscs, prepared or preserved 23.01 Flours and meals, of meat, offals, fish, crustaceans or molluscs, unfit for human consumption; greaves Frozen fish fillets shall be exempt from import duties only if Iceland respects the reference prices established by the Community and the measures adopted by it under Article 25 a of Council Regulation (EEC) No 2142/70 of 20 October 1970, amended in the last instance by the Act concerning the Conditions of Accession and the Adjustments to the Treaties, to avoid unstable prices or unequal conditions of competition between fish frozen on board and fish frozen on land, and to remedy the difficulties which could arise with regard to the stability of supply. 2. Customs duties on imports into the Community of the following products originating in Iceland: Common Customs Tariff heading No Description 03.01 Fish, fresh (live or dead), chilled or frozen: B. Saltwater fish: I. Whole, headless or in pieces: (f) Redfish (Sebastes marinus) (h) Cod (Gadus morrhua or Gadus callarias) (ij) Coalfish (Pollachius virens or Gadus virens) (k) Haddock shall be adjusted to the following levels: for products falling within subheading No 03.01 B I f Timetable Rate applicable to imports into the Community as originally constituted and Ireland Rate applicable to imports into the United Kingdom Rate applicable to imports into Denmark and Norway 1 July 1973 6 8 0 1 January 1974 5 6 0 1 January 1975 4 4 0 1 January 1976 2 2 2 for products falling within subheadings Nos 03.01 B I h, ij, k Timetable Rate applicable to imports into the Community as originally constituted and Ireland Rate applicable to imports into the United Kingdom Rate applicable to imports into Denmark and Norway 1 July 1973 12 9 0 1 January 1974 9 7 0 1 January 1975 6 5 0 1 January 1976 3Ã 7 3Ã 7 3Ã 7 The reference prices established in the Community for imports of these products shall continue to apply. 3. Duties on imports into the Community of the following products originating in Iceland: Common Customs Tariff heading No Description 16.04 Prepared or preserved fish, including caviar and caviar substitutes: C. Herring G. Other (excluding conserves of smoked coalfish) shall be adjusted to the following levels: Timetable Rate applicable to imports into the Community as originally constituted Rate applicable to imports into Ireland Rate applicable to imports into Denmark, Norway and the United Kingdom 1 July 1973 18 38 0 1 January 1974 16 31 4 1 January 1975 14 24 6 1 January 1976 12 17 8 1 January 1977 10 10 10 Article 2 1. The Community reserves the right not to apply the provisons of this Protocol if a solution satisfactory to the Member States of the Community and to Iceland has not been found for the economic problems arising from the measures adopted by Iceland concerning fishing rights. The Community shall inform Iceland of its decision on this matter as soon as circumstances permit, and not later than 1 April 1973. 2. If it appears that a satisfactory solution cannot be found until after this date, the Community may postpone the decision on the application of this Protocol, provided it informs Iceland accordingly. The Community shall inform Iceland as soon as the decision is taken. 3. If this Protocol is implemented after 1 July 1973, the Community shall make any necessary changes to the timetables laid down in Article 1. Article 3 Without prejudice to the provisions of Article 37 of the Agreement, Iceland reserves its decision concerning the deposit of its instruments of ratification depending on the manner in which Article 2 is applied. FINAL ACT The representatives OF THE EUROPEAN ECONOMIC COMMUNITY and OF THE REPUBLIC OF ICELAND, assembled at Brussels on this twenty-second day of July in the year one thousand nine hundred and seventy-two, for the signature of the Agreement between the European Economic Community and the Republic of Iceland, at the time of signature of this Agreement, have taken note of the declarations listed below and annexed to this Act: 1. Declaration by the European Economic Community concerning Article 23 (1) of the Agreement. 2. Declaration by the European Economic Community concerning the regional application of certain provisions of the Agreement. UdfÃ ¦rdiget i Bruxelles, den toogtyvende juli nitten hundrede og tooghalvfjerds. Geschehen zu BrÃ ¼ssel am zweiundzwanzigsten Juli neunzehnhundertzweiundsiebzig. Done at Brussels on this twenty-second day of July in the year one thousand nine hundred and seventy-two. Fait Ã Bruxelles, le vingt-deux juillet mil neuf cent soixante-douze. Fatto a Bruxelles, il ventidue luglio millenovecentosettantadue. Gedaan te Brussel, de tweeÃ «ntwintigste juli negentienhonderdtweeÃ «nzeventig. Utferdiget i Brussel, tjueandre juli nitten hundre og syttito. GjÃ ¶rt Ã ­ Bruxelles, tuttugasta og annan dag jÃ ºlÃ ­mÃ ¡naÃ °ar nÃ ­tjÃ ¡nhundruÃ ° sjÃ ¶tÃ ­u og tvÃ ¶. PÃ ¥ RÃ ¥det for De europÃ ¦iske FÃ ¦llesskabers vegne Im Namen des Rates der europÃ ¤ischen Gemeinschaften In the name of the Council of the European Communities Au nom du Conseil des CommunautÃ ©s europÃ ©ennes A nome del Consiglio delle ComunitÃ Europee Namens de Raad van de Europese Gemeenschappen For RÃ ¥det for De Europeiske Fellesskap Fyrir hÃ ¶nd LÃ ½Ã °veldisins Ã slands DECLARATIONS Declaration by the European Economic Community concerning Article 23 (1) of the Agreement The European Economic Community declares that, in the context of the autonomous implementation of Article 23 (1) of the Agreement which is incumbent on the Contracting Parties, it will assess any practices contrary to that Article on the basis of criteria arising from the application of the rules of Articles 85, 86, 90 and 92 of the Treaty establishing the European Economic Community. Declaration by the European Economic Community concerning the regional application of certain provisions of the Agreement The European Economic Community declares that the application of any measures it may take under Articles 23, 24, 25 or 26 of the Agreement, in accordance with the procedure and under the arrangements set out in Article 27, or under Article 28 may be limited to one of its regions by virtue of Community rules.